Exhibit 10.37











--------------------------------------------------------------------------------

RECEIVABLES FINANCING AGREEMENT
Dated as of December 1, 2017
by and among
ZEBRA TECHNOLOGIES RSC, LLC,
as Borrower,
THE PERSONS FROM TIME TO TIME PARTY HERETO,
as Lenders and as Group Agents,
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
ZEBRA TECHNOLOGIES INTERNATIONAL, LLC,
as initial Servicer
and
PNC CAPITAL MARKETS LLC,
as Structuring Agent



--------------------------------------------------------------------------------






TABLE OF CONTENTS
SECTION    HEADING    PAGE
ARTICLE I
DEFINITIONS    1

Section 1.01.
Certain Defined Terms    1

Section 1.02.
Other Interpretative Matters    32

ARTICLE II
TERMS OF THE LOANS    33

Section 2.01.
Loan Facility    33

Section 2.02.
Making Loans; Repayment of Loans    33

Section 2.03.
Interest and Fees    34

Section 2.04.
Records of Loans    35

Section 2.05.
Defaulting Lenders    35

ARTICLE III
SECURITY INTEREST    36

Section 3.01.
Security Interest    36

ARTICLE IV
SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS    37

Section 4.01.
Settlement Procedures    37

Section 4.02.
Payments and Computations, Etc    39

ARTICLE V
INCREASED COSTS; FUNDING LOSSES; TAXES; AND ILLEGALITY    40

Section 5.01.
Increased Costs    40

Section 5.02.
Funding Losses    42

Section 5.03.
Taxes    42

Section 5.04.
Inability to Determine Euro-Rate; Change in Legality    46

Section 5.05
Mitigation Obligations; Replacement of Lenders    47

Section 5.06.
Certain Rules Relating to the Payment of Additional Amounts    48

ARTICLE VI
CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS    49

Section 6.01.
Conditions Precedent to Effectiveness and the Initial Credit Extension    49

Section 6.02.
Conditions Precedent to All Credit Extensions    49

Section 6.03.
Conditions Precedent to All Reinvestments    50

ARTICLE VII
REPRESENTATIONS AND WARRANTIES    50

Section 7.01.
Representations and Warranties of the Borrower    50

Section 7.02.
Representations and Warranties of the Servicer    56

ARTICLE VIII
COVENANTS    60

Section 8.01.
Covenants of the Borrower    60

Section 8.02.
Covenants of the Servicer    69

Section 8.03.
Separate Existence of the Borrower    74

Section 8.04.
Covenant of Zebra    79

ARTICLE IX
ADMINISTRATION AND COLLECTION OF RECEIVABLES    79

Section 9.01.
Appointment of the Servicer    79

Section 9.02.
Duties of the Servicer    80

Section 9.03.
Collection Account Arrangements    81

Section 9.04.
Enforcement Rights    81

Section 9.05.
Responsibilities of the Borrower    83

Section 9.06.
Servicing Fee    83

ARTICLE X
EVENTS OF DEFAULT    83

Section 10.01.
Events of Default    83

ARTICLE XI
THE ADMINISTRATIVE AGENT    87

Section 11.01.
Authorization and Action    87

Section 11.02.
Administrative Agent’s Reliance, Etc    87

Section 11.03.
Administrative Agent and Affiliates    88

Section 11.04.
Indemnification of Administrative Agent    88

Section 11.05.
Delegation of Duties    88

Section 11.06.
Action or Inaction by Administrative Agent    88

Section 11.07.
Notice of Events of Default; Action by Administrative Agent    89

Section 11.08.
Non‑Reliance on Administrative Agent and Other Parties    89

Section 11.09.
Successor Administrative Agent    90

Section 11.10.
Structuring Agent    90

ARTICLE XII
THE GROUP AGENTS    90

Section 12.01.
Authorization and Action    90

Section 12.02.
Group Agent’s Reliance, Etc    91

Section 12.03.
Group Agent and Affiliates    91

Section 12.04.
Indemnification of Group Agents    91

Section 12.05.
Delegation of Duties    91

Section 12.06.
Notice of Events of Default    92

Section 12.07.
Non‑Reliance on Group Agent and Other Parties    92

Section 12.08.
Successor Group Agent    92

Section 12.09.
Reliance on Group Agent    93

ARTICLE XIII
INDEMNIFICATION    93

Section 13.01.
Indemnities by the Borrower    93

Section 13.02.
Indemnification by the Servicer    95

ARTICLE XIV
MISCELLANEOUS    97

Section 14.01.
Amendments, Etc    97

Section 14.02.
Notices, Etc    98

Section 14.03.
Assignability; Addition of Lenders    98

Section 14.04.
Costs and Expenses    101

Section 14.05.
No Proceedings; Limitation on Payments    102

Section 14.06.
Confidentiality    103

Section 14.07.
GOVERNING LAW    104

Section 14.08.
Execution in Counterparts    104

Section 14.09.
Integration; Binding Effect; Survival of Termination    105

Section 14.10.
Consent to Jurisdiction    105

Section 14.11.
Waiver of Jury Trial    105

Section 14.12.
Ratable Payments    105

Section 14.13.
Limitation of Liability    105

Section 14.14.
Intent of the Parties    106

Section 14.15.
USA Patriot Act    106

Section 14.16.
Right of Setoff    107

Section 14.17.
Severability    107

Section 14.18.
Mutual Negotiations    107

Section 14.19.
Captions and Cross References    107



EXHIBITS
EXHIBIT A    –    Form of Loan Request
EXHIBIT B    –    Form of Assignment and Acceptance Agreement
EXHIBIT C    –    Form of Assumption Agreement
EXHIBIT D    –    Reduction Notice
EXHIBIT E    –    Credit and Collection Policy
EXHIBIT F    –    Form of Information Package
EXHIBIT G    –    Form of Compliance Certificate
EXHIBIT H    –    Closing Memorandum
SCHEDULES
SCHEDULE I    –    Commitments
SCHEDULE II    –    Lock‑Boxes, Collection Accounts and Collection Account Banks
SCHEDULE III    –    Notice Addresses
SCHEDULE IV    –    Special Obligors    





This RECEIVABLES FINANCING AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
December 1, 2017 by and among the following parties:
(i)    ZEBRA TECHNOLOGIES RSC, LLC, a Delaware limited liability company, as
Borrower (together with its successors and assigns, the “Borrower”);
(ii)    the Persons from time to time party hereto as Lenders and as Group
Agents;
(iii)    PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Administrative Agent;
(iv)    ZEBRA TECHNOLOGIES INTERNATIONAL, LLC, an Illinois limited liability
company (“Zebra”), as initial Servicer (in such capacity, together with its
successors and assigns in such capacity, the “Servicer”); and
(v)    PNC CAPITAL MARKETS LLC, a Pennsylvania limited liability company, as
Structuring Agent.
PRELIMINARY STATEMENTS
The Borrower has acquired, and will acquire from time to time, Receivables from
the Originators (as defined herein) pursuant to the Receivables Purchase
Agreement (as defined herein). The Borrower has requested that the Lenders make
Loans from time to time to the Borrower, on the terms, and subject to the
conditions set forth herein, secured by, among other things, the Receivables (as
defined herein).
In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I

DEFINITIONS
Section 1.01.    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Account Control Agreement” means each agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among the Borrower, the
Servicer (if applicable), the Administrative Agent and a Collection Account
Bank, governing the terms of the related Collection Accounts that provides the
Administrative Agent with control within the meaning of the UCC over the deposit
accounts subject to such agreement, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
“Adjusted LIBOR” means with respect to any Interest Period, the interest rate
per annum determined by the Administrative Agent by dividing (the resulting
quotient rounded upwards, if necessary, to the nearest 1/100th of 1% per annum)
(i) the rate of interest determined by the Administrative Agent in accordance
with its usual procedures (which determination shall be conclusive absent
manifest error) to be the rate per annum for deposits in U.S. dollars as
reported by Bloomberg Finance L.P. and shown on US0001M Screen as the composite
offered rate for London interbank deposits for such period (or on any successor
or substitute page of such service providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to U.S. dollar deposits in the London interbank
market) at or about 11:00 a.m. (New York time) on the Business Day which is two
(2) Business Days prior to the first day of such Interest Period for an amount
comparable to the Portion of Capital to be funded at the Adjusted LIBOR during
such Interest Period, by (ii) a number equal to 1.00 minus the Euro-Rate Reserve
Percentage. The calculation of Adjusted LIBOR may also be expressed by the
following formula:


Composite of London interbank offered rates shown on
Bloomberg Finance L.P. Screen US0001M
or appropriate successor
Adjusted LIBOR    
=                                                                    
1.00 - Euro-Rate Reserve Percentage
Adjusted LIBOR shall be adjusted on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrower of Adjusted LIBOR as determined or
adjusted in accordance herewith (which determination shall be conclusive absent
manifest error). Notwithstanding the foregoing, if Adjusted LIBOR as determined
herein would be less than zero (0.00), such rate shall be deemed to be zero
percent (0.00%) for purposes of this Agreement.
“Adjusted Net Receivables Pool Balance” means, at any time of determination, the
amount equal to (a) the Net Receivables Pool Balance, minus (b) the Offset
Reserve Amount, minus (c) the Contractual Dilution Accrual, minus (d) the
Canadian Dollar Volatility Reserve.
“Administrative Agent” means PNC, in its capacity as contractual representative
for the Credit Parties, and any successor thereto in such capacity appointed
pursuant to Article XI.
“Adverse Claim” means any ownership interest or claim, mortgage, deed of trust,
pledge, lien, security interest, hypothecation, charge or other encumbrance or
security arrangement of any nature whatsoever, whether voluntarily or
involuntarily given, including, but not limited to, any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing
statement; it being understood that any of the foregoing in favor of, or
assigned to, the Administrative Agent (for the benefit of the Secured Parties)
shall not constitute an Adverse Claim.
“Advisors” has the meaning set forth in Section 14.06(c).
“Affected Person” means each Credit Party, each Program Support Provider and
each Liquidity Agent.
“Affiliate” means, as to any Person: (a) any Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or (b) who is a director or officer: (i) of such Person or (ii) of
any Person described in clause (a), except that, in the case of each Conduit
Lender, Affiliate shall mean the holder(s) of its Capital Stock or membership
interests, as the case may be. For purposes of this definition, control of a
Person shall mean the power, direct or indirect: (x) to vote 25% or more of the
securities having ordinary voting power for the election of directors or
managers of such Person or (y) to direct or cause the direction of the
management and policies of such Person, in either case whether by ownership of
securities, contract, proxy or otherwise.
“Aggregate Capital” means, at any time of determination, the aggregate
outstanding Capital of all Lenders at such time.
“Aggregate Interest” means, at any time of determination, the aggregate accrued
and unpaid Interest on the Loans of all Lenders at such time.
“Agreement” has the meaning set forth in the preamble to this Agreement.
“Anti-Terrorism Laws” means the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) and any other Applicable Law relating to
terrorism financing, trade sanctions programs and embargoes, import/export
licensing, money laundering or bribery, and any regulation, order, or directive
promulgated, issued or enforced pursuant to such Applicable Laws, all as
amended, supplemented or replaced from time to time.
“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, ordinance, rule, regulation, requirement, restriction, permit,
certificate, decision, directive or order of any Governmental Authority
applicable to such Person or any of its property and (y) all judgments,
injunctions, orders, writs, decrees and awards of all courts and arbitrators in
proceedings or actions in which such Person is a party to the extent applicable
to such Person or by which any of its property is bound. For the avoidance of
doubt, FATCA shall constitute an “Applicable Law” for all purposes of this
Agreement.
“Assignment and Acceptance Agreement” means an assignment and acceptance
agreement entered into by a Committed Lender, an Eligible Assignee, such
Committed Lender’s Group Agent and the Administrative Agent, and, if required,
the Borrower, pursuant to which such Eligible Assignee may become a party to
this Agreement, in substantially the form of Exhibit B hereto.
“Assumption Agreement” has the meaning set forth in Section 14.03(i).
“Attorney Costs” means and includes all reasonable fees, costs, expenses and
disbursements of any law firm or other external counsel.
“Bank Rate” for any Portion of Capital funded by any Lender on any day, means an
interest rate per annum equal to (a) the applicable Euro-Rate with respect to
such Lender for such Interest Period (or portion thereof) (provided that for
such purpose, if such Euro-Rate is being determined by reference to LMIR for
such Lender, the Euro-Rate for such day shall be LMIR in effect on such day); or
(b) if the Base Rate is applicable to such Lender pursuant to Section 5.04, the
Base Rate for such Lender on such day; provided, however, that the “Bank Rate”
for any day while an Event of Default has occurred and is continuing shall be an
interest rate per annum equal to the sum of 2.00% per annum plus the greater of
(i) the Base Rate for such Lender on such day and (ii) LMIR for such Lender on
such day.
“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.
“Base Rate” means, for any day and any Lender, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate shall be at all times
equal to the greater of:
(a)    the rate of interest in effect for such day as publicly announced from
time to time by the applicable Group Agent or its Affiliate as its “reference
rate” or “prime rate”, as applicable. Such “reference rate” or “prime rate” is
set by the applicable Group Agent or its Affiliate based upon various factors,
including such Person’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above or below such announced rate, and is not
necessarily the lowest rate charged to any customer; and
(b)    0.50% per annum above the Federal Funds Rate in effect on such day.
“Borrower” has the meaning specified in the preamble to this Agreement.
“Borrower Indemnified Amounts” has the meaning set forth in Section 13.01(a).
“Borrower Indemnified Party” has the meaning set forth in Section 13.01(a).
“Borrower Obligations” means all present and future indebtedness, reimbursement
obligations, and other liabilities and obligations (howsoever created, arising
or evidenced, whether direct or indirect, absolute or contingent, or due or to
become due) of the Borrower to any Credit Party, Borrower Indemnified Party
and/or any Affected Person, arising under or in connection with this Agreement
or any other Transaction Document or the transactions contemplated hereby or
thereby, and shall include, without limitation, all Capital and Interest on the
Loans, all Fees and all other amounts due or to become due under the Transaction
Documents (whether in respect of fees, costs, expenses, indemnifications or
otherwise), including, without limitation, interest, fees and other obligations
that accrue after the commencement of any Insolvency Proceeding with respect to
the Borrower.
“Borrower’s Net Worth” means, at any time of determination, an amount equal to
(i) the Outstanding Balance of all Pool Receivables at such time, minus (ii) the
sum of (A) the Aggregate Capital at such time, plus (B) the Aggregate Interest
at such time, plus (C) the aggregate accrued and unpaid Fees at such time, plus
(D) without duplication, the aggregate accrued and unpaid other Borrower
Obligations at such time.
“Borrowing Base” means, at any time of determination, the amount equal to the
lesser of (a) the Facility Limit and (b) (i) the Adjusted Net Receivables Pool
Balance at such time, minus (ii) the Total Reserves at such time.
“Borrowing Base Deficit” means, at any time of determination, the amount, if
any, by which (a) the Aggregate Capital at such time, exceeds the Borrowing Base
at such time.
“Breakage Fee” means (i) for any Interest Period for which Interest is computed
by reference to the CP Rate or Adjusted LIBOR and a reduction of Capital is made
for any reason on any day other than a Settlement Date or pursuant to
Section 2.02(d) or (ii) to the extent that the Borrower shall for any reason,
fail to borrow on the date specified by the Borrower in connection with any
request for funding pursuant to Article II of this Agreement, the amount, if
any, by which (A) the additional Interest (calculated without taking into
account any Breakage Fee or any shortened duration of such Interest Period
pursuant to the definition thereof) which would have accrued during such
Interest Period (or, in the case of clause (i) above, until the maturity of the
underlying Note) on the reductions of Capital relating to such Interest Period
had such reductions not been made (or, in the case of clause (ii) above, on the
amounts so failed to be borrowed or accepted in connection with any such request
for funding by the Borrower), exceeds (B) the income, if any, received by the
applicable Lender from the investment of the proceeds of such reductions of
Capital (or such amounts failed to be borrowed by the Borrower). A certificate
as to the amount of any Breakage Fee (including the computation of such
amount) shall be submitted by the affected Lender (or applicable Group Agent on
its behalf) to the Borrower and shall be conclusive and binding for all
purposes, absent manifest error.
“Business Day” means any day (other than a Saturday or Sunday) on which:
(a) banks are not authorized or required to close in Pittsburgh, Pennsylvania,
Chicago, Illinois, or New York City, New York and (b) if this definition of
“Business Day” is utilized in connection with LMIR or Adjusted LIBOR, dealings
are carried out in the London interbank market.
“Canadian Dollar AR Volatility Reserve” means, at any time of determination, the
product of (a) the Outstanding Balance of all Eligible Receivables denominated
in Canadian Dollars, multiplied by (b) the Canadian Dollar VAR Percentage.
“Canadian Dollar VAR Percentage” means the value at risk percentage determined
by the Administrative Agent in its commercially reasonable judgment from time to
time with respect to Canadian Dollars, which on the Closing Date shall be
12.00%.
“Canadian Dollars” and “C$” each mean the lawful currency of Canada.
“Capital” means, with respect to any Lender, the aggregate amounts paid to, or
on behalf of, the Borrower in connection with all Loans made by such Lender
pursuant to Article II, as reduced from time to time by Collections distributed
and applied on account of such Capital pursuant to Section 4.01; provided, that
if such Capital shall have been reduced by any distribution and thereafter all
or a portion of such distribution is rescinded or must otherwise be returned for
any reason, such Capital shall be increased by the amount of such rescinded or
returned distribution as though it had not been made.
“Capital Stock” means, with respect to any Person, any and all common shares,
preferred shares, interests, participations, rights in or other equivalents
(however designated) of such Person’s capital stock, partnership interests,
limited liability company interests, membership interests or other equivalent
interests and any rights (other than debt securities convertible into or
exchangeable for capital stock), warrants or options exchangeable for or
convertible into such capital stock or other equity interests.
“Change in Control” means; means the occurrence of any of the following events:
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), but excluding any employee benefit plan of the Performance
Guarantor or any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any employee benefit plan of the Performance
Guarantor shall have acquired beneficial ownership of thirty-five percent
(35.0%) or more of the outstanding voting securities having ordinary voting
power for the election of directors of the Performance Guarantor; (b) occupation
of a majority of the seats (other than vacant seats) on the board of directors
of the Performance Guarantor by Persons who were not (i) directors of the
Performance Guarantor on the date of this Agreement, (ii) nominated or appointed
by the board of directors of the Performance Guarantor or (iii) approved as
director candidates prior to their election by the board of directors of the
Performance Guarantor; (c) a “Change of Control” as defined in the Credit
Agreement; (d) the Performance Guarantor ceases to own, directly (or if the
Pending Transaction (as defined below) is completed prior to December 31, 2017,
indirectly), 100% of the issued and outstanding Capital Stock of Zebra, or (e)
Zebra ceases to own, directly, 100% of the issued and outstanding Capital Stock
of the Borrower free and clear of all Adverse Claims. Notwithstanding the
foregoing for the avoidance of doubt, it is acknowledged and agreed that the
consummation of a pending transaction that will result in the Performance
Guarantor no longer owning directly 100% of the outstanding Capital Stock of
Zebra, but instead owning indirectly (through one or more of its wholly-owned
Subsidiaries) 100% of the outstanding Capital Stock of Zebra (the “Pending
Transaction”) will not constitute a “Change of Control”; provided that the
Pending Transaction shall occur on or prior to December 31, 2017.
“Change in Law” means the occurrence, after the Closing Date (or with respect to
any Lender, if later, the date on which such Lender becomes a Lender), of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (w) the final rule titled Risk‑Based Capital Guidelines; Capital
Adequacy Guidelines; Capital Maintenance: Regulatory Capital; Impact of
Modifications to Generally Accepted Accounting Principles; Consolidation of
Asset‑Backed Commercial Paper Programs; and Other Related Issues, adopted by the
United States bank regulatory agencies on December 15, 2009, (x) the Dodd‑Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to the agreements reached by the Basel
Committee on Banking Supervision in “Basel III: A Global Regulatory Framework
for More Resilient Banks and Banking Systems” (as amended, supplemented or
otherwise modified or replaced from time to time), shall in each case be deemed
to be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Closing Date” means December 1, 2017.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Collateral” has the meaning set forth in Section 3.01(a).
“Collection Account” means each account listed on Schedule II to this Agreement
(as such schedule may be modified from time to time in connection with the
closing or opening of any Collection Account in accordance with the terms
hereof) (in each case, in the name of the Borrower) and maintained at a bank or
other financial institution acting as a Collection Account Bank pursuant to an
Account Control Agreement for the purpose of receiving Collections.
“Collection Account Bank” means any of the banks or other financial institutions
holding one or more Collection Accounts.
“Collections” means, with respect to any Pool Receivable: (a) all funds that are
received by any Originator, the Borrower, the Servicer or any other Person on
their behalf in payment of any amounts owed in respect of such Pool Receivable
(including purchase price, finance charges, interest and all other charges), or
applied to amounts owed in respect of such Pool Receivable (including insurance
payments and net proceeds of the sale or other disposition of repossessed goods
or other collateral or property of the related Obligor or any other Person
directly or indirectly liable for the payment of such Pool Receivable and
available to be applied thereon), (b) all Deemed Collections with respect to
such Pool Receivable, (c) all proceeds of all Related Security with respect to
such Pool Receivable and (d) all other proceeds of such Pool Receivable.
“Commitment” means, with respect to any Committed Lender (including a Related
Committed Lender), the maximum aggregate amount which such Person is obligated
to lend or pay hereunder on account of all Loans, on a combined basis, as set
forth on Schedule I or in the Assumption Agreement or other agreement pursuant
to which it became a Lender, as such amount may be modified in connection with
any subsequent assignment pursuant to Section 14.03 or in connection with a
reduction in the Facility Limit pursuant to Section 2.02(e). If the context so
requires, “Commitment” also refers to a Committed Lender’s obligation to make
Loans hereunder in accordance with this Agreement.
“Committed Lenders” means PNC and each other Person that is or becomes a party
to this Agreement in the capacity of a “Committed Lender”.
“Concentration Percentage” means, at any time of determination, (a) except as
provided in clause (b) below, (i) for any Group A Obligor, 20.00%, (ii) for any
Group B Obligor, 17.50%, (iii) for any Group C Obligor, 12.50%, and (iv) for any
Group D Obligor, 6.25% and (b) for each of the Obligors listed in the chart on
Schedule IV hereto (each, a “Special Obligor”), the percentage specified in the
chart on Schedule IV for such Special Obligor (the applicable “Special
Concentration Limit”); provided, however, that any Lender may, upon not less
than ten (10) days’ prior written notice to the Borrower and the Administrative
Agent, cancel or reduce the Special Concentration Limit with respect to any or
all Special Obligors, in which case the Concentration Percentage for such
Special Obligor(s) shall be determined pursuant to clause (a) above. In the
event that any other Obligor is or becomes an Affiliate of a Special Obligor,
the Special Concentration Limit shall apply to both such Obligor and such
Special Obligor and shall be calculated as if such Obligor and such Special
Obligor were a single Obligor.
“Concentration Reserve Percentage” means, at any time of determination, the
largest of: (a) the sum of the five (5) largest Obligor Percentages of the
Group D Obligors, (b) the sum of the three (3) largest Obligor Percentages of
the Group C Obligors, (c) the sum of the two (2) largest Obligor Percentages of
the Group B Obligors, and (d) the largest Obligor Percentage of the Group A
Obligors.
“Conduit Lender” means each commercial paper conduit that is or becomes a party
to this Agreement in the capacity of a “Conduit Lender”.
“Conduit Trustee” means with respect to any Conduit Lender or CP Issuer a
security trustee or collateral agent for the benefit of the holders of the
commercial paper of such Conduit Lender or CP Issuer appointed pursuant to such
entity’s program documents.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.
“Contractual Dilution Accrual” means the aggregate amount of dilution, Deemed
Collections or other similar adjustments arising out of volume rebates, terms
discounts, indirect rebates, direct rebates (net of any direct rebate recovery)
and key promotional programs which are customary for the Originators and
specified in the related Contract or applicable marketing program related to the
applicable Receivable and Obligor thereof that are expected by the Servicer to
be made or otherwise incurred with respect to the then outstanding Pool
Receivables as such expected dilution, Deemed Collections and similar
adjustments are reflected on the books and records of each Originator and
reserved for by each Originator, as determined in consultation with the external
accountants of Zebra and in accordance with the customary procedures established
by the Originators and such accountants.
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with Zebra or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.
“Covered Entity” shall mean (a) each of the Borrower, the Servicer, each
Originator and each of the Servicer’s Subsidiaries and (b) each Person that,
directly or indirectly, is in control of a Person described in clause (a) above.
For purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.
“CP Issuer” means with respect to any Conduit Lender, any other Person which, in
the ordinary course of its business, issues commercial paper notes the proceeds
of which commercial paper notes are made available to such Conduit Lender to
fund and maintain its Loans from time to time hereunder.
“CP Rate” means, for any Conduit Lender and for any Interest Period (or portion
thereof) for any Portion of Capital of such Conduit Lender the per annum rate
equivalent to the weighted average cost (as determined by the applicable Group
Agent and which shall include commissions of placement agents and dealers,
incremental carrying costs incurred with respect to Notes of such Person
maturing on dates other than those on which corresponding funds are received by
such Conduit Lender, and any other costs associated with the issuance of Notes)
of or related to the issuance of Notes that are allocated, in whole or in part,
by the applicable Conduit Lender to fund or maintain such Portion of Capital
(and which may be also allocated in part to the funding of other assets of such
Conduit Lender); provided, however, that if any component of such rate is a
discount rate, in calculating the “CP Rate” for such Portion of Capital for such
Interest Period (or portion thereof), the applicable Group Agent shall for such
component use the rate resulting from converting such discount rate to an
interest bearing equivalent rate per annum; provided, further, that
notwithstanding anything in this Agreement or the other Transaction Documents to
the contrary, the Borrower agrees that any amounts payable to Conduit Lenders in
respect of Interest for any Interest Period (or portion thereof) with respect to
any Portion of Capital funded by such Conduit Lenders at the CP Rate shall
include an amount equal to the portion of the face amount of the outstanding
Notes issued to fund or maintain such Portion of Capital that corresponds to the
portion of the proceeds of such Notes that was used to pay the interest
component of maturing Notes issued to fund or maintain such Portion of Capital,
to the extent that such Conduit Lenders had not received payments of interest in
respect of such interest component prior to the maturity date of such maturing
Notes (for purposes of the foregoing, the “interest component” of Notes equals
the excess of the face amount thereof over the net proceeds received by such
Conduit Lender from the issuance of Notes, except that if such Notes are issued
on an interest‑bearing basis its “interest component” will equal the amount of
interest accruing on such Notes through maturity). The “CP Rate” for any Conduit
Lender for any day while an Event of Default has occurred and is continuing
shall be an interest rate equal to the greater of (i) 2.00% per annum above the
Base Rate for each day during such Interest Period (or portion thereof) and
(ii) 2.00% per annum above the “CP Rate” calculated without giving effect to
such Event of Default.
“Credit Agreement” means the Amended and Restated Credit Agreement, dated as of
July 26, 2017, among Zebra Technologies Corporation, as Borrower, the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent for the
Tranche A Term Loan Facility and the Revolving Credit Facility, Morgan Stanley
Senior Funding, Inc., as Administrative Agent for the Tranche B Term Loan
Facility, and JPMorgan Chase Bank, N.A., as Collateral Agent, as such agreement
may be amended, supplemented or otherwise modified from time to time.
“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of the Originators in
effect on the Closing Date and described in Exhibit E, as modified in compliance
with this Agreement.
“Credit Extension” means the making of any Loan.
“Credit Party” means each Lender, the Administrative Agent and each Group Agent.
“Credit Risk Retention Rules” means (i) Section 15G of the Securities Exchange
Act of 1934, as amended, and (ii) Articles 404-410 of the EU Capital
Requirements Regulation (including Article 122a of the Banking Consolidation
Directive), in each case, together with the rules and regulations thereunder.
“Days’ Sales Outstanding” means, for any Fiscal Month, an amount computed as of
the last day of such Fiscal Month equal to: (a) the average of the aggregate
Outstanding Balance of all Pool Receivables as of the last day of each of the
three most recent Fiscal Months ended on the last day of such Fiscal Month,
divided by (b) an amount equal to (i) the aggregate initial Outstanding Balance
of all Pool Receivables originated by the Originators during the three (3) most
recent Fiscal Months ended on the last day of such Fiscal Month, divided by
(ii) ninety (90).
“Debt” means, as to any Person at any time of determination, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person (without duplication) for or in respect of:
(i) borrowed money, (ii) amounts raised under or liabilities in respect of any
bonds, debentures, notes, note purchase, acceptance or credit facility, or other
similar instruments or facilities, (iii) reimbursement obligations (contingent
or otherwise) under any letter of credit, (iv) any other transaction (including
production payments (excluding royalties), installment purchase agreements,
forward sale or purchase agreements, capitalized leases and conditional sales
agreements) having the commercial effect of a borrowing of money entered into by
such Person to finance its operations or capital requirements (but not including
accounts payable incurred in the ordinary course of such Person’s business
payable on terms customary in the trade), (v) all net obligations of such Person
in respect of interest rate or currency hedges or (vi) any Guaranty of any such
Debt.
“Deemed Collections” has the meaning set forth in Section 4.01(d).
“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the last
day of each Fiscal Month by dividing: (a) the aggregate Outstanding Balance of
all Pool Receivables that became Defaulted Receivables during such month, by
(b) the aggregate initial Outstanding Balance of all Pool Receivables originated
by the Originators during the month that is four Fiscal Months before such
month.
“Defaulted Receivable” means a Receivable:
(a)    as to which any payment, or part thereof, remains unpaid for more than 90
days from the original due date for such payment;
(b)    as to which any payment, or part thereof, remains unpaid for less than
91 days from the original due date for such payment and consistent with the
Credit and Collection Policy, has been or should be written off the applicable
Originator’s or the Borrower’s books as uncollectible; or
(c)    without duplication, as to which an Insolvency Proceeding shall have
occurred with respect to the Obligor thereof or any other Person obligated
thereon or owning any Related Security with respect thereto.
“Defaulting Lender” means any Committed Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans or (ii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Committed Lender notifies the Administrative Agent in writing that such
failure is the result of such Committed Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower or any Credit Party in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Committed Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a Loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three (3) Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Committed Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of an Insolvency Proceeding.
“Deferred Revenue Amount” means, for any Fiscal Month, an amount equal to sum of
(a) the aggregate amount of liabilities for deferred revenue and (b) the
aggregate amount of liabilities for advance Contract payments of the
Originators’ and the related consolidated Subsidiaries of the Originators as of
the last day of such Fiscal Month, determined in accordance with GAAP.
“Deferred Revenue Amount Limit” means, at any time of determination, (a) 18.50%
or (b) following a downgrade of the Performance Guarantor’s long-term credit
rating to below Ba3/BB-, 10.00%. Notwithstanding the foregoing, the
Administrative Agent or any Lender may, acting in its sole discretion, upon not
less than ten (10) Business Days’ prior written notice to the Borrower, cancel
or reduce the then applicable Deferred Revenue Amount Limit.
“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each Fiscal Month by dividing: (a) the aggregate Outstanding Balance
of all Pool Receivables that were Delinquent Receivables on such day, by (b) the
aggregate Outstanding Balance of all Pool Receivables on such day.
“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 91 days or more from the original due date for such
payment. Such amounts shall be calculated without giving effect to any netting
of credits that have not been applied to a particular Receivable for the purpose
of aged trial balance reporting.
“Dilution Horizon Ratio” means, for any Fiscal Month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward) computed as of the last day of such Fiscal Month by dividing: (a) the
sum of (i) the aggregate initial Outstanding Balance of all Pool Receivables
originated by the Originators during the such Fiscal Month, plus (ii) the
aggregate initial Outstanding Balance of all Pool Receivables originated by the
Originators during the preceding Fiscal Month, by (b) the Net Receivables Pool
Balance as of the last day of such Fiscal Month. Within thirty (30) days of the
completion and the receipt by the Administrative Agent of the results of any
annual audit or field exam of the Receivables and the servicing and origination
practices of the Servicer and the Originators, the numerator of the Dilution
Horizon Ratio may be adjusted by the Administrative Agent upon not less than
five (5) Business Days’ notice to the Borrower to reflect such number of Fiscal
Months as the Administrative Agent reasonably believes best reflects the
business practices of the Servicer and the Originators and the actual amount of
dilution and Deemed Collections that occur with respect to Pool Receivables
based on the weighted average dilution lag calculation completed as part of such
audit or field exam.
“Dilution Ratio” means, for any Fiscal Month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward), computed as of the last day of each Fiscal Month by dividing: (a) the
aggregate amount of Deemed Collections during such Fiscal Month (other than any
Deemed Collections that are included in the Contractual Dilution Accrual and
Deemed Collections with respect to any Receivables that were both (I) generated
by an Originator during such Fiscal Month and (II) written off the applicable
Originator’s or the Borrower’s books as uncollectible during such Fiscal Month),
by (b) the aggregate initial Outstanding Balance of all Pool Receivables
originated by the Originators during the Fiscal Month that is one (1) month
prior to such Fiscal Month.
“Dilution Reserve Percentage” means, on any day, the product of (a) the sum of
(i) (x) 2.25 times (y) the arithmetic average of the Dilution Ratios for the
twelve most recent Fiscal Months, plus (ii) the Dilution Volatility Component,
multiplied by (b) the Dilution Horizon Ratio.
“Dilution Volatility Component” means, for any Fiscal Month, the product
(expressed as a percentage of:
(a)    the positive difference, if any, between: (i) the highest Dilution Ratio
for any Fiscal Month during the twelve most recent Fiscal Months and (ii) the
arithmetic average of the Dilution Ratios for such twelve Fiscal Months, times
(b)    (i) the highest Dilution Ratio for any Fiscal Month during the twelve
most recent Fiscal Months, divided by (ii) the arithmetic average of the
Dilution Ratios for such twelve Fiscal Months.
“Dollars” and “$” each mean the lawful currency of the United States of America.
“Eligible Assignee” means (i) any Committed Lender or any of its Affiliates,
(ii) any Person managed by a Committed Lender or any of its Affiliates and
(iii) any other financial or other institution of recognized standing having
capital and surplus in excess of $500,000,000.
“Eligible Canadian Obligor” means an Obligor (i) that is organized in or that
has a head office (domicile), registered office, and chief executive office
located in Canada, and (ii) the Contract that gave rise to such Receivable is
governed by the respective laws of the respective province in Canada or a state,
territory, district, commonwealth, or possession of the United States of
America.
“Eligible Foreign Obligor” means any Obligor which is organized in and whose
principal place of business is in, any country other than the United States,
Canada, or a Sanctioned Country.
“Eligible Receivable” means, at any time of determination, a Pool Receivable:
(a)    the Obligor of which is: (i) a resident of the United States of America,
and Eligible Canadian Obligor, or an Eligible Foreign Obligor; (ii) not a
Governmental Authority, (iii) not a Sanctioned Person; (iv) not subject to any
Insolvency Proceeding; (v) not an Affiliate of the Borrower, the Servicer or any
Originator; and (vi) not the Obligor with respect to Defaulted Receivables with
an aggregate Outstanding Balance exceeding 50% of the aggregate Outstanding
Balance of all of such Obligor’s Pool Receivables;
(b)    (i) that is denominated and payable only in U.S. dollars in the United
States of America, and the Obligor with respect to which has been instructed to
remit Collections in respect thereof directly to a Lock‑Box or Collection
Account in the United States of America, (ii) that is denominated and payable in
Canadian Dollars in the United States of America and the Obligor with respect to
which has been instructed to remit Collections in respect thereof directly to a
Lock-Box or Collection Account in the United States of America, or (iii) that is
denominated and payable in Canadian Dollars or U.S. Dollars in Canada, and the
Obligor with respect to which has been instructed to remit Collections in
respect thereof directly to a Lock‑Box or Collection Account in Canada;
(c)    that does not have a due date which is 121 days or more after the
original invoice date of such Receivable;
(d)    that arises under a Contract for the sale of goods or services entered
into on an arm’s length basis in the ordinary course of the applicable
Originator’s business;
(e)    that arises under a duly authorized Contract that is in full force and
effect and that is a legal, valid and binding obligation of the related Obligor,
enforceable against such Obligor in accordance with its terms, except (i) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) as such enforceability may be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law;
(f)    that has been transferred by an Originator to the Borrower pursuant to
the Receivables Purchase Agreement with respect to which transfer all conditions
precedent under the Receivables Purchase Agreement have been met;
(g)    that, together with the Contract related thereto, conforms in all
material respects with all Applicable Laws (including any applicable laws
relating to usury, truth in lending, fair credit billing, fair credit reporting,
equal credit opportunity, fair debt collection practices and privacy);
(h)    with respect to which all material consents, licenses, approvals or
authorizations of, or registrations or declarations with or notices to, any
Governmental Authority or other Person required to be obtained, effected or
given by an Originator in connection with the creation of such Receivable, the
execution, delivery and performance by such Originator of the related Contract
or the assignment thereof under the Receivables Purchase Agreement have been
duly obtained, effected or given and are in full force and effect;
(i)    that is not subject to any existing dispute, litigation, right of
rescission, set‑off, counterclaim, hold back, any other defense against the
applicable Originator (or any assignee of such Originator) or Adverse Claim
(including customer deposits, advance payments (including payments related to
unearned revenues)), and the Obligor of which holds no right as against the
applicable Originator to cause such Originator to repurchase the goods or
merchandise, the sale of which shall have given right to such Receivable,
provided, however, that if such dispute, litigation, right of rescission,
set‑off, counterclaim, hold back, other defense or Adverse Claim affects only a
portion of the Outstanding Balance of such Receivable, then such Receivable may
be deemed an Eligible Receivable to the extent of the portion of such
Outstanding Balance which is not so affected; provided further, however, that
with respect to any Obligor, a Receivable may be deemed an Eligible Receivable
notwithstanding the existence of a liability described in clause (b) of the
definition of Deferred Revenue Amount with respect to such Obligor;
(j)    that satisfies all applicable requirements of the Credit and Collection
Policy;
(k)    that, together with the Contract related thereto, has not been modified,
waived or restructured since its creation, except as permitted pursuant to
Section 9.02 of this Agreement;
(l)    in which the Borrower owns good and marketable title, free and clear of
any Adverse Claims, and that is freely assignable (including without any consent
of the related Obligor or any Governmental Authority);
(m)    for which the Administrative Agent (on behalf of the Secured Parties)
shall have a valid and enforceable first priority perfected security interest
therein and in the Related Security and Collections with respect thereto, in
each case free and clear of any Adverse Claim;
(n)    that constitutes an “account” or “general intangible” as defined in the
UCC, and that is not evidenced by instruments or chattel paper;
(o)    that is neither a Defaulted Receivable nor a Delinquent Receivable;
(p)    that represents amounts earned and payable by the Obligor that are not
subject to the performance of additional services by the Originator thereof or
by the Borrower and such Receivable shall have been billed or invoiced and the
related goods or merchandise shall have been shipped and/or services performed;
(q)    for which such Receivable shall have been billed or invoiced by or on
behalf of the Servicer;
(r)    that does not arise from the sale of as‑extracted collateral, as such
term is used in the UCC;
(s)    which (i) does not arise from a sale of accounts made as part of a sale
of a business or constitute an assignment for the purpose of collection only,
(ii) is not a transfer of a single account made in whole or partial satisfaction
of a preexisting indebtedness or an assignment of a right to payment under a
contract to an assignee that is also obligated to perform under the contract,
and (iii) is not a transfer of an interest in or an assignment of a claim under
a policy of insurance;
(t)    which does not relate to the sale of any consigned goods or finished
goods which have incorporated any consigned goods into such finished goods; and
(u)    represents amounts that have been recognized as revenue by the Originator
thereof in accordance with GAAP.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
“ERISA Affiliate” means, with respect to any Person, any corporation, trade or
business which together with the Person is a member of a controlled group of
corporations or a controlled group of trades or businesses and would be deemed a
“single employer” within the meaning of Sections 414(b), (c), (m) of the Code or
Section 4001(b) of ERISA.
“Euro-Rate” means, at any time of determination, with respect to any Lender, (i)
if such Lender and the Borrower have agreed in writing that the Euro-Rate for
such Lender will be determined based upon Adjusted LIBOR, then Adjusted LIBOR at
such time or (ii) in all other cases, LMIR at such time. The Euro-Rate with
respect to the BTMU Group shall be determined based upon Adjusted LIBOR unless
otherwise agreed by BTMU and the Borrower in writing.
“Euro‑Rate Reserve Percentage” means, for any day, the maximum effective
percentage in effect on such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the reserve
requirements (including without limitation, supplemental, marginal, and
emergency reserve requirements) with respect to eurocurrency funding (currently
referred to as “Eurocurrency Liabilities”).
“Event of Default” has the meaning specified in Section 10.01. For the avoidance
of doubt, any Event of Default that occurs shall be deemed to be continuing at
all times thereafter unless and until waived in accordance with Section 14.01.
“Excess Concentration” means, the sum, without duplication, of:
(a)    the sum of the amounts calculated for each of the Obligors equal to the
excess (if any) of (i) an amount equal to the aggregate Outstanding Balance of
the Eligible Receivables of such Obligor, over (ii) the product of (x) such
Obligor’s applicable Concentration Percentage, multiplied by (y) the aggregate
Outstanding Balance of all Eligible Receivables then in the Receivables Pool;
plus
(b)    the excess (if any) of (i) the aggregate Outstanding Balance of all
Eligible Receivables, the Obligor of which is an Eligible Canadian Obligor, over
(ii) the product of (x) 5.00%, multiplied by (y) the aggregate Outstanding
Balance of all Eligible Receivables then in the Receivables Pool; plus
(c)    the excess (if any) of (i) the aggregate Outstanding Balance of all
Eligible Receivables, the Obligor of which is an Eligible Foreign Obligor, over
(ii) the product of (x) 17.50%, multiplied by (y) the aggregate Outstanding
Balance of all Eligible Receivables then in the Receivables Pool; plus
(d)    without duplication of any amounts in clause (c) above, the excess (if
any) of (i) the aggregate Outstanding Balance of all Eligible Receivables, the
Obligor of which is an Eligible Foreign Obligor that is a resident of a country
that maintains a sovereign debt rating lower than (a) “A-” by S&P and (b) “A3”
by Moody’s, over (ii) the product of (x) 5.00%, multiplied by (y) the aggregate
Outstanding Balance of all Eligible Receivables then in the Receivables Pool;
provided that the Excess Concentration described in this clause (d) may be
reduced or revoked in whole or in part at the request of any Lender upon thirty
(30) days’ notice to the Borrower; plus
(e)    the excess (if any) of (i) the aggregate Outstanding Balance of all
Eligible Receivables that are Medium‑Term Receivables, over (ii) the product of
(x) 5.00%, multiplied by (y) the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool; plus
(f)    the excess (if any) of (i) the aggregate Outstanding Balance of all
Eligible Receivables that are Long‑Term Receivables, over (ii) the product of
(x) 1.00%, multiplied by (y) the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool; plus
(g)    the excess (if any) of (i) the aggregate Outstanding Balance of all
Eligible Receivables that are denominated in Canadian Dollars, over (ii) the
product of (x) 5.00%, multiplied by (y) the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool.
“Exchange Act” means the Securities Exchange Act of 1934, as amended or
otherwise modified from time to time.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Credit Party or required to be withheld or deducted from a payment to a Credit
Party: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Credit Party being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender pursuant to a law in effect on the date on which (i) such Lender acquires
the applicable interest in the Loan or Commitment (other than pursuant to an
assignment request under Sections 5.05 or 5.06) or (ii) such Lender changes its
lending office, except in each case to the extent that amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Credit Party’s failure to comply
with Section 5.03(f) and (d) any withholding Taxes imposed pursuant to FATCA.
“Facility Limit” means, at any time of determination, the aggregate Commitment
of all Committed Lenders, which as of the Closing Date is equal to $180,000,000,
as reduced from time to time pursuant to Section 2.02(e). References to the
unused portion of the Facility Limit shall mean, at any time of determination,
an amount equal to (x) the Facility Limit at such time, minus (y) the Aggregate
Capital.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with any of the foregoing and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any such
intergovernmental agreement.
“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in
H.15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for
U.S. Government Securities, or any successor publication, published by the
Federal Reserve Bank of New York (including any such successor, the “Composite
3:30 p.m. Quotations”) for such day under the caption “Federal Funds Effective
Rate.” If on any relevant day the appropriate rate is not yet published in
either H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day
will be the arithmetic mean as determined by the Administrative Agent of the
rates for the last transaction in overnight Federal funds arranged before
9:00 a.m. (New York time) on that day by each of three leading brokers of
Federal funds transactions in New York City reasonably selected by the
Administrative Agent.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
“Fee Letter” has the meaning specified in Section 2.03(a).
“Fees” has the meaning specified in Section 2.03(a).
“Final Payout Date” means the date on or after the Termination Date when (i) the
Aggregate Capital and Aggregate Interest have been paid in full, (ii) all other
Borrower Obligations shall have been paid in full, (iii) all other amounts owing
to the Credit Parties and any other Borrower Indemnified Party or Affected
Person hereunder and under the other Transaction Documents have been paid in
full and (iv) all accrued Servicing Fees have been paid in full.
“Financial Officer” of any Person means, the chief executive officer, the chief
financial officer, the chief accounting officer, the principal accounting
officer, the controller, the treasurer or the assistant treasurer of such
Person.
“Fiscal Month” means each calendar month.
“Fitch” means Fitch, Inc. and any successor thereto that is a nationally
recognized statistical rating organization.
“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra‑national bodies such as the European Union or
the European Central Bank).
“Group” means, (i) for any Conduit Lender, such Conduit Lender, together with
such Conduit Lender’s Related Committed Lenders and related Group Agent,
(ii) for PNC, PNC as a Committed Lender and as a Group Agent, (iii) for any
other Lender that does not have a related Conduit Lender, such Lender, together
with such Lender’s related Group Agent and each other Lender for which such
Group Agent acts as a Group Agent hereunder.
“Group A Obligor” means any Obligor with short‑term ratings of at least:
(a) “A‑1” by S&P, or if such Obligor does not have a short‑term rating from S&P,
a rating of at least “A+” by S&P on such Obligor’s long‑term senior unsecured
and uncredit‑enhanced debt securities, and (b) “P‑1” by Moody’s, or if such
Obligor does not have a short‑term rating from Moody’s, a rating of at least
“A1” by Moody’s on such Obligor’s long‑term senior unsecured and
uncredit‑enhanced debt securities; provided, however, if such Obligor is rated
by only one of such rating agencies, then such Obligor will be a “Group A
Obligor” if it satisfies either clause (a) or clause (b) above. Notwithstanding
the foregoing, (i) any Obligor that is a Subsidiary of an Obligor that satisfies
the definition of “Group A Obligor” shall be deemed to be a Group A Obligor and
shall be aggregated with the Obligor that satisfies such definition for the
purposes of determining the “Concentration Reserve Percentage” and clause (a) of
the definition of “Excess Concentration” for such Obligors, unless such deemed
Obligor separately satisfies the definition of “Group A Obligor”, “Group B
Obligor”, or “Group C Obligor”, in which case such Obligor shall be separately
treated as a Group A Obligor, a Group B Obligor or a Group C Obligor, as the
case may be, and shall be aggregated and combined for such purposes with any of
its Subsidiaries that are Obligors and (ii) any Obligor that is a Special
Obligor that satisfies the definition of “Group A Obligor” shall be deemed to be
a Group A Obligor solely for the purposes of determining the “Concentration
Reserve Percentage”.
“Group Agent” means each Person acting as agent on behalf of a Group and
designated as the Group Agent for such Group on the signature pages to this
Agreement or any other Person who becomes a party to this Agreement as a Group
Agent for any Group pursuant to an Assumption Agreement, an Assignment and
Acceptance Agreement or otherwise in accordance with this Agreement.
“Group Agent’s Account” means, with respect to any Group, the account(s) from
time to time designated in writing by the applicable Group Agent to the Borrower
and the Servicer for purposes of receiving payments to or for the account of the
members of such Group hereunder.
“Group B Obligor” means an Obligor that is not a Group A Obligor, with
short‑term ratings of at least: (a) “A‑2” by S&P, or if such Obligor does not
have a short‑term rating from S&P, a rating of at least “BBB+” by S&P on such
Obligor’s long‑term senior unsecured and uncredit‑enhanced debt securities, and
(b) “P‑2” by Moody’s, or if such Obligor does not have a short‑term rating from
Moody’s, a rating of at least “Baal” by Moody’s on such Obligor’s long‑term
senior unsecured and uncredit‑enhanced debt securities; provided, however, if
such Obligor is rated by only one of such rating agencies, then such Obligor
will be a “Group C Obligor” if it satisfies either clause (a) or clause (b)
above. Notwithstanding the foregoing, (i) any Obligor that is a Subsidiary of an
Obligor that satisfies the definition of “Group B Obligor” shall be deemed to be
a Group B Obligor and shall be aggregated with the Obligor that satisfies such
definition for the purposes of determining the “Concentration Reserve
Percentage” and clause (a) of the definition of “Excess Concentration” for such
Obligors, unless such deemed Obligor separately satisfies the definition of
“Group A Obligor”, “Group B Obligor”, or “Group C Obligor”, in which case such
Obligor shall be separately treated as a Group A Obligor, a Group B Obligor or a
Group C Obligor, as the case may be, and shall be aggregated and combined for
such purposes with any of its Subsidiaries that are Obligors and (ii) any
Obligor that is a Special Obligor that satisfies the definition of “Group B
Obligor” shall be deemed to be a Group B Obligor solely for the purposes of
determining the “Concentration Reserve Percentage”.
“Group C Obligor” means an Obligor that is not a Group A Obligor or a Group B
Obligor, with short‑term ratings of at least: (a) “A‑3” by S&P, or if such
Obligor does not have a short‑term rating from S&P, a rating of at least “BBB‑”
by S&P on such Obligor’s long‑term senior unsecured and uncredit‑enhanced debt
securities, and (b) “P‑3” by Moody’s, or if such Obligor does not have a
short‑term rating from Moody’s, at least “Baa3” by Moody’s on such Obligor’s
long‑term senior unsecured and uncredit‑enhanced debt securities; provided,
however, if such Obligor is rated by only one of such rating agencies, then such
Obligor will be a “Group D Obligor” if it satisfies either clause (a) or
clause (b) above. Notwithstanding the foregoing, (i) any Obligor that is a
Subsidiary of an Obligor that satisfies the definition of “Group C Obligor”
shall be deemed to be a Group C Obligor and shall be aggregated with the Obligor
that satisfies such definition for the purposes of determining the
“Concentration Reserve Percentage” and clause (a) of the definition of “Excess
Concentration” for such Obligors, unless such deemed Obligor separately
satisfies the definition of “Group A Obligor”, “Group B Obligor”, or “Group C
Obligor”, in which case such Obligor shall be separately treated as a Group A
Obligor, a Group B Obligor or a Group C Obligor, as the case may be, and shall
be aggregated and combined for such purposes with any of its Subsidiaries that
are Obligors, (ii) ScanSource, Inc. shall be deemed to be a Group C Obligor
until such time that any Lender provides thirty (30) days’ written notice to the
Borrower and Servicer that such Obligor shall no longer be deemed a Group C
Obligor and (iii) any Obligor that is a Special Obligor that satisfies the
definition of “Group C Obligor” shall be deemed to be a Group C Obligor solely
for the purposes of determining the “Concentration Reserve Percentage”.
“Group Commitment” means, with respect to any Group, at any time of
determination, the aggregate Commitments of all Committed Lenders within such
Group.
“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor; provided, that (i) any Obligor that is not rated by
either Moody’s or S&P shall be a Group D Obligor, except as provided by the last
sentence of each of “Group A Obligor”, “Group B Obligor”, and “Group C Obligor”
and (ii) any Obligor that is a Special Obligor that satisfies the definition of
“Group D Obligor” shall be deemed to be a Group D Obligor solely for the
purposes of determining the “Concentration Reserve Percentage”.
“Guaranty” of any Person means any obligation of such Person guarantying or in
effect guarantying any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any such liability arising by
virtue of partnership agreements, including any agreement to indemnify or hold
harmless any other Person, any performance bond or other suretyship arrangement
and any other form of assurance against loss, except endorsement of negotiable
or other instruments for deposit or collection in the ordinary course of
business.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower, the Servicer (to the extent the Servicer is Zebra or an Affiliate
thereof) or any Originator under any Transaction Document and (b) to the extent
not otherwise described in clause (a) above, Other Taxes.
“Independent Manager” has the meaning set forth in Section 8.03(c).
“Information Package” means a report, in substantially the form of Exhibit F.
“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding‑up or relief of
debtors and, in the case of any such proceeding instituted against such Person
(but not instituted by such Person), either such proceeding shall remain
undismissed or unstayed for a period of sixty (60) consecutive days, or any of
the actions sought in such proceeding (including the entry of an order for
relief against, or the appointment of a receiver, trustee, custodian, or other
similar official for, it or for any substantial part of its property) shall
occur or (b) any general assignment for the benefit of creditors of a Person,
composition, marshaling of assets for creditors of a Person, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors, in each of clauses (a) and (b) undertaken under U.S. Federal,
state or foreign law, including the Bankruptcy Code.
“Intended Tax Treatment” has the meaning set forth in Section 14.14.
“Interest” means, for each Loan on any day during any Interest Period (or
portion thereof), the amount of interest accrued on the Capital of such Loan
during such Interest Period (or portion thereof) in accordance with
Section 2.03(b).
“Interest Period” means: (a) before the Termination Date: (i) initially the
period commencing on the date of the initial Loan pursuant to Section 2.01 (or
in the case of any fees payable hereunder, commencing on the Closing Date) and
ending on (but not including) the next Monthly Settlement Date and
(ii) thereafter, each period commencing on such Monthly Settlement Date and
ending on (but not including) the next Monthly Settlement Date and (b) on and
after the Termination Date, such period (including a period of one (1) day) as
shall be selected from time to time by the Administrative Agent (with the
consent or at the direction of the Majority Group Agents) or, in the absence of
any such selection, each period of 30 days from the last day of the preceding
Interest Period.
“Interest Rate” means, for any day in any Interest Period for any Loan (or any
portion or Capital thereof) the applicable Bank Rate;
provided, however, that the “Interest Rate” for any day while an Event of
Default has occurred and is continuing shall be an interest rate per annum equal
to the sum of 2.00% per annum plus the greater of (i) the Base Rate in effect on
such day, and (ii) the Euro-Rate with respect to such Lender for such Interest
Period; provided, further, that no provision of this Agreement shall require the
payment or permit the collection of Interest in excess of the maximum permitted
by Applicable Law; and provided, further, that Interest for any Loan shall not
be considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.
“Investment Company Act” means the Investment Company Act of 1940, as amended or
otherwise modified from time to time.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.
“Lenders” means the Conduit Lenders and the Committed Lenders.
“Liquidity Agent” means any bank or other financial institution acting as agent
for the various Liquidity Providers under each Liquidity Agreement.
“Liquidity Agreement” means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Provider agrees to make purchases or
advances to, or purchase assets from, any Conduit Lender in order to provide
liquidity for such Conduit Lender’s Loans.
“Liquidity Provider” means each bank or other financial institution that
provides liquidity support to any Conduit Lender pursuant to the terms of a
Liquidity Agreement.
“LMIR” means for any day during any Interest Period, the interest rate per annum
determined by the applicable Group Agent (which determination shall be
conclusive absent manifest error) by dividing (i) the one‑month Eurodollar rate
for U.S. dollar deposits as reported by Bloomberg Finance L.P. and shown on
US0001M Screen or any other service or page that may replace such page from time
to time for the purpose of displaying offered rates of leading banks for London
interbank deposits in United States dollars, as of 11:00 a.m. (London time) on
such day, or if such day is not a Business Day, then the immediately preceding
Business Day (or if not so reported, then as determined by the Administrative
Agent from another recognized source for interbank quotation), in each case,
changing when and as such rate changes, by (ii) a number equal to 1.00 minus the
Euro‑Rate Reserve Percentage on such day. The calculation of LMIR may also be
expressed by the following formula:
LMIR
=
One‑month Eurodollar rate for U.S. dollar
deposits shown on Bloomberg US0001M Screen
or appropriate successor
1.00 ‑ Euro‑Rate Reserve Percentage.

LMIR shall be adjusted on the effective date of any change in the Euro‑Rate
Reserve Percentage as of such effective date. Notwithstanding the foregoing, if
LMIR as determined herein would be less than zero (0.00), such rate shall be
deemed to be zero percent (0.00%) for purposes of this Agreement.
“Loan” means any loan made by a Lender pursuant to Section 2.02.
“Loan Request” means a letter in substantially the form of Exhibit A hereto
executed and delivered by the Borrower to the Administrative Agent and the Group
Agents pursuant to Section 2.02(a).
“Lock‑Box” means each locked postal box with respect to which a Collection
Account Bank has executed an Account Control Agreement pursuant to which it has
been granted exclusive access for the purpose of retrieving and processing
payments made on the Receivables and which is listed on Schedule II (as such
schedule may be modified from time to time in connection with the addition or
removal of any Lock‑Box in accordance with the terms hereof).
“Long‑Term Receivables” means each Receivable that has a due date which is more
than 90 days but less than 121 days after the original invoice date of such
Receivable.
“Loss Horizon Ratio” means, at any time of determination, the ratio (expressed
as a percentage and rounded to the nearest 1/100 of 1%, with 5/1000th of 1%
rounded upward) computed by dividing:
(a)    the sum of (i) the aggregate initial Outstanding Balance of all Pool
Receivables originated by the Originators during the six (6) most recent Fiscal
Months ending prior to the time of determination and (ii) the product of (A) the
Loss Horizon Terms Component, times (B) the aggregate initial Outstanding
Balance of all Pool Receivables originated by the Originators during the seventh
(7th) most recent Fiscal Month ending prior to the time of determination, by
(b)    the Net Receivables Pool Balance as of such date.
“Loss Horizon Terms Component” means, at any time of determination, the amount
equal to (a) the sum of (i) the product of (A) the percentage set forth in
clause (e) of the definition of Excess Concentration, multiplied by (B) 30, and
(ii) the product of (A) the percentage set forth in clause (f) of the definition
of Excess Concentration, multiplied by (B) 60, divided by (b) 30.
“Loss Reserve Percentage” means, at any time of determination, the product of
(a) 2.25, times (b) the highest average of the Default Ratios for any three
consecutive Fiscal Months during the twelve most recent Fiscal Months, times
(c) the Loss Horizon Ratio.
“Majority Group Agents” means one or more Group Agents which in its Group, or
their combined Groups, as the case may be, have Committed Lenders representing
more than 50% of the aggregate Commitments of all Committed Lenders in all
Groups (or, if the Commitments have been terminated, have Lenders representing
more than 50% of the aggregate outstanding Capital held by all the Lenders in
all Groups), provided, however, in no event shall the Majority Group Agents
include fewer than two (2) Group Agents at any time when there are two (2) or
more Group Agents.
“Material Adverse Effect” means relative to any Person (provided that if no
particular Person is specified, “Material Adverse Effect” shall be deemed to be
relative to the Borrower, the Servicer and the Originators, individually and in
the aggregate) with respect to any event or circumstance, a material adverse
effect on:
(a)    the assets, operations, business or financial condition of such Person
and its consolidated Subsidiaries, taken as a whole;
(b)    the ability of any such Person to perform its material obligations, if
any under this Agreement or any other Transaction Document to which it is a
party;
(c)    the validity or enforceability of this Agreement or any other Transaction
Document, or the validity, enforceability or collectability of any material
portion of the Pool Receivables; or
(d)    the status, perfection, enforceability or priority of the Administrative
Agent’s or the Borrower’s security interest in any material portion of the
Collateral.
“Maturity Date” means the earlier to occur of (a) the date occurring one hundred
eighty (180) days following the Scheduled Termination Date and (b) the date on
which the “Termination Date” is declared or deemed to have occurred under
Section 10.01.
“Medium‑Term Receivables” means each Receivable that has a due date which is
more than 60 days but less than 91 days after the original invoice date of such
Receivable.
“Minimum Dilution Reserve Percentage” means, on any day in a Fiscal Month, the
product of (a) the average of the Dilution Ratios for the twelve most recent
Fiscal Months ended that are covered by the most recently delivered Information
Package, multiplied by (b) the Dilution Horizon Ratio for the most recent Fiscal
Month ended that is covered by the most recently delivered Information Package.
“Minimum Funding Threshold” means, at any time of determination, the amount that
is equal to the lesser of (a) sixty percent (60%) of the Facility Limit at such
time and (b) the Borrowing Base at such time.
“Monthly Settlement Date” means the 20th day of each calendar month (or if such
day is not a Business Day, the next occurring Business Day).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized statistical rating organization.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Borrower, the Servicer, any Originator or any of their
respective ERISA Affiliates (other than one considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Section 414 of the Code) is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
“Net Receivables Pool Balance” means, at any time of determination: (a) the
aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool, minus (b) the Excess Concentration.
“Notes” means short‑term promissory notes issued, or to be issued, by any
Conduit Lender to fund its investments in accounts receivable or other financial
assets.
“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.
“Obligor Percentage” means, at any time of determination, for each Obligor, a
fraction, expressed as a percentage, (a) the numerator of which is (w) the
aggregate Outstanding Balance of the Eligible Receivables of such Obligor less
(x) the amount (if any) then included in the calculation of the Excess
Concentration with respect to such Obligor less (y) the amount (if any) then
included in the calculation of the Contractual Dilution Accrual with respect to
such Obligor less (z) the amount (if any) then included in the calculation of
the Offset Reserve Amount with respect to such Obligor and (b) the denominator
of which is the aggregate Outstanding Balance of all Eligible Receivables at
such time.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Offset Reserve Amount” means, at any time of determination, the amount equal to
the excess (if any) of (a) the Deferred Revenue Amount less (b) the product of
(i) the Deferred Revenue Amount Limit times (ii) the aggregate Outstanding
Balance of all Eligible Receivables then in the Receivables Pool.
“Originator” and “Originators” have the meaning set forth in the Receivables
Purchase Agreement, as the same may be modified from time to time by adding new
Originators or removing Originators, in each case with the prior written consent
of the Administrative Agent.
“Other Connection Taxes” means, with respect to any Credit Party, Taxes imposed
as a result of a present or former connection between such Credit Party and the
jurisdiction imposing such Tax (other than connections arising from such Credit
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Transaction
Document, or sold or assigned an interest in any Loan or Transaction Document).
“Other Taxes” means any and all present or future stamp or documentary Taxes
charges or similar levies or fees arising from any payment made hereunder or
from the execution, delivery, filing, recording or enforcement of, or otherwise
in respect of, this Agreement, the other Transaction Documents and the other
documents or agreements to be delivered hereunder or thereunder, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to either of Sections 5.05 or 5.06).
“Outstanding Balance” means, at any time of determination, with respect to any
Receivable, the then outstanding principal balance thereof; for the avoidance of
doubt, the “Outstanding Balance” of any Receivable originated by an Originator
is the then net outstanding principal balance thereof as determined by the
Servicer in accordance with its customary practices.
“Participant” has the meaning set forth in Section 14.03(e).
“Participant Register” has the meaning set forth in Section 14.03(f).
“PATRIOT Act” has the meaning set forth in Section 14.15.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Pension Plan” means a pension plan as defined in Section 3(2) of ERISA that is
subject to Title IV of ERISA with respect to which any Originator, the Borrower
or any other member of the Controlled Group may have any liability, contingent
or otherwise.
“Performance Guarantor” means Zebra Technologies Corporation, a Delaware
corporation.
“Performance Guaranty” means the Performance Guaranty, dated as of the Closing
Date, by the Performance Guarantor in favor of the Administrative Agent for the
benefit of the Secured Parties, as such agreement may be amended, restated,
supplemented or otherwise modified from time to time.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“PNC” has the meaning set forth in the preamble to this Agreement.
“Pool Receivable” means a Receivable in the Receivables Pool.
“Portion of Capital” means, with respect to any Lender and its related Capital,
the portion of such Capital being funded or maintained by such Lender by
reference to a particular interest rate basis.
“Pro Rata Percentage” means, at any time of determination, with respect to any
Committed Lender, a fraction (expressed as a percentage), (a) the numerator of
which is (i) prior to the termination of all Commitments hereunder, its
Commitment at such time or (ii) if all Commitments hereunder have been
terminated, the aggregate outstanding Capital of all Loans being funded by such
Committed Lender at such time and (b) the denominator of which is (i) prior to
the termination of all Commitments hereunder, the aggregate Commitments of all
Committed Lenders at such time or (ii) if all Commitments hereunder have been
terminated, the aggregate outstanding Capital of all Loans at such time.
“Program Support Agreement” means and includes any Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for:
(a) the issuance of one or more letters of credit for the account of any Conduit
Lender, (b) the issuance of one or more surety bonds for which any Conduit
Lender is obligated to reimburse the applicable Program Support Provider for any
drawings thereunder, (c) the sale by any Conduit Lender to any Program Support
Provider of any Loan (or portions thereof or participation interest therein)
maintained by such Conduit Lender and/or (d) the making of loans and/or other
extensions of credit to any Conduit Lender in connection with such Conduit
Lender’s receivables‑securitization program contemplated in this Agreement,
together with any letter of credit, surety bond or other instrument issued
thereunder.
“Program Support Provider” means and includes, with respect to any Conduit
Lender, any Liquidity Provider and any other Person (other than any customer of
such Conduit Lender) now or hereafter extending credit or having a commitment to
extend credit to or for the account of, or to make purchases from, such Conduit
Lender pursuant to any Program Support Agreement.
“Rating Agency” mean each of S&P, Fitch and Moody’s (and/or each other rating
agency then rating the Notes of any Conduit Lender).
“Receivable” means any right to payment of a monetary obligation, whether or not
earned by performance, owed to any Originator or the Borrower (as assignee of an
Originator), whether constituting an account, chattel paper, payment intangible,
instrument or general intangible, in each instance arising in connection with
the sale of goods that have been or are to be sold or for services rendered or
to be rendered, and includes, without limitation, the obligation to pay any
finance charges, fees and other charges with respect thereto. Any such right to
payment arising from any one transaction, including, without limitation, any
such right to payment represented by an individual invoice or agreement, shall
constitute a Receivable separate from a Receivable consisting of any such right
to payment arising from any other transaction.
“Receivables Pool” means, at any time of determination, all of the then
outstanding Receivables transferred (or purported to be transferred) to the
Borrower pursuant to the Receivables Purchase Agreement prior to the Termination
Date.
“Receivables Purchase Agreement” means the Receivables Purchase Agreement, dated
as of the Closing Date, among the Servicer, the Originators and the Borrower, as
such agreement may be amended, supplemented or otherwise modified from time to
time.
“Receivables Purchase Agreement Termination Event” means the date on which a
termination of the purchase and sale of Receivables under the Receivables
Purchase Agreement shall have occurred pursuant to Section 6.1 or 6.2 thereof.
“Register” has the meaning set forth in Section 14.03(c).
“Reinvestment” has the meaning set forth in Section 4.01(a).
“Related Committed Lender” means with respect to any Conduit Lender, each
Committed Lender listed as such for each Conduit Lender as set forth on the
signature pages of this Agreement or in any Assumption Agreement.
“Related Conduit Lender” means, with respect to any Committed Lender, each
Conduit Lender which is, or pursuant to any Assignment and Acceptance Agreement
or Assumption Agreement or otherwise pursuant to this Agreement becomes,
included as a Conduit Lender in such Committed Lender’s Group, as designated on
its signature page hereto or in such Assignment and Acceptance Agreement,
Assumption Agreement or other agreement executed by such Committed Lender, as
the case may be.
“Related Security” means, with respect to any Receivable:
(a)    all of the Borrower’s and each Originator’s interest in any goods
(including returned goods), and documentation of title evidencing the shipment
or storage of any goods (including returned goods), the sale of which gave rise
to such Receivable;
(b)    all instruments and chattel paper that may evidence such Receivable;
(c)    all other security interests or liens and property subject thereto from
time to time purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto;
(d)    all of the Borrower’s and each Originator’s rights, interests and claims
under the related Contracts and all guaranties, indemnities, insurance and other
agreements (including the related Contract) or arrangements of whatever
character from time to time supporting or securing payment of such Receivable or
otherwise relating to such Receivable, whether pursuant to the Contract related
to such Receivable or otherwise; and
(e)    all of the Borrower’s rights, interests and claims under the Receivables
Purchase Agreement and the other Transaction Documents.
“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.
“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Pension Plan (other
than (i) those events as to which the 30-day notice period is waived under
Sections 21, 22, 23, 24, 25, 27 or 28 of PBGC Regulation Section 4043 or any
successor regulation thereto and (ii) a Pension Plan maintained by an ERISA
Affiliate which is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).
“Representatives” has the meaning set forth in Section 14.06(c).
“Required Capital Amount” means, at any time of determination, an amount equal
to $35,000,000.
“Restricted Payments” has the meaning set forth in Section 8.01(r).
“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto that is a nationally recognized
statistical rating organization.
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at:
http://www.treasury.gov/resource‑center/sanctions/ Programs/Pages/Programs.aspx,
or as otherwise published from time to time.
“Sanctioned Person” means (i) A person named on the list of “Specially
Designated Nationals” or “Blocked Persons” maintained by OFAC available at:
http://www.treasury.gov/ resource‑center/sanctions/SDN‑List/Pages/default.aspx,
or as otherwise published from time to time, (ii) (A) an agency of the
government of a Sanctioned Country, (B) an organization controlled by a
Sanctioned Country or (C) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC, or (iii) any
individual person, group, regime, entity or thing listed or otherwise recognized
as a specially designated, prohibited, sanctioned or debarred person, group,
regime, entity or thing, or subject to any limitations or prohibitions
(including but not limited to the blocking of property or rejection of
transactions), under any Anti-Terrorism Law.
“Scheduled Termination Date” means November 29, 2019.
“SEC” means the U.S. Securities and Exchange Commission or any governmental
agencies substituted therefor.
“Secured Parties” means each Credit Party, each Borrower Indemnified Party and
each Affected Person.
“Securities Act” means the Securities Act of 1933, as amended or otherwise
modified from time to time.
“Servicer” has the meaning set forth in the preamble to this Agreement.
“Servicer Indemnified Amount” has the meaning set forth in Section 13.02(a).
“Servicer Indemnified Party” has the meaning set forth in Section 13.02(a).
“Servicing Fee” means the fee referred to in Section 9.06(a) of this Agreement.
“Servicing Fee Rate” means the rate referred to in Section 9.06(a) of this
Agreement.
“Settlement Date” means with respect to any Portion of Capital for any Interest
Period or any Fees, (i) prior to an Event of Default that is continuing or the
occurrence of the Termination Date, the Monthly Settlement Date and (ii) during
the occurrence and continuance of an Event of Default and on and after the
Termination Date, each day selected from time to time by the Administrative
Agent (with the consent or at the direction of the Majority Group Agents) (it
being understood that the Administrative Agent (with the consent or at the
direction of the Majority Group Agents) may select such Settlement Date to occur
as frequently as daily), or, in the absence of such selection, the Monthly
Settlement Date.
“Solvent” means, with respect to any Person and as of any particular date,
(i) the present fair market value (or present fair saleable value) of the assets
of such Person is not less than the total amount required to pay the probable
liabilities of such Person on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured,
(ii) such Person is able to pay its debts and other liabilities, contingent
obligations and commitments as they mature and become due in the normal course
of business, (iii) such Person is not incurring debts or liabilities beyond its
ability to pay such debts and liabilities as they mature and (iv) such Person is
not engaged in any business or transaction, and is not about to engage in any
business or transaction, for which its property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged.
“Special Concentration Limit” has the meaning set forth in the definition of
Concentration Percentage.
“Special Obligor” has the meaning set forth in the definition of Concentration
Percentage.
“Structuring Agent” means PNC Capital Markets LLC, a Pennsylvania limited
liability company.
“Sub‑Servicer” has the meaning set forth in Section 9.01(d).
“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding), assessments
or fees imposed by any Governmental Authority and all interest, penalties,
additions to tax and any similar liabilities with respect thereto.
“Termination Date” means the earliest to occur of (a) the Scheduled Termination
Date, (b) the date on which the “Termination Date” is declared or deemed to have
occurred under Section 10.01 and (c) the date selected by the Borrower on which
all Commitments have been reduced to zero pursuant to Section 2.02(e).
“Total Reserves” means, at any time of determination, the product of (a) the sum
of (i) the Yield Reserve Percentage, plus (ii) the greater of (x) the sum of the
Concentration Reserve Percentage plus the Minimum Dilution Reserve Percentage
and (y) the sum of the Dilution Reserve Percentage plus the Loss Reserve
Percentage, multiplied by (b) the Adjusted Net Receivables Pool Balance on such
day.
“Transaction Documents” means this Agreement, the Receivables Purchase
Agreement, the Account Control Agreements, the Fee Letter, the Performance
Guaranty and all other certificates, instruments, UCC financing statements,
reports, notices, agreements and documents executed or delivered under or in
connection with this Agreement, in each case as the same may be amended,
supplemented or otherwise modified from time to time in accordance with this
Agreement.
“Transaction Information” shall mean any information provided to any Rating
Agency, in each case, to the extent related to such Rating Agency providing or
proposing to provide a rating of any Notes or monitoring such rating including,
without limitation, information in connection with the Borrower, the Originator,
the Servicer or the Receivables.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.
“Unmatured Event of Default” means an event that but for notice or lapse of time
or both would constitute an Event of Default.
“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 5.03(f)(ii)(B)(3).
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Yield Reserve Percentage” means at any time of determination:


1.50 x DSO x BR
360
where:
BR    =    the Base Rate plus 1.0%; and
DSO    =    the Days’ Sales Outstanding for the most recently ended Fiscal
Month.
“Zebra” has the meaning set forth in the preamble to this Agreement.
“Zebra Group” has the meaning set forth in Section 8.03(c).
Section 1.02.    Other Interpretative Matters. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP. All
terms used in Article 9 of the UCC in the State of New York and not specifically
defined herein, are used herein as defined in such Article 9. Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule,”
“Exhibit” or “Annex” shall mean articles and sections of, and schedules,
exhibits and annexes to, this Agreement. For purposes of this Agreement, the
other Transaction Documents and all such certificates and other documents,
unless the context otherwise requires: (a) references to any amount as on
deposit or outstanding on any particular date means such amount at the close of
business on such day; (b) the words “hereof,” “herein” and “hereunder” and words
of similar import refer to such agreement (or the certificate or other document
in which they are used) as a whole and not to any particular provision of such
agreement (or such certificate or document); (c) references to any Section,
Schedule or Exhibit are references to Sections, Schedules and Exhibits in or to
such agreement (or the certificate or other document in which the reference is
made), and references to any paragraph, subsection, clause or other subdivision
within any Section or definition refer to such paragraph, subsection, clause or
other subdivision of such Section or definition; (d) the term “including” means
“including without limitation”; (e) references to any Applicable Law refer to
that Applicable Law as amended from time to time and include any successor
Applicable Law; (f) references to any agreement refer to that agreement as from
time to time amended, restated or supplemented or as the terms of such agreement
are waived or modified in accordance with its terms; (g) references to any
Person include that Person’s permitted successors and assigns; (h) headings are
for purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof; (i) unless otherwise provided, in the
calculation of time from a specified date to a later specified date, the term
“from” means “from and including”, and the terms “to” and “until” each means “to
but excluding”; (j) terms in one gender include the parallel terms in the neuter
and opposite gender; (k) references to any amount as on deposit or outstanding
on any particular date means such amount at the close of business on such day
and (l) the term “or” is not exclusive.
ARTICLE II

TERMS OF THE LOANS
Section 2.01.    Loan Facility. Upon a request by the Borrower pursuant to
Section 2.02, and on the terms and subject to the conditions hereinafter set
forth, the Conduit Lenders, ratably, in accordance with the aggregate of the
Commitments of the Related Committed Lenders with respect to each such Conduit
Lender, severally and not jointly, may, in their sole discretion, make Loans to
the Borrower on a revolving basis, and if and to the extent any Conduit Lender
does not make any such requested Loan or if any Group does not include a Conduit
Lender, the Related Committed Lender(s) for such Conduit Lender or the Committed
Lender for such Group, as the case may be, shall, ratably in accordance with
their respective Commitments, severally and not jointly, make such Loans to the
Borrower, in either case, from time to time during the period from the Closing
Date to the Termination Date. Under no circumstances shall any Lender be
obligated to make any such Loan if, after giving effect to such Loan:
(i)    the Aggregate Capital would exceed the Facility Limit at such time;
(ii)    the sum of (A) the Capital of such Lender, plus (B) the aggregate
outstanding Capital of each other Lender in its Group, would exceed the Group
Commitment of such Lender’s Group;
(iii)    if such Lender is a Committed Lender, the aggregate outstanding Capital
of such Committed Lender would exceed its Commitment; or
(iv)    the Aggregate Capital would exceed the Borrowing Base at such time.
Section 2.02.    Making Loans; Repayment of Loans. (a) Each Loan hereunder shall
be made on at least two (2) Business Days prior written request from the
Borrower to the Administrative Agent and each Group Agent in the form of a Loan
Request attached hereto as Exhibit A. Each such request for a Loan shall be made
no later than 11:00 a.m. (New York City time) on a Business Day (it being
understood that any such request made after such time shall be deemed to have
been made on the following Business Day) and shall specify (i) the amount of the
Loan(s) requested (which shall not be less than $100,000 and shall be an
integral multiple of $100,000), (ii) the allocation of such amount among the
Groups (which shall be ratable based on the Group Commitments), (iii) the
account to which the proceeds of such Loan shall be distributed and (iv) the
date such requested Loan is to be made (which shall be a Business Day).
(b)    On the date of each Loan specified in the applicable Loan Request, the
Lenders shall, upon satisfaction of the applicable conditions set forth in
Article VI and pursuant to the other conditions set forth in this Article II,
make available to the Borrower in same day funds an aggregate amount equal to
the amount of such Loans requested, at the account set forth in the related Loan
Request.
(c)    Each Committed Lender’s obligation shall be several, such that the
failure of any Committed Lender to make available to the Borrower any funds in
connection with any Loan shall not relieve any other Committed Lender of its
obligation, if any, hereunder to make funds available on the date such Loans are
requested (it being understood, that no Committed Lender shall be responsible
for the failure of any other Committed Lender to make funds available to the
Borrower in connection with any Loan hereunder).
(d)    The Borrower shall repay in full the outstanding Capital of each Lender
on the Maturity Date.  Prior thereto, the Borrower shall, on each Settlement
Date, make a prepayment of the outstanding Capital of the Lenders to the extent
required under Section 4.01 and otherwise in accordance therewith.
 Notwithstanding the foregoing, the Borrower, in its discretion, shall have the
right to make a prepayment, in whole or in part, of the outstanding Capital of
the Lenders on any Business Day upon two (2) Business Days’ prior written notice
thereof to the Administrative Agent and each Group Agent in the form of a
Reduction Notice attached hereto as Exhibit D; provided, however, that (i) each
such prepayment shall be in a minimum aggregate amount of $100,000 and shall be
an integral multiple of $100,000, (ii) any accrued Interest and Fees in respect
of such prepaid Capital shall be paid on the immediately following Settlement
Date, and (iii) it shall be condition precedent to any such reduction in Capital
that after giving effect to the reduction in the outstanding Capital proposed in
such Reduction Notice, the outstanding Capital at such time would not be less
than an amount equal to the Minimum Funding Threshold.
(e)    The Borrower may, at any time upon at least forty-five (45) Business
Days’ prior written notice to the Administrative Agent and each Group Agent,
terminate the Facility Limit in whole or ratably reduce the Facility Limit in
part. Each partial reduction in the Facility Limit shall be in a minimum
aggregate amount of $5,000,000 and shall be an integral multiple of $1,000,000,
and no such partial reduction shall reduce the Facility Limit to an amount less
than $150,000,000. In connection with any partial reduction in the Facility
Limit, the Commitment of each Committed Lender shall be ratably reduced.
(f)    In connection with any reduction of the Commitments, the Borrower shall
remit to the Administrative Agent (i) instructions regarding such reduction and
(ii) for payment to the Lenders, cash in an amount sufficient to pay (A) the
Capital of the Lenders in each Group in excess of the Group Commitment of such
Group and (B) all other outstanding Borrower Obligations with respect to such
reduction (determined based on the ratio of the reduction of the Commitments
being effected to the amount of the Commitments prior to such reduction or, if
the Administrative Agent reasonably determines that any portion of the
outstanding Borrower Obligations is allocable solely to that portion of the
Commitments being reduced or has arisen solely as a result of such reduction,
all of such portion) including, without duplication, any associated Breakage
Fees. Upon receipt of any such amounts, the Administrative Agent shall apply
such amounts first to the reduction of the outstanding Capital, and second to
the payment of the remaining outstanding Borrower Obligations with respect to
such reduction, including any Breakage Fees, by paying such amounts to the
Lenders.
Section 2.03.    Interest and Fees. (a) On each Settlement Date, the Borrower
shall, in accordance with the terms and priorities for payment set forth in
Section 4.01, pay to each Group Agent, each Lender, the Administrative Agent,
and the Structuring Agent certain fees (collectively, the “Fees”) in the amounts
set forth in the fee letter agreements from time to time entered into, among the
Borrower, the members of the applicable Group (or their Group Agent on their
behalf) and/or the Administrative Agent (each such fee letter agreement, as
amended, restated, supplemented or otherwise modified from time to time,
collectively being referred to herein as the “Fee Letter”). Commitment Fees (as
defined in the Fee Letter) shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender as provided in Section 2.05.
(b)    The Capital of each Lender shall accrue interest on each day when such
Capital remains outstanding at the then applicable Interest Rate. The Borrower
shall pay all Interest, Fees and Breakage Fees accrued during each Interest
Period on the immediately following Settlement Date in accordance with the terms
and priorities for payment set forth in Section 4.01.
Section 2.04.    Records of Loans. Each Group Agent shall record in its records,
the date and amount of each Loan made by the Lenders in its Group hereunder, the
interest rate with respect thereto, the Interest accrued thereon and each
repayment and payment thereof. Subject to Section 14.03(c), such records shall
be conclusive and binding absent manifest error. The failure to so record any
such information or any error in so recording any such information shall not,
however, limit or otherwise affect the obligations of the Borrower hereunder or
under the other Transaction Documents to repay the Capital of each Lender,
together with all Interest accruing thereon and all other Borrower Obligations.
Section 2.05.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Committed Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Committed Lender
is a Defaulting Lender:
(a)    Commitment Fees (as defined in the Fee Letter) shall cease to accrue on
the unfunded portion of the Commitment of such Defaulting Lender.
(b)    The Commitment and Capital of such Defaulting Lender shall not be
included in determining whether the Majority Group Agents have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 14.01); provided, that, except as otherwise
provided in Section 14.01, this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Committed Lender or each Committed Lender directly
affected thereby (if such Committed Lender is directly affected thereby).
(c)    In the event that the Administrative Agent, the Borrower and the Servicer
each agrees in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then on such date
such Committed Lender (or a member of such Committed Lender’s Group) shall
purchase at par such of the Loans of the other Lenders as the Administrative
Agent shall determine may be necessary in order for such Committed Lender’s
Group to hold such Loans in accordance with its Pro Rata Percentage; provided,
that no adjustments shall be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while such Committed Lender was a
Defaulting Lender, and provided, further, that except to the extent otherwise
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender that is not a Defaulting Lender will constitute a waiver or release of
any claim of any party hereunder arising from that Lender having been a
Defaulting Lender.
ARTICLE III

SECURITY INTEREST
Section 3.01.    Security Interest. (a) As security for the performance by the
Borrower of all the terms, covenants and agreements on the part of the Borrower
to be performed under this Agreement or any other Transaction Document,
including the punctual payment when due of the Aggregate Capital and all
Interest in respect of the Loans and all other Borrower Obligations, the
Borrower hereby grants to the Administrative Agent for its benefit and the
ratable benefit of the Secured Parties, a continuing security interest in, all
of the Borrower’s right, title and interest in, to and under all of the
following, whether now or hereafter owned, existing or arising (collectively,
the “Collateral”): (i) all Pool Receivables, (ii) all Related Security with
respect to such Pool Receivables, (iii) all Collections with respect to such
Pool Receivables, (iv) the Lock‑Boxes and Collection Accounts and all amounts on
deposit therein, and all certificates and instruments, if any, from time to time
evidencing such Lock‑Boxes and Collection Accounts and amounts on deposit
therein, (v) all rights (but none of the obligations) of the Borrower under the
Receivables Purchase Agreement, (vi) all other personal and fixture property or
assets of the Borrower of every kind and nature including, without limitation,
all goods (including inventory, equipment and any accessions thereto),
instruments (including promissory notes), documents, accounts, chattel paper
(whether tangible or electronic), deposit accounts, securities accounts,
securities entitlements, letter-of-credit rights, commercial tort claims,
securities and all other investment property, supporting obligations, money, any
other contract rights or rights to the payment of money, insurance claims and
proceeds, and all general intangibles (including all payment intangibles) (each
as defined in the UCC), and (vii) all proceeds of, and all amounts received or
receivable under any or all of, the foregoing.
(b) The Administrative Agent (for the benefit of the Secured Parties) shall
have, with respect to all the Collateral, and in addition to all the other
rights and remedies available to the Administrative Agent (for the benefit of
the Secured Parties), all the rights and remedies of a secured party under any
applicable UCC. The Borrower hereby authorizes the Administrative Agent to file
financing statements describing the collateral covered thereby as “all of the
debtor’s personal property or assets” or words to that effect.
(c) Immediately upon the occurrence of the Final Payout Date, the Collateral
shall be automatically released from the lien created hereby, and this Agreement
and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent, the Lenders and the other Credit
Parties hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the Borrower; provided, however, that promptly following written
request therefor by the Borrower delivered to the Administrative Agent following
any such termination, and at the sole expense of the Borrower, the
Administrative Agent shall execute and deliver to the Borrower UCC‑3 termination
statements and such other documents as the Borrower shall reasonably request to
evidence such termination.
ARTICLE IV

SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS    
Section 4.01.    Settlement Procedures. (a) The Servicer shall set aside and
hold in trust for the benefit of the Secured Parties (or, if so requested by the
Administrative Agent, segregate in a separate account in the name of the
Borrower and approved by the Administrative Agent), for application in
accordance with the priority of payments set forth below, all Collections on
Pool Receivables that are received by the Servicer or the Borrower or received
in any Lock‑Box or Collection Account; provided, however, that so long as each
of the conditions precedent set forth in Section 6.03 are satisfied, the
Servicer may release to the Borrower from such Collections the amount (if any)
necessary to pay the purchase price for Receivables purchased by the Borrower in
accordance with the terms of the Receivables Purchase Agreement (each such
release, a “Reinvestment”). On each Settlement Date, the Servicer (or, following
its assumption of control of the Collection Accounts, the Administrative Agent)
shall, distribute such Collections in the following order of priority:
(i)    first, to the Servicer for the payment of the accrued Servicing Fees
payable for the immediately preceding Interest Period (plus, if applicable, the
amount of Servicing Fees payable for any prior Interest Period to the extent the
full amount owed has not been distributed to the Servicer);
(ii)    second, to each Lender and other Credit Party (ratably, based on the
amount then due and owing), all accrued and unpaid Interest, Fees and Breakage
Fees due to such Lender and other Credit Party for the immediately preceding
Interest Period (including any additional amounts or indemnified amounts payable
under Sections 5.03 and 13.01 in respect of such payments), plus, if applicable,
the amount of any such Interest, Fees and Breakage Fees (including any
additional amounts or indemnified amounts payable under Sections 5.03 and 13.01
in respect of such payments) payable for any prior Interest Period to the extent
such amount has not been distributed to such Lender or Credit Party;
(ii)    third, as set forth in clause (x), (y) or (z) below, as applicable:
(x)    prior to the occurrence of the Termination Date, to the extent that a
Borrowing Base Deficit exists on such date, to the Lenders (ratably, based on
the aggregate outstanding Capital of each Lender at such time) for the payment
of a portion of the outstanding Aggregate Capital at such time, in an aggregate
amount equal to the amount necessary to reduce the Borrowing Base Deficit to
zero ($0);
(y)    on and after the occurrence of the Termination Date, to each Lender
(ratably, based on the aggregate outstanding Capital of each Lender at such
time) for the payment in full of the aggregate outstanding Capital of such
Lender at such time; or
(z)    prior to the occurrence of the Termination Date, at the election of the
Borrower and in accordance with Section 2.02(d), to the payment of all or any
portion of the outstanding Capital of the Lenders at such time (ratably, based
on the aggregate outstanding Capital of each Lender at such time);
(iv)    fourth, to the Credit Parties, the Affected Persons and the Borrower
Indemnified Parties (ratably, based on the amount due and owing at such time),
for the payment of all other Borrower Obligations then due and owing by the
Borrower to the Credit Parties, the Affected Persons and the Borrower
Indemnified Parties; and
(v)    fifth, the balance, if any, to be paid to the Borrower for its own
account.
(b)    All payments or distributions to be made by the Servicer, the Borrower
and any other Person to the Lenders (or their respective related Affected
Persons and the Borrower Indemnified Parties), shall be paid or distributed to
the related Group Agent at its Group Agent’s Account. Each Group Agent, upon its
receipt in the applicable Group Agent’s Account of any such payments or
distributions, shall distribute such amounts to the applicable Lenders, Affected
Persons and the Borrower Indemnified Parties within its Group ratably; provided
that if such Group Agent shall have received insufficient funds to pay all of
the above amounts in full on any such date, such Group Agent shall pay such
amounts to the applicable Lenders, Affected Persons and the Borrower Indemnified
Parties within its Group in accordance with the priority of payments forth
above, and with respect to any such category above for which there are
insufficient funds to pay all amounts owing on such date, ratably (based on the
amounts in such categories owing to each such Person in such Group) among all
such Persons in such Group entitled to payment thereof.
(c)    If and to the extent the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party shall be required for any
reason to pay over to any Person (other than to any Person that is a party
hereto as contemplated by this Agreement) any amount received on its behalf
hereunder, such amount shall be deemed not to have been so received but rather
to have been retained by the Borrower and, accordingly, the Administrative
Agent, such Credit Party, such Affected Person or such Borrower Indemnified
Party, as the case may be, shall have a claim against the Borrower for such
amount.
(d)    For the purposes of this Section 4.01:
(i)    if on any day the Outstanding Balance of any Pool Receivable is reduced
or adjusted as a result of any defective, rejected, returned, repossessed or
foreclosed goods or services, or any revision, cancellation, allowance, rebate,
credit memo, discount or other adjustment made by the Borrower, any Originator,
the Servicer, or any Affiliate of the Servicer or any setoff, counterclaim or
dispute between or among the Borrower or any Affiliate of the Borrower, an
Originator or any Affiliate of an Originator, or the Servicer or any Affiliate
of the Servicer, and an Obligor, the Borrower shall be deemed to have received
on such day a Collection of such Pool Receivable in the amount of such reduction
or adjustment and shall immediately pay any and all such amounts in respect
thereof to a Collection Account (or as otherwise directed by the Administrative
Agent at such time) for the benefit of the Credit Parties for application
pursuant to Section 4.01(a);
(ii)    if on any day any of the representations or warranties in Section 7.01
is not true (in all material respects) with respect to any Pool Receivable, the
Borrower shall be deemed to have received on such day a Collection of such Pool
Receivable in full and shall immediately pay the amount of such deemed
Collection to a Collection Account (or as otherwise directed by the
Administrative Agent at such time) for the benefit of the Credit Parties for
application pursuant to Section 4.01(a) (Collections deemed to have been
received pursuant to Section 4.01(d) are hereinafter sometimes referred to as
“Deemed Collections”);
(iii)    except as provided in clauses (i) or (ii) above or otherwise required
by Applicable Law or the relevant Contract, all Collections received from an
Obligor of any Receivable shall be applied to the Receivables of such Obligor in
the order of the age of such Receivables, starting with the oldest such
Receivable, unless such Obligor designates in writing its payment for
application to specific Receivables; and
(iv)    if and to the extent the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party shall be required for any
reason to pay over to an Obligor (or any trustee, receiver, custodian or similar
official in any Insolvency Proceeding) any amount received by it hereunder, such
amount shall be deemed not to have been so received by such Person but rather to
have been retained by the Borrower and, accordingly, such Person shall have a
claim against the Borrower for such amount, payable when and to the extent that
any distribution from or on behalf of such Obligor is made in respect thereof.
Section 4.02.    Payments and Computations, Etc. (a) All amounts to be paid by
the Borrower or the Servicer to the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party hereunder shall be paid no
later than 12:00 Noon (New York City time) on the day when due in same day funds
to the applicable Group Agent’s Account.
(b)    Each of the Borrower and the Servicer shall, to the extent permitted by
Applicable Law, pay interest on any amount for each day not paid or deposited by
it when due hereunder, at an interest rate per annum equal to 2.00% per annum
above the Base Rate, payable on demand.
(c)    All computations of interest under subsection (b) above and all
computations of Interest, Fees and other amounts hereunder shall be made on the
basis of a year of 360 days (or, in the case of amounts determined by reference
to the Base Rate, 365 or 366 days, as applicable) for the actual number of days
(including the first but excluding the last day) elapsed. Whenever any payment
or deposit to be made hereunder shall be due on a day other than a Business Day,
such payment or deposit shall be made on the next succeeding Business Day and
such extension of time shall be included in the computation of such payment or
deposit.
ARTICLE V

INCREASED COSTS; FUNDING LOSSES; TAXES; AND ILLEGALITY     
Section 5.01.    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, any Affected Person (except any such reserve requirements
reflected in Adjusted LIBOR or LMIR);
(ii)    subject any Affected Person to any Taxes (other than Indemnified Taxes,
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes,
and Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
(iii)    impose on any Affected Person any other condition, cost or expense
(other than Taxes) (A) affecting the Collateral, this Agreement, any other
Transaction Document, any Program Support Agreement, any Loan or any
participation therein or (B) affecting its obligations or rights to make Loans;
and the result of any of the foregoing shall be to increase the cost to such
Affected Person of (A) acting as the Administrative Agent, a Group Agent or a
Lender hereunder or as a Program Support Provider with respect to the
transactions contemplated hereby, (B) funding or maintaining any Loan or
(C) maintaining its obligation to fund or maintain any Loan, or to reduce the
amount of any sum received or receivable by such Affected Person hereunder,
then, upon request of such Affected Person (or its Group Agent), the Borrower
shall pay to such Affected Person such additional amount or amounts as will
compensate such Affected Person for such additional costs incurred or reduction
suffered in accordance with Section 5.01(d).
(b)    Capital and Liquidity Requirements. If any Affected Person determines
that any Change in Law affecting such Affected Person or any lending office of
such Affected Person or such Affected Person’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of (x)
increasing the amount of capital required to be maintained by such Affected
Person or Affected Person’s holding company, if any, or increasing the amount of
high quality liquid assets such Affected Person or Affected Person’s holding
company, if any, is required to maintain as a result of any funding commitment
made by such Affected Person under any Transaction Document, (y) reducing the
rate of return on such Affected Person’s capital or on the capital of such
Affected Person’s holding company, if any, or (z) causing an internal capital or
liquidity charge or other imputed cost to be assessed upon such Affected Person
or Affected Person’s holding company, if any, in each case, as a consequence of
(A) this Agreement or any other Transaction Document, (B) the commitments of
such Affected Person hereunder or under any related Program Support Agreement,
(C) the Loans made by such Affected Person, or (D) any Capital, to a level below
that which such Affected Person or such Affected Person’s holding company would
have achieved but for such Change in Law (taking into consideration such
Affected Person’s policies and the policies of such Affected Person’s holding
company with respect to capital adequacy and liquidity), then from time to time,
upon request by such Affected Person certifying (x) that the event described in
this clause (b) has occurred and describing in reasonable detail the nature of
such event, (y) as to the reduction of the rate of return on capital, imputed
cost, increased internal capital or liquidity charge, or the increase in the
amount of high quality liquid assets it is required to maintain as a result of
any funding commitment made by such Affected Person under any Transaction
Document, in each case, resulting from such event, and (z) as to the additional
amount or amounts demanded by such Affected Person and a reasonably detailed
explanation of the calculation thereof, the Borrower will pay to such Affected
Person such additional amount or amounts as will compensate such Affected Person
or such Affected Person’s holding company for any such increase, reduction or
charge suffered in accordance with Section 5.01(d).
(c)    Adoption of Changes in Law. The Borrower acknowledges that any Affected
Person may institute measures in anticipation of a Change in Law (including,
without limitation, the imposition of internal charges on such Affected Person’s
interests or obligations under any Transaction Document or Program Support
Agreement), and may commence allocating charges to or seeking compensation from
the Borrower under this Section 5.01 in connection with such measures, in
advance of the effective date of such Change in Law, and the Borrower agrees to
pay such charges or compensation to such Affected Person, following demand
therefor in accordance with the terms of this Section 5.01, without regard to
whether such effective date has occurred.
(d)    Certificates for Reimbursement. A certificate of an Affected Person (or
its Group Agent on its behalf) setting forth the amount or amounts necessary to
compensate such Affected Person or its holding company, as the case may be, as
specified in clause (a), (b) or (c) of this Section and delivered to the
Borrower together with all backup information and documentation reasonably
requested by the Borrower, shall be conclusive absent manifest error. The
Borrower shall, subject to the priorities of payment set forth in Section 4.01,
pay such Affected Person the amount shown as due on any such certificate on the
later of (i) the first Settlement Date occurring after the Borrower’s receipt of
such certificate and (ii) ten (10) days after the Borrower’s receipt of such
certificate.
(e)    Delay in Requests. Failure or delay on the part of any Affected Person to
demand compensation pursuant to this Section shall not constitute a waiver of
such Affected Person’s right to demand such compensation provided that the
Borrower shall not be required to compensate an Affected Person pursuant to this
Section 5.01 for any increased costs or reductions incurred more than 180 days
prior to the date that such Affected Person notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Affected
Person’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.
Section 5.02.    Funding Losses. (a) The Borrower will pay each Lender all
Breakage Fees as and when due and owing.
(b)    A certificate of a Lender (or its Group Agent on its behalf) setting
forth the amount or amounts necessary to compensate such Lender, as specified in
clause (a) above and delivered to the Borrower together with all backup
information and documentation reasonably requested by the Borrower, shall be
conclusive absent manifest error. The Borrower shall, subject to the priorities
of payment set forth in Section 4.01, pay such Lender the amount shown as due on
any such certificate on the later of (i) the first Settlement Date occurring
after the Borrower’s receipt of such certificate and (ii) ten (10) days after
the Borrower’s receipt of such certificate.
Section 5.03.    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation under any Transaction Document shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law. If any
Applicable Law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by such withholding agent, then the applicable withholding agent
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with Applicable Law, and, if such Tax is an Indemnified Tax, then the
sum payable shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 5.03), the applicable Affected
Person or Borrower Indemnified Party receives an amount equal to the sum it
would have received had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law, or, at
the option of the Administrative Agent, timely reimburse it for the payment of,
any Other Taxes.
(c)    Indemnification by the Borrower. The Borrower shall indemnify each
Affected Person, within ten days after demand therefor, for the full amount of
(I) any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.03) payable or paid by such
Affected Person or required to be withheld or deducted from a payment to such
Affected Person and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority
and (II) the excess, if any of the amount of (A) any U.S. federal, state or
local income and franchise Taxes payable by such Affected Person with respect to
payments received by such Affected Person under this Agreement as a result of a
Governmental Authority successfully challenging the Intended Tax Treatment of a
Loan over (B) U.S. federal, state or local income and franchise Taxes that would
have been payable by such Affected Person with respect to such payments
described in clause (A) if such Loan were treated in accordance with the
Intended Tax Treatment, provided that the amount described in this clause (II),
if applicable, shall be increased to take into account the taxability of receipt
of payments under this clause (II)). A certificate that states the amount of
such payment or liability shall be delivered to the Borrower by an Affected
Person (with a copy to the Administrative Agent) together with all backup
information and documentation reasonably requested by the Borrower, or by the
Administrative Agent on its own behalf or on behalf of an Affected Person and
shall be conclusive absent manifest error.
(d)    Indemnification by the Lenders. Each Lender (other than the Conduit
Lenders) shall severally indemnify the Administrative Agent, within ten days
after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender, its related Conduit Lender or any of their respective Affiliates that
are Affected Persons (but only to the extent that the Borrower and its
Affiliates have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting any obligation of the Borrower, the
Servicer or their Affiliates to do so), (ii) any Taxes attributable to the
failure of such Lender, its related Conduit Lender or any of their respective
Affiliates that are Affected Persons to comply with Section 14.03(f) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, its related Conduit Lender or any of their
respective Affiliates that are Affected Persons, in each case, that are payable
or paid by the Administrative Agent in connection with any Transaction Document,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender (or its Group Agent) by the Administrative
Agent shall be conclusive absent manifest error. Each Lender (other than the
Conduit Lenders) hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender, its related Conduit Lender
or any of their respective Affiliates that are Affected Persons under any
Transaction Document or otherwise payable by the Administrative Agent to such
Lender, its related Conduit Lender or any of their respective Affiliates that
are Affected Persons from any other source against any amount due to the
Administrative Agent under this clause (d).
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 5.03, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(f)    Status of Credit Parties. (i) Any Credit Party that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Transaction Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Credit Party, if reasonably requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Credit Party is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Sections 5.03(f)(ii)(A), 5.03(f)(ii)(B) and 5.03(g)) shall not be required if,
in the Credit Party’s reasonable judgment, such completion, execution or
submission would subject such Credit Party to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Credit Party.
(ii)    Without limiting the generality of the foregoing:
(A)    any Credit Party that is a “United States Person” within the meaning of
Section 7701(a)(30) of the Code, shall deliver to the Borrower and the
Administrative Agent on or about the date on which such Credit Party becomes a
party hereto (and from time to time upon the reasonable request of the Borrower
or the Administrative Agent), executed copies of Internal Revenue Service Form
W‑9 certifying that such Credit Party is exempt from U.S. federal backup
withholding Tax;
(B)    any Credit Party that is not a “United States Person” within the meaning
of Section 7701(a)(30) of the Code (a “Foreign Credit Party”) shall, to the
extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be reasonably requested
by the Borrower or the Administrative Agent) on or about the date on which such
Foreign Credit Party becomes a Credit Party with respect to this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:
(1)    in the case of such a Foreign Credit Party claiming the benefits of an
income tax treaty to which the United States is a party, (x) with respect to
payments of interest under any Transaction Document, executed copies of Internal
Revenue Service Form W‑8BEN or Internal Revenue Service Form W-8BEN-E (or
successor form) establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Transaction Document,
Internal Revenue Service Form W-8BEN or Internal Revenue Form W-8BEN-E (or
successor form) establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    executed copies of Internal Revenue Service Form W‑8ECI;
(3)    in the case of a Foreign Credit Party claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Credit Party is not a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” related to the Borrower described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of Internal Revenue Service Form W‑8BEN or Internal Revenue
Service Form W-8BEN-E (or successor form); or
(4)    to the extent such Foreign Credit Party is not the beneficial owner,
executed copies of Internal Revenue Service Form W‑8IMY, accompanied by Internal
Revenue Service Form W‑8ECI, Internal Revenue Service Form W‑8BEN or Internal
Revenue Service Form W-8BEN-E (or successor form), a U.S. Tax Compliance
Certificate, Internal Revenue Service Form W‑9, and/or other certification
documents from each beneficial owner, as applicable; provided that, if such
Credit Party is a partnership and one or more direct or indirect partners of
such Foreign Credit Party are claiming the portfolio interest exemption, such
Foreign Credit Party may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner; and
(C)    any Foreign Credit Party, to the extent it is legally entitled to do so,
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient), on or about the date on which
such Foreign Credit Party becomes a party hereto (and from time to time upon the
reasonable request of the Borrower or the Administrative Agent, executed copies
of any other form prescribed by Applicable Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by Applicable Law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.
(g)    Documentation Required by FATCA. If a payment made to a Credit Party
under any Transaction Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Credit Party were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Credit Party shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by
Applicable Law and at such time or times reasonably requested by the Borrower or
the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Credit Party has complied with such Credit Party’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (g), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
(h)    Survival. Each party’s obligations under this Section 5.03 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Credit Party or any other Affected person,
the termination of the Commitments and the repayment, satisfaction or discharge
of all the Borrower Obligations and the Servicer’s obligations hereunder.
(i)    Updates. Each Credit Party agrees that if any form or certification it
previously delivered pursuant to this Section 5.03 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(j)    Intended Tax Treatment. Notwithstanding anything to the contrary herein
or in any other Transaction Document, all parties to this Agreement covenant and
agree to treat each Loan under this Agreement as debt (and all Interest as
interest) for all federal, state, local and franchise tax purposes and agree not
to take any position on any tax return inconsistent with the foregoing.
(k)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.03 (including by
the payment of additional amounts pursuant to this Section 5.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 5.03 with respect to the Taxes
giving rise to such refund), net of all reasonable out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (k) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (k), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (k) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
Section 5.04.    Inability to Determine Euro-Rate; Change in Legality. (a) If
any Group Agent shall have determined (which determination shall be conclusive
and binding upon the parties hereto absent manifest error) before the first day
of any Interest Period (with respect to the Euro-Rate determined by reference to
Adjusted LIBOR) or on any day (with respect to the Euro-Rate determined by
reference to LMIR), by reason of circumstances affecting the interbank
Eurodollar market, either that: (i) dollar deposits in the relevant amounts and
for the relevant Interest Period or day, as applicable, are not available, (ii)
adequate and reasonable means do not exist for ascertaining the Euro-Rate for
such Interest Period or day, as applicable, or (iii) the Euro-Rate determined
pursuant hereto does not accurately reflect the cost to the applicable Affected
Person (as conclusively determined by such Group Agent) of maintaining any
Portion of Capital during such Interest Period or day, as applicable, such Group
Agent shall promptly give telephonic notice of such determination, confirmed in
writing, to the Borrower before the first day of any Interest Period (with
respect to the Euro-Rate determined by reference to Adjusted LIBOR) or on such
day (with respect to the Euro-Rate determined by reference to LMIR). Upon
delivery of such notice: (i) no Portion of Capital shall be funded thereafter at
the Euro-Rate unless and until such Group Agent shall have given notice to the
Borrower that the circumstances giving rise to such determination no longer
exist and (ii) with respect to any outstanding Portion of Capital then funded at
the Euro-Rate, the Interest Rate with respect to such Portion of Capital shall
automatically be converted to the Base Rate on the last day of the then-current
Interest Period (with respect to the Euro-Rate determined by reference to
Adjusted LIBOR) or immediately (with respect to the Euro-Rate determined by
reference to LMIR).
(b)    If, on or before the first day of any Interest Period (with respect to
the Euro-Rate determined by reference to Adjusted LIBOR) or on any day (with
respect to the Euro-Rate determined by reference to LMIR), any Group Agent shall
have been notified by any Affected Person that such Affected Person has
determined (which determination shall be final and conclusive absent manifest
error) that any Change in Law, or compliance by such Affected Person with any
Change in Law, shall make it unlawful or impossible for such Affected Person to
fund or maintain any Portion of Capital at or by reference to the Euro-Rate,
such Group Agent shall notify the Borrower and the Administrative Agent thereof.
Upon receipt of such notice, until the applicable Group Agent notifies the
Borrower and the Administrative Agent that the circumstances giving rise to such
determination no longer apply, (i) no Portion of Capital shall be funded
thereafter at the Euro-Rate unless and until such Lender shall have given notice
to the Administrative Agent and the Borrower that the circumstances giving rise
to such determination no longer exist and (ii) with respect to any outstanding
Portion of Capital then funded at the Euro-Rate, the Interest Rate with respect
to such Portion of Capital shall automatically be converted to the Base Rate on
the last day of the then-current Interest Period (with respect to the Euro-Rate
determined by reference to Adjusted LIBOR) or immediately (with respect to the
Euro-Rate determined by reference to LMIR).
Section 5.05    Mitigation Obligations; Replacement of Lenders    .
(a)    If any Affected Person requests compensation under Section 5.01, or the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Affected Person or any Governmental Authority for the account of any Affected
Person pursuant to Section 5.03, then such Affected Person (at the request of
the Borrower) shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Affected Person, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 5.01 or 5.03, as the
case may be, in the future and (ii) would not subject such Affected Person to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Affected Person. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Affected Person in connection with any such designation
or assignment.
(b)    If (i) any Affected Person requests compensation under Section 5.01,
(ii) the Borrower is required to pay any Indemnified Taxes or additional amounts
to any Affected Person or any Governmental Authority for the account of any
Affected Person pursuant to Section 5.03 or (iii) any Lender becomes a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to the related Group Agent and the Administrative Agent, require such
Group Agent to cause the related Lender to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in Section 14.03),
all its interests, rights (other than its existing rights to payments pursuant
to Section 5.01 or 5.03) and obligations under the Transaction Documents to an
assignee that shall assume such obligations (which, in the case of a Lender,
shall be an Eligible Assignee); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not unreasonably be withheld or delayed, (ii) such Affected Person, if a
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 5.01 or payments required
to be made pursuant to Section 5.03, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or an Affected Person or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
Section 5.06.    Certain Rules Relating to the Payment of Additional
Amounts    . (a)      If any Affected Person requests compensation under Section
5.01, or if the Borrower is required to pay any additional amount to any
Affected Person or to any Governmental Authority for the account of any Affected
Person pursuant to Section 5.03, then such Affected Person shall (at the request
of the Borrower) use commercially reasonable efforts to designate a different
lending office for funding or booking the related Loans hereunder or to assign
and delegate (or cause to be assigned and delegated) such Affected Person's
rights and obligations hereunder to another office, branch or Affiliate of such
Affected Person if, in the judgment of such Affected Person, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
5.01 or 5.03, as the case may be, in the future and (ii) would not subject such
Affected Person to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Affected Person. The Borrower hereby agrees to pay all
reasonable out of pocket costs and expenses incurred by any Affected Person in
connection with any such designation or assignment and delegation.
(b)    If (i) any Affected Person requests compensation under Section 5.01, (ii)
the Borrower is required to pay any additional amount to any Affected Person or
any Governmental Authority for the account of any Affected Person pursuant to
Section 5.03, (iii) any Affected Person has become a Defaulting Lender or (iv)
any Affected Person has failed to consent to a proposed amendment, waiver,
discharge or termination that requires the consent of all Lenders and with
respect to which the other Lenders shall have or would have granted their
consent, then the Borrower may, at its sole expense and effort, upon notice to
the Administrative Agent, require the Administrative Agent to cause the related
Affected Person to assign and delegate, without recourse (in accordance with and
subject to all applicable transfer restrictions), all its interests, rights and
obligations under this Agreement and the other Transaction Documents to another
appropriate Person (which, in the case of a Lender, shall be an Eligible
Assignee) that shall acquire such interest or assume such commitment; provided
that (a) the Borrower shall have received the prior written consent of the
Administrative Agent and the other Lenders, which consent shall not unreasonably
be withheld, (b) such Affected Person, if a Lender, shall have received payment
of an amount equal to its outstanding Capital and, if applicable, accrued
Interest and Fees thereon and all other amounts then owing to it hereunder from
the assignee or the Borrower, (c) in the case of any such assignment and
delegation resulting from a claim for compensation under Section 5.01 or
payments required to be made pursuant to Section 5.03, such assignment is
expected to result in a reduction in such compensation or payments for future
periods and (d) in the case of any such assignment and delegation resulting from
the failure of an Affected Person to provide a consent, the assignee shall have
given such consent and, as a result of such assignment and delegation and any
contemporaneous assignments and delegations and consents, the applicable
amendment, waiver, discharge or termination can be effected. An Affected Person
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver or consent by such Affected Person or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation have ceased to apply.
ARTICLE VI

CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS    
Section 6.01.    Conditions Precedent to Effectiveness and the Initial Credit
Extension. This Agreement shall become effective as of the Closing Date when
(a) the Administrative Agent shall have received each of the documents,
agreements (in fully executed form), opinions of counsel, lien search results,
UCC filings, certificates and other deliverables listed on the closing
memorandum attached as Exhibit H hereto, in each case, in form and substance
acceptable to the Administrative Agent and (b) all fees and expenses payable by
the Borrower on the Closing Date to the Credit Parties have been paid in full in
accordance with the terms of the Transaction Documents.
Section 6.02.    Conditions Precedent to All Credit Extensions. Each Credit
Extension hereunder on or after the Closing Date shall be subject to the
conditions precedent that:
(a)    the Borrower shall have delivered to the Administrative Agent and each
Group Agent a Loan Request for such Loan, in accordance with Section 2.02(a);
(b)    the Servicer shall have delivered to the Administrative Agent and each
Group Agent all Information Packages required to be delivered hereunder;
(c)    the making of such Credit Extension will not result in any of the
circumstances specified in Section 2.01(i) through (iv);
(d)    on the date of such Credit Extension the following statements shall be
true and correct (and upon the occurrence of such Credit Extension, the Borrower
and the Servicer shall be deemed to have represented and warranted that such
statements are then true and correct):
(i)    the representations and warranties of the Borrower and the Servicer
contained in Sections 7.01 and 7.02 are true and correct in all material
respects on and as of the date of such Credit Extension as though made on and as
of such date unless such representations and warranties by their terms refer to
an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;
(ii)    no Event of Default or Unmatured Event of Default has occurred and is
continuing, and no Event of Default or Unmatured Event of Default would result
from such Credit Extension;
(iii)    no Borrowing Base Deficit exists or would exist after giving effect to
such Credit Extension; and
(iv)    the Termination Date has not occurred.
Section 6.03.    Conditions Precedent to All Reinvestments. Each Reinvestment
hereunder on or after the Closing Date shall be subject to the conditions
precedent that:
(a)    after giving effect to such Reinvestment, the Servicer shall be holding
in trust for the benefit of the Secured Parties an amount of Collections
sufficient to pay the sum of (x) all accrued and unpaid Servicing Fees,
Interest, Fees and Breakage Fees, if any, (y) the amount of any Borrowing Base
Deficit and (z) the amount of all other accrued and unpaid Borrower Obligations,
in each case, that will be due and owing on the next Settlement Date; and
(b)    the Borrower shall use the proceeds of such Reinvestment solely to pay
the purchase price for Receivables purchased by the Borrower in accordance with
the terms of the Receivables Purchase Agreement; and
(c)    on the date of such Reinvestment the following statements shall be true
and correct (and upon the occurrence of such Reinvestment, the Borrower and the
Servicer shall be deemed to have represented and warranted that such statements
are then true and correct):
(i)    the representations and warranties of the Borrower and the Servicer
contained in Sections 7.01 and 7.02 are true and correct in all material
respects on and as of the date of such Reinvestment as though made on and as of
such date unless such representations and warranties by their terms refer to an
earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;
(ii)    no Event of Default has occurred and is continuing, and no Event of
Default would result from such Reinvestment; and
(iii)    the Termination Date has not occurred.
ARTICLE VII

REPRESENTATIONS AND WARRANTIES
Section 7.01.    Representations and Warranties of the Borrower. The Borrower
represents and warrants as of the Closing Date, on each Settlement Date, on each
date on which any Information Package or other report is delivered to the
Administrative Agent or any Lender hereunder, and on each day on which a Credit
Extension shall have occurred:
(a)    Organization and Good Standing. The Borrower is a limited liability
company and validly existing in good standing under the laws of the State of
Delaware and has full power and authority to own its properties and to conduct
its business as such properties are currently owned and such business is
presently conducted.
(b)    Due Qualification. The Borrower is duly qualified to do business, is in
good standing as a foreign entity and has obtained all necessary licenses and
approvals in all jurisdictions in which the conduct of its business requires
such qualification, licenses or approvals, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
(c)    Power and Authority; Due Authorization. The Borrower (i) has all
necessary power and authority to (A) execute and deliver this Agreement and the
other Transaction Documents to which it is a party, (B) perform its obligations
under this Agreement and the other Transaction Documents to which it is a party
and (C) grant a security interest in the Collateral to the Administrative Agent
on the terms and subject to the conditions herein provided and (ii) has duly
authorized by all necessary action such grant and the execution, delivery and
performance of, and the consummation of the transactions provided for in, this
Agreement and the other Transaction Documents to which it is a party.
(d)    Binding Obligations. This Agreement and each of the other Transaction
Documents to which the Borrower is a party constitutes legal, valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
their respective terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.
(e)    No Violation. The execution, delivery and performance of, and the
consummation of the transactions contemplated by, this Agreement and the other
Transaction Documents to which it is a party, and the fulfillment of the terms
hereof and thereof, will not (i) result in any breach of any of the terms or
provisions of, or constitute (with or without notice or lapse of time or both) a
default under its organizational documents or any indenture, sale agreement,
credit agreement, loan agreement, security agreement, mortgage, deed of trust,
or other material agreement or instrument to which the Borrower is a party or by
which it or any of its properties is bound, (ii) result in the creation or
imposition of any Adverse Claim upon any of the Collateral pursuant to the terms
of any such indenture, credit agreement, loan agreement, security agreement,
mortgage, deed of trust, or other agreement or instrument other than this
Agreement and the other Transaction Documents or (iii) violate any Applicable
Law.
(f)    Litigation and Other Proceedings. (i) There is no action, suit,
proceeding or investigation pending or, to the knowledge of the Borrower,
threatened, against the Borrower before any Governmental Authority and (ii) the
Borrower is not subject to any order, judgment, decree, injunction, stipulation
or consent order of or with any Governmental Authority that, in the case of
either of the foregoing clauses (i) and (ii), (A) asserts the invalidity of this
Agreement or any other Transaction Document, (B) seeks to prevent the grant of a
security interest in any Collateral by the Borrower to the Administrative Agent,
the ownership or acquisition by the Borrower of any Pool Receivables or other
Collateral or the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document, (C) seeks any determination or
ruling that could materially and adversely affect the performance by the
Borrower of its obligations under, or the validity or enforceability of, this
Agreement or any other Transaction Document or (D) individually or in the
aggregate for all such actions, suits, proceedings and investigations could
reasonably be expected to have a Material Adverse Effect.
(g)    Governmental Approvals. Except where the failure to obtain or make such
authorization, consent, order, approval or action could not reasonably be
expected to have a Material Adverse Effect, all authorizations, consents, orders
and approvals of, or other actions by, any Governmental Authority that are
required to be obtained by the Borrower in connection with the grant of a
security interest in the Collateral to the Administrative Agent hereunder or the
due execution, delivery and performance by the Borrower of this Agreement or any
other Transaction Document to which it is a party and the consummation by the
Borrower of the transactions contemplated by this Agreement and the other
Transaction Documents to which it is a party have been obtained or made and are
in full force and effect.
(h)    Margin Regulations. The Borrower is not engaged, principally or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meanings of Regulations T, U and
X of the Board of Governors of the Federal Reserve System).
(i)    Taxes. The Borrower has (i) timely filed or caused to be filed all tax
returns (federal, state and local) required to be filed by it and (ii) paid, or
caused to be paid, all taxes, assessments and other governmental charges, if
any, other than (a) taxes, assessments and other governmental charges being
contested in good faith by appropriate proceedings, (b) as to which adequate
reserves have been provided in accordance with GAAP or (c) to the extent that
failure to do so could not reasonably be expected to result in a Material
Adverse Effect. The Borrower is properly classified as a “disregarded entity”
which is wholly and beneficially owned by a “United States person” for U.S.
federal income tax purposes.
(j)    Solvency. After giving effect to the transactions contemplated by this
Agreement and the other Transaction Documents, the Borrower is Solvent.
(k)    Offices; Legal Name. The Borrower’s sole jurisdiction of organization is
the State of Delaware and such jurisdiction has not changed within four months
prior to the date of this Agreement. The office of the Borrower is located at
the applicable address specified on Schedule III hereto. The legal name of the
Borrower is Zebra Technologies RSC, LLC.
(l)    Investment Company Act. The Borrower is not, and is not controlled by, an
“investment company” within the meaning of the Investment Company Act. The
Borrower is not a “covered fund” under Section 13 of the U.S. Bank Holding
Company Act of 1956, as amended, and the applicable rules and regulations
thereunder (the “Volcker Rule”). In determining that Borrower is not a “covered
fund” under the Volcker Rule, although other exemptions or exclusions under the
Investment Company Act may apply, the Borrower relies on the exemption from the
definition of “investment company” set forth in Section 3(c)(5) of the
Investment Company Act and does not rely solely on the exemption from the
definition of “investment company” set forth in Section 3(c)(1) and/or 3(c)(7)
of the Investment Company Act.
(m)    No Material Adverse Effect. Since October 26, 2017 there has been no
Material Adverse Effect with respect to the Borrower.
(n)    Accuracy of Information. All Information Packages (if prepared by the
Borrower or one of its Affiliates, or to the extent that the information
contained therein is supplied by the Borrower or an Affiliate of the Borrower),
Loan Requests, certificates, reports, statements, documents and other
information furnished to the Administrative Agent or any other Credit Party by
or on behalf of the Borrower pursuant to any provision of this Agreement or any
other Transaction Document, or in connection with or pursuant to any amendment
or modification of, or waiver under, this Agreement or any other Transaction
Document, is, at the time the same are so furnished, complete and correct in all
material respects on the date the same are furnished to the Administrative Agent
or such other Credit Party, and does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein, in light of the circumstances under which they were made (and
taken together with all of the other information furnished to the Administrative
Agent), not misleading.
(o)    Anti-Money Laundering/International Trade Law Compliance. No Covered
Entity is a Sanctioned Person. To the Borrower’s knowledge, no Obligor was a
Sanctioned Person at the time of origination of any Pool Receivable owing by
such Obligor. None of the Borrower, the Servicer or the Originator, either in
its own right or through any third party, (i) has any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (ii) does business in or with, or
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (iii) engages in any dealings or transactions prohibited by any
Anti-Terrorism Law.
(p)    Transaction Information. None of the Borrower, the Servicer, any
Originator or any third party with which the Borrower has contracted, has
delivered, in writing or orally, to any Rating Agency, any Transaction
Information without providing such Transaction Information to the applicable
Group Agent prior to delivery to such Rating Agency and has not participated in
any oral communications with respect to Transaction Information with any Rating
Agency without the participation of such Group Agent.
(q)    Perfection Representations. (i) This Agreement creates a valid and
continuing security interest (as defined in the applicable UCC) in the
Borrower’s right, title and interest in, to and under the Collateral which
(A) security interest has been perfected and is enforceable against creditors of
and purchasers from the Borrower and (B) will be free of all Adverse Claims in
such Collateral.
(ii)    The Receivables constitute “accounts” or “general intangibles” within
the meaning of Section 9‑102 of the UCC.
(iii)    The Borrower owns and has good and marketable title to the Collateral
free and clear of any Adverse Claim of any Person.
(iv)    All appropriate financing statements, financing statement amendments and
continuation statements have been filed in the proper filing office in the
appropriate jurisdictions under Applicable Law in order to perfect (and continue
the perfection of) the sale of the Receivables and Related Security from each
Originator to the Borrower pursuant to the Receivables Purchase Agreement and
the Administrative Agent’s security interest in the Collateral.
(v)    Other than the security interest granted to the Administrative Agent
pursuant to this Agreement, the Borrower has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Collateral
except as permitted by this Agreement and the other Transaction Documents. The
Borrower has not authorized the filing of and is not aware of any financing
statements filed against the Borrower that include a description of collateral
covering the Collateral other than any financing statement (i) in favor of the
Administrative Agent or (ii) that has been terminated. The Borrower is not aware
of any judgment lien, ERISA lien or tax lien filings against the Borrower.
(vi)    Notwithstanding any other provision of this Agreement or any other
Transaction Document, the representations contained in this Section 7.01(q)
shall be continuing and shall remain in full force and effect until the Final
Payout Date.
(r)    The Lock‑Boxes and Collection Accounts.
(i)    Nature of Collection Accounts. Each Collection Account constitutes a
“deposit account” within the meaning of the applicable UCC.
(ii)    Ownership. Each Lock‑Box and Collection Account is in the name of the
Borrower, and the Borrower owns and has good and marketable title to the
Collection Accounts free and clear of any Adverse Claim.
(iii)    Perfection. The Borrower has delivered to the Administrative Agent a
fully executed Account Control Agreement relating to each Lock‑Box and
Collection Account, pursuant to which each applicable Collection Account Bank
has agreed to comply with the instructions originated by the Administrative
Agent directing the disposition of funds in such Lock‑Box and Collection Account
without further consent by the Borrower, the Servicer or any other Person. The
Administrative Agent has “control” (as defined in § 9‑104 of the UCC) over each
Collection Account.
(iv)    Instructions. Neither the Lock‑Boxes nor the Collection Accounts are in
the name of any Person other than the Borrower. Neither the Borrower nor the
Servicer has consented to the applicable Collection Account Bank complying with
instructions of any Person other than the Administrative Agent.
(s)    Ordinary Course of Business. Each remittance of Collections by or on
behalf of the Borrower to the Credit Parties under this Agreement will have been
(i) in payment of a debt incurred by the Borrower in the ordinary course of
business or financial affairs of the Borrower and (ii) made in the ordinary
course of business or financial affairs of the Borrower.
(t)    Compliance with Law. The Borrower has complied with all Applicable Laws
to which it may be subject, except where the failure to do so, could not
reasonably be expected to result in a Material Adverse Effect.
(u)    Bulk Sales Act. No transaction contemplated by this Agreement requires
compliance by it with any bulk sales act or similar law.
(v)    Eligible Receivables. Each Receivable included as an Eligible Receivable
in the calculation of the Net Receivables Pool Balance as of any date is an
Eligible Receivable as of such date.
(w)    Opinions. The facts regarding the Borrower, the Servicer, each
Originator, the Performance Guarantor, the Receivables, the Related Security and
the related matters set forth or assumed in each of the opinions of counsel
delivered in connection with this Agreement and the Transaction Documents are
true and correct in all material respects.
(x)    Other Transaction Documents. Each representation and warranty made by the
Borrower under each other Transaction Document to which it is a party is true
and correct in all material respects as of the date when made, unless such
representations and warranties by their terms refer to an earlier date, in which
case they shall be true and correct in all material respects on and as of such
earlier date.
(y)    Liquidity Coverage Ratio. The Borrower has not, does not and will not
during this Agreement (x) issue any obligations that (A) constitute asset-backed
commercial paper, or (B) are securities required to be registered under the
Securities Act or that may be offered for sale under Rule 144A or a similar
exemption from registration under the Securities Act or the rules promulgated
thereunder, or (y) issue any other debt obligations or equity interest other
than debt obligations substantially similar to the obligations of the Borrower
under this Agreement that are (A) issued to other banks or asset-backed
commercial paper conduits in privately negotiated transactions, and (B) subject
to transfer restrictions substantially similar to the transfer restrictions set
forth in this Agreement. The Borrower further represents and warrants that its
assets and liabilities are consolidated with the assets and liabilities of Zebra
for purposes of generally accepted accounting principles.
(z)    Events of Default. No Event of Default or Unmatured Event of Default has
occurred and is continuing.
Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations and warranties contained in this Section 7.01
shall be continuing, and remain in full force and effect until the Final Payout
Date.
Section 7.02.    Representations and Warranties of the Servicer. The Servicer
represents and warrants as of the Closing Date, on each Settlement Date, on each
date on which any Information Package or other report is delivered to the
Administrative Agent or any Lender hereunder, and on each day on which a Credit
Extension shall have occurred:
(a)    Organization and Good Standing. The Servicer is a duly organized and
validly existing limited liability company in good standing under the laws of
the State of Illinois, with the power and authority under its organizational
documents and under the laws of the State of Illinois to own its properties and
to conduct its business as such properties are currently owned and such business
is presently conducted.
(b)    Due Qualification. The Servicer is duly qualified to do business, is in
good standing as a foreign entity and has obtained all necessary licenses and
approvals in all jurisdictions in which the conduct of its business or the
servicing of the Pool Receivables as required by this Agreement requires such
qualification, licenses or approvals, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.
(c)    Power and Authority; Due Authorization. The Servicer has all necessary
power and authority to (i) execute and deliver this Agreement and the other
Transaction Documents to which it is a party and (ii) perform its obligations
under this Agreement and the other Transaction Documents to which it is a party
and the execution, delivery and performance of, and the consummation of the
transactions provided for in, this Agreement and the other Transaction Documents
to which it is a party have been duly authorized by the Servicer by all
necessary action.
(d)    Binding Obligations. This Agreement and each of the other Transaction
Documents to which it is a party constitutes legal, valid and binding
obligations of the Servicer, enforceable against the Servicer in accordance with
their respective terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.
(e)    No Violation. The execution and delivery of this Agreement and each other
Transaction Document to which the Servicer is a party, the performance of the
transactions contemplated by this Agreement and the other Transaction Documents
and the fulfillment of the terms of this Agreement and the other Transaction
Documents by the Servicer will not (i) result in any breach of any of the terms
or provisions of, or constitute (with or without notice or lapse of time or
both) a default under, the organizational documents of the Servicer or any
indenture, sale agreement, credit agreement, loan agreement, security agreement,
mortgage, deed of trust or other material agreement or instrument to which the
Servicer is a party or by which it or any of its property is bound, (ii) result
in the creation or imposition of any Adverse Claim upon any of its properties
pursuant to the terms of any such indenture, credit agreement, loan agreement,
agreement, mortgage, deed of trust or other agreement or instrument, other than
this Agreement and the other Transaction Documents or (iii) violate any
Applicable Law, except to the extent that any such breach, default, Adverse
Claim or violation could not reasonably be expected to have a Material Adverse
Effect.
(f)    Litigation and Other Proceedings. There is no action, suit, proceeding or
investigation pending, or to the Servicer’s knowledge threatened, against the
Servicer before any Governmental Authority: (i) asserting the invalidity of this
Agreement or any of the other Transaction Documents; (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any
other Transaction Document; or (iii) seeking any determination or ruling that
could materially and adversely affect the performance by the Servicer of its
obligations under, or the validity or enforceability of, this Agreement or any
of the other Transaction Documents, except, in each case that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.
(g)    No Consents. The Servicer is not required to obtain the consent of any
other party or any consent, license, approval, registration, authorization or
declaration of or with any Governmental Authority in connection with the
execution, delivery, or performance of this Agreement or any other Transaction
Document to which it is a party that has not already been obtained or the
failure of which to obtain could not reasonably be expected to have a Material
Adverse Effect.
(h)    Compliance with Applicable Law. The Servicer (i) has maintained in effect
all qualifications required under Applicable Law in order to properly service
the Pool Receivables and (ii) has complied in all material respects with all
Applicable Law in connection with servicing the Pool Receivables.
(i)    Accuracy of Information. All Information Packages (if prepared by the
Servicer or one of its Affiliates, or to the extent that information therein is
supplied by the Servicer or an Affiliate of the Servicer), Loan Requests,
certificates, reports, statements, documents and other information furnished to
the Administrative Agent or any other Credit Party by the Servicer pursuant to
any provision of this Agreement or any other Transaction Document, or in
connection with or pursuant to any amendment or modification of, or waiver
under, this Agreement or any other Transaction Document, is, at the time the
same are so furnished, complete and correct in all material respects on the date
the same are furnished to the Administrative Agent or such other Credit Party,
and does not contain any material misstatement of fact or omit to state a
material fact or any fact necessary to make the statements contained therein not
misleading.
(j)    Location of Records. The offices where the initial Servicer keeps all of
its records relating to the servicing of the Pool Receivables are located at 3
Overlook Point, Lincolnshire, Illinois 60069.
(k)    Credit and Collection Policy. The Servicer has complied in all material
respects with the Credit and Collection Policy with regard to each Pool
Receivable and the related Contracts.
(l)    Eligible Receivables. Each Receivable included as an Eligible Receivable
in the calculation of the Net Receivables Pool Balance as of any date is an
Eligible Receivable as of such date.
(m)    Servicing Programs. No license or approval is required for the
Administrative Agent’s use of any software or other computer program used by the
Servicer, any Originator or any Sub‑Servicer in the servicing of the Pool
Receivables, other than those which have been obtained and are in full force and
effect.
(n)    Servicing of Pool Receivables. Since the Closing Date there has been no
material adverse change in the ability of the Servicer or any Sub‑Servicer to
service and collect the Pool Receivables and the Related Security.
(o)    Other Transaction Documents. Each representation and warranty made by the
Servicer under each other Transaction Document to which it is a party
(including, without limitation, each Receivables Purchase Agreement) is true and
correct in all material respects as of the date when made.
(p)    No Material Adverse Effect. Since September 30, 2017 there has been no
Material Adverse Effect with respect to the Servicer.
(q)    Investment Company Act. The Servicer is not an “investment company,” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act.
(r)    Anti-Money Laundering/International Trade Law Compliance. No Covered
Entity is a Sanctioned Person. To the Servicer’s knowledge, no Obligor was a
Sanctioned Person at the time of origination of any Pool Receivable owing by
such Obligor. None of the Borrower, the Servicer or the Originator (i) has any
of its assets in a Sanctioned Country or in the possession, custody or control
of a Sanctioned Person in violation of any Anti-Terrorism Law; (ii) does
business in or with, or derives any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law; or (iii) engages in any dealings or transactions
prohibited by any Anti-Terrorism Law.
(s)    Transaction Information. None of the Servicer, the Borrower, any
Originator or any third party with which the Servicer has contracted, has
delivered, in writing or orally, to any Rating Agency, or monitoring a rating
of, any Notes, any Transaction Information without providing such Transaction
Information to the applicable Group Agent prior to delivery to such Rating
Agency and has not participated in any oral communications with respect to
Transaction Information with any Rating Agency without the participation of such
Group Agent.
(t)    Financial Condition. The consolidated balance sheets of the Servicer and
its consolidated Subsidiaries as of September 30, 2017 and the related
statements of income and shareholders’ equity of the Servicer and its
consolidated Subsidiaries for the fiscal quarter then ended, copies of which
have been furnished to the Administrative Agent and the Group Agents, present
fairly in all material respects the consolidated financial position of the
Servicer and its consolidated Subsidiaries for the period ended on such date,
all in accordance with GAAP, subject to normal year-end audit adjustments and
the absence of footnotes.
(u)    Bulk Sales Act. No transaction contemplated by this Agreement requires
compliance by it with any bulk sales act or similar law.
(v)    Taxes. The Servicer has (i) timely filed or caused to be filed all tax
returns (federal, state and local) required to be filed by it and (ii) paid, or
caused to be paid, all taxes, assessments and other governmental charges, if
any, other than (a) taxes, assessments and other governmental charges being
contested in good faith by appropriate proceedings, (b) as to which adequate
reserves have been provided in accordance with GAAP or (c) to the extent that
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
(w)    Opinions. The facts regarding the Borrower, the Servicer, each
Originator, the Performance Guarantor, the Receivables, the Related Security and
the related matters set forth or assumed in each of the opinions of counsel
delivered in connection with this Agreement and the Transaction Documents are
true and correct in all material respects.
(x)    Events of Default. No Event of Default or Unmatured Event of Default has
occurred and is continuing.
Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations and warranties contained in this Section 7.02
shall be continuing, and remain in full force and effect until the Final Payout
Date.
ARTICLE VIII

COVENANTS    
Section 8.01.    Covenants of the Borrower. At all times from the Closing Date
until the Final Payout Date:
(a)    Payment of Principal and Interest. The Borrower shall duly and punctually
pay Capital, Interest, Fees and all other amounts payable by the Borrower
hereunder in accordance with the terms of this Agreement.
(b)    Existence. The Borrower shall keep in full force and effect its existence
and rights as a limited liability company under the laws of the State of
Delaware, and shall obtain and preserve its qualification to do business in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Agreement, the other Transaction Documents
and the Collateral.
(c)    Financial Reporting. The Borrower will maintain a system of accounting
established and administered in accordance with GAAP, and the Borrower (or the
Servicer on its behalf) shall furnish to the Administrative Agent and each Group
Agent:
(i)    Annual Financial Statements of the Borrower. Promptly upon completion and
in no event later than 90 days after the close of each fiscal year of the
Borrower, annual unaudited financial statements of the Borrower certified by a
Financial Officer of the Borrower that they fairly present in all material
respects, in accordance with GAAP, the financial condition of the Borrower as of
the date indicated and the results of its operations for the periods indicated.
(ii)    Information Packages. (x) As soon as available and in any event not
later than two (2) Business Days prior to each Settlement Date, an Information
Package as of the most recently completed Fiscal Month, and (y) at the request
of any Lender following a downgrade of the Performance Guarantor’s long-term
credit rating to below Ba3/BB-, an Information Package as of the most recently
completed Fiscal Month covering the most recently completed Fiscal Month or such
other period as may be requested by such Lender on such frequency as may be
requested by such Lender.
(iii)    Other Information. Such other information (including non‑financial
information) as the Administrative Agent or any Group Agent may from time to
time reasonably request.
(iv)    Quarterly Financial Statements of Zebra. As soon as available and in no
event later than 45 days following the end of each of the first three fiscal
quarters in each of Zebra’ fiscal years, the unaudited consolidated balance
sheet and statements of income of Zebra and its consolidated Subsidiaries as at
the end of such fiscal quarter and the related unaudited consolidated statements
of earnings and cash flows for such fiscal quarter and for the elapsed portion
of the fiscal year ended with the last day of such fiscal quarter, in each case
setting forth comparative figures for the corresponding fiscal quarter in the
prior fiscal year, all of which shall be certified by a Financial Officer of
Zebra that they fairly present in all material respects, in accordance with
GAAP, the financial condition of Zebra and its consolidated Subsidiaries as of
the dates indicated and the results of their operations for the periods
indicated, subject to normal year‑end audit adjustments and the absence of
footnotes.
(v)    Annual Financial Statements of Zebra. Within 90 days after the close of
each of Zebra’ fiscal years, the consolidated balance sheet of Zebra and its
consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated statements of earnings and cash flows for such fiscal year setting
forth comparative figures for the preceding fiscal year, all reported on by
independent certified public accountants of recognized national standing
(without a “going concern” or like qualification or exception) to the effect
that such consolidated financial statements present fairly in all material
respects, in accordance with GAAP, the financial condition of Zebra and its
consolidated Subsidiaries as of the dates indicated and the results of their
operations for the periods indicated.
(vi)    Other Reports and Filings. Promptly (but in any event within 10 days)
after the filing or delivery thereof, copies of all financial information, proxy
materials, reports, if any, which Zebra or any of its consolidated Subsidiaries
shall publicly file with the SEC or deliver to holders (or any trustee, agent or
other representative therefor) of any of its material Debt pursuant to the terms
of the documentation governing the same.
(d)    Notices. The Borrower (or the Servicer on its behalf) will notify the
Administrative Agent and each Group Agent in writing of any of the following
events promptly upon (but in no event later than two (2) Business Days after
(other than with respect to clause (v) below)) a Financial Officer or other
officer learning of the occurrence thereof, with such notice describing the
same, and if applicable, the steps being taken by the Person(s) affected with
respect thereto:
(i)    Notice of Events of Default or Unmatured Events of Default. A statement
of a Financial Officer of the Borrower setting forth details of any Event of
Default or Unmatured Event of Default of which the Borrower or the Servicer has
knowledge and that is continuing and the action which the Borrower has taken or
proposes to take with respect thereto.
(ii)    Representations and Warranties. The failure of any representation or
warranty made or deemed to be made by the Borrower under this Agreement or any
other Transaction Document to be true and correct in any material respect when
made or deemed made.
(iii)    Litigation. The institution of any litigation, arbitration proceeding
or governmental proceeding on the Borrower, the Servicer or any Originator,
which with respect to any Person other than the Borrower that, if adversely
determined, could reasonably be expected to have a Material Adverse Effect.
(iv)    Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon any
material portion of the Collateral, (B) any Person other than the Borrower, the
Servicer or the Administrative Agent shall obtain any rights or direct any
action with respect to any Collection Account (or related Lock‑Box) or (C) any
Obligor shall receive any change in payment instructions with respect to Pool
Receivable(s) from a Person other than the Borrower, the Originators at the
request of the Borrower, the Servicer or the Administrative Agent.
(v)    Name Changes. At least thirty (30) days before any change in any
Originator’s or the Borrower’s name, jurisdiction of organization or any other
change requiring the amendment of UCC financing statements, a notice setting
forth such changes and the effective date thereof.
(vi)    Change in Accountants or Accounting Policy. Any change in (i) the
external accountants of the Borrower, the Servicer, any Originator, or the
Performance Guarantor, (ii) any material accounting policy of the Borrower or
(iii) any material accounting policy of any Originator that is relevant to the
transactions contemplated by this Agreement or any other Transaction Document
(it being understood that any change to the manner in which any Originator
accounts for the Pool Receivables shall be deemed “material” for such purpose).
(vii)    Material Adverse Change. Promptly after the occurrence thereof, notice
of any Material Adverse Effect with respect to the Borrower, the Servicer, any
Originator, or the Performance Guarantor of which the Borrower or the Servicer,
as applicable, has actual knowledge.
(e)    Conduct of Business. The Borrower will carry on and conduct its business
in substantially the same manner and in substantially the same fields of
enterprise as it is presently conducted and will do all things necessary to
remain duly organized, validly existing and in good standing as a domestic
organization in its jurisdiction of organization and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except where the failure to maintain such authority could not
reasonably be expected to have a Material Adverse Effect.
(f)    Compliance with Laws. The Borrower will comply with all Applicable Laws
to which it may be subject if the failure to comply could reasonably be expected
to have a Material Adverse Effect.
(g)    Furnishing of Information and Inspection of Receivables. The Borrower
will furnish or cause to be furnished to the Administrative Agent and each Group
Agent from time to time such information with respect to the Pool Receivables
and the other Collateral as the Administrative Agent or any Group Agent may
reasonably request. The Borrower will, at the Borrower’s expense, during regular
business hours with reasonable prior written notice of at least 48 hours
(i) permit the Administrative Agent and each Group Agent or their respective
agents or representatives to (A) examine and make copies of and abstracts from
all books and records relating to the Pool Receivables or other Collateral,
(B) visit the offices and properties of the Borrower for the purpose of
examining such books and records and (C) discuss matters relating to the Pool
Receivables, the other Collateral or the Borrower’s performance hereunder or
under the other Transaction Documents to which it is a party with any of the
officers, directors, employees or independent public accountants of the Borrower
having knowledge of such matters and (ii) without limiting the provisions of
clause (i) above, during regular business hours, at the Borrower’s expense, upon
reasonable prior written notice of at least 48 hours from the Administrative
Agent, permit certified public accountants or other auditors acceptable to the
Administrative Agent to conduct a review of its books and records with respect
to such Pool Receivables and other Collateral; provided, that the Borrower shall
be required to reimburse the Administrative Agent and any Group Agent for only
one (1) such review pursuant to clause (i) and (ii) above in any twelve‑month
period, unless an Event of Default has occurred and is continuing.
(h)    Payments on Receivables, Collection Accounts. The Borrower (or the
Servicer on its behalf) will, and will cause each Originator to, at all times,
instruct all Obligors to deliver payments on the Pool Receivables to a
Collection Account or a Lock‑Box. The Borrower (or the Servicer on its behalf)
will, and will cause each Originator to, at all times, maintain such books and
records necessary to identify Collections received from time to time on Pool
Receivables and to segregate such Collections from other property of the
Servicer and the Originators. If any payments on the Pool Receivables or other
Collections are received by the Borrower (other than in a Collection Account),
the Servicer or an Originator, it shall hold such payments in trust for the
benefit of the Administrative Agent, the Group Agents and the other Secured
Parties and promptly (but in any event within one (1) Business Day after
receipt) remit such funds into a Collection Account. The Borrower (or the
Servicer on its behalf) will use commercially reasonable efforts to cause each
Collection Account Bank to comply with the terms of each applicable Account
Control Agreement. At all times after the Closing Date, the Borrower shall not
permit funds other than Collections on Pool Receivables and other Collateral to
be deposited into any Collection Account. If such funds are nevertheless
deposited into any Collection Account, the Borrower (or the Servicer on its
behalf) will within two (2) Business Days identify and transfer such funds to
the appropriate Person entitled to such funds. At all times after the Closing
Date, the Borrower will not, and will not permit the Servicer, any Originator or
any other Person to commingle Collections or other funds to which the
Administrative Agent, any Group Agent or any other Secured Party is entitled,
with any other funds. The Borrower shall only add a Collection Account (or a
related Lock‑Box) or a Collection Account Bank to those listed on Schedule II to
this Agreement, if the Administrative Agent has received notice of such addition
and an executed and acknowledged copy of an Account Control Agreement (or an
amendment thereto) in form and substance reasonably acceptable to the
Administrative Agent from the applicable Collection Account Bank. The Borrower
shall only terminate a Collection Account Bank or close a Collection Account (or
a related Lock‑Box) with the prior written consent of the Administrative Agent,
which consent shall not be unreasonably withheld, conditioned or delayed.
(i)    Sales, Liens, etc. Except as otherwise provided herein, the Borrower will
not sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Pool Receivable
or other Collateral, or assign any right to receive income in respect thereof.
(j)    Extension or Amendment of Pool Receivables. Except as otherwise permitted
in Section 9.02, the Borrower will not, and will not permit the Servicer to,
alter the delinquency status or adjust the Outstanding Balance or otherwise
modify the terms of any Pool Receivable in any material respect, or amend,
modify or waive, in any material respect, any term or condition of any related
Contract. The Borrower shall at its expense, timely and fully perform and comply
in all material respects with all provisions, covenants and other promises
required to be observed by it under the Contracts related to the Pool
Receivables, and timely and fully comply with the Credit and Collection Policy
with regard to each Pool Receivable and the related Contract.
(k)    Change in Credit and Collection Policy. The Borrower will not make any
material change in the Credit and Collection Policy without the prior written
consent of the Administrative Agent and the Majority Group Agents, which consent
shall not be unreasonably withheld, conditioned or delayed. Promptly following
any change in the Credit and Collection Policy, the Borrower will deliver a copy
of the updated Credit and Collection Policy to the Administrative Agent and each
Group Agent.
(l)    Fundamental Changes. The Borrower shall not, without the prior written
consent of the Administrative Agent and the Majority Group Agents, permit itself
(i) to merge or consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to, any Person or (ii) to be directly owned by any Person other than an
Originator. The Borrower shall provide the Administrative Agent with at least
30 days’ prior written notice before making any change in the Borrower’s name or
location or making any other change in the Borrower’s identity or corporate
structure that could impair or otherwise render any UCC financing statement
filed in connection with this Agreement or any other Transaction Document
“seriously misleading” as such term (or similar term) is used in the applicable
UCC; each notice to the Administrative Agent and the Group Agents pursuant to
this sentence shall set forth the applicable change and the proposed effective
date thereof.
(m)    Books and Records. The Borrower shall maintain and implement (or cause
the Servicer to maintain and implement) administrative and operating procedures
(including an ability to recreate records evidencing Pool Receivables and
related Contracts in the event of the destruction of the originals thereof), and
keep and maintain (or cause the Servicer to keep and maintain) all documents,
books, records, computer tapes and disks and other information reasonably
necessary or advisable for the collection of all Pool Receivables (including
records adequate to permit the daily identification of each Pool Receivable and
all Collections of and adjustments to each existing Pool Receivable).
(n)    Identifying of Records. The Borrower shall: (i) identify (or cause the
Servicer to identify) its master data processing records relating to Pool
Receivables and related Contracts with a legend that indicates that the Pool
Receivables have been pledged in accordance with this Agreement and (ii) cause
each Originator so to identify its master data processing records with such a
legend.
(o)    Change in Payment Instructions to Obligors. The Borrower shall not (and
shall not permit the Servicer or any Sub‑Servicer to) add, replace or terminate
any Collection Account (or any related Lock‑Box) or make any change in its (or
their) instructions to the Obligors regarding payments to be made to the
Collection Accounts (or any related Lock‑Box), other than any instruction to
remit payments to a different Collection Account (or any related Lock‑Box),
unless the Administrative Agent shall have received (i) prior written notice of
such addition, termination or change and (ii) a signed and acknowledged Account
Control Agreement (or an amendment thereto) with respect to such new Collection
Account (or any related Lock‑Box), and, solely with respect to the replacement
or termination of a Collection Account, the Administrative Agent shall have
consented to such change in writing, such consent not to be unreasonably
withheld, conditioned or delayed.
(p)    Security Interest, Etc. The Borrower shall (and shall cause the Servicer
to), at its expense, take all action necessary to establish and maintain a valid
and enforceable first priority perfected security interest in the Collateral, in
each case free and clear of any Adverse Claim, in favor of the Administrative
Agent (on behalf of the Secured Parties), including taking such action to
perfect, protect or more fully evidence the security interest of the
Administrative Agent (on behalf of the Secured Parties) as the Administrative
Agent or any Secured Party may reasonably request. In order to evidence the
security interests of the Administrative Agent under this Agreement, the
Borrower shall, from time to time take such action, or execute and deliver such
instruments as may be necessary (including, without limitation, such actions as
are reasonably requested by the Administrative Agent) to maintain and perfect,
as a first‑priority interest, the Administrative Agent’s security interest in
the Receivables, Related Security and Collections. The Borrower shall, from time
to time and within the time limits established by applicable law, prepare and
present to the Administrative Agent for the Administrative Agent’s authorization
and approval, all financing statements, amendments, continuations or initial
financing statements in lieu of a continuation statement, or other filings
necessary to continue, maintain and perfect the Administrative Agent’s security
interest as a first‑priority interest. The Administrative Agent’s approval of
such filings shall authorize the Borrower to file such financing statements
under the UCC without the signature of the Borrower, any Originator or the
Administrative Agent where allowed by Applicable Law. Notwithstanding anything
else in the Transaction Documents to the contrary, the Borrower shall not have
any authority to file a termination, partial termination, release, partial
release, or any amendment that deletes the name of a debtor or excludes
collateral of any such financing statements filed in connection with the
Transaction Documents, without the prior written consent of the Administrative
Agent, except as set forth in Section 3.01(c) hereof.
(q)    Certain Agreements. Other than in connection with the Final Payout Date,
without the prior written consent of the Administrative Agent and the Majority
Group Agents, the Borrower will not (and will not permit any Originator or the
Servicer to) amend, modify, waive, revoke or terminate any Transaction Document
to which it is a party or any provision of the Borrower’s organizational
documents which requires the consent of the “Independent Manager” (as such term
is used in the Borrower’s Operating Agreement).
(r)    Restricted Payments. (i) Except pursuant to clause (ii) below, the
Borrower will not: (A) purchase or redeem any of its membership interests,
(B) declare or pay any dividend or set aside any funds for any such purpose,
(C) prepay, purchase or redeem any Debt (other than any Borrower Obligations),
(D) lend or advance any funds or (E) repay any loans or advances to, for or from
any of its Affiliates (the amounts described in clauses (A) through (E) being
referred to as “Restricted Payments”).
(ii)    Subject to the limitations set forth in clause (iii) below, the Borrower
may make Restricted Payments so long as such Restricted Payments are made only
in the following way: the Borrower may declare and pay dividends if, both
immediately before and immediately after giving effect thereto, the Borrower’s
Net Worth is not less than the Required Capital Amount.
(iii)    The Borrower may make Restricted Payments only out of the funds, if
any, it receives pursuant to Section 4.01 of this Agreement; provided that the
Borrower shall not pay, make or declare any Restricted Payment (including any
dividend) if, after giving effect thereto, any Event of Default or Unmatured
Event of Default shall have occurred and be continuing.
(s)    Other Business. The Borrower will not: (i) engage in any business other
than the transactions contemplated by the Transaction Documents, (ii) create,
incur or permit to exist any Debt of any kind (or cause or permit to be issued
for its account any letters of credit or bankers’ acceptances) other than
pursuant to this Agreement or the other Transaction Documents or (iii) form any
Subsidiary or make any investments in any other Person.
(t)    Use of Collections Available to the Borrower. The Borrower shall apply
the Collections available to the Borrower to make payments in the following
order of priority: (i) the payment of its obligations under this Agreement and
each of the other Transaction Documents and (ii) other legal and valid purposes.
(u)    Further Assurances; Change in Name or Jurisdiction of Origination, etc.
(i) The Borrower hereby authorizes and hereby agrees from time to time, at its
own expense, promptly to execute (if necessary) and deliver all further
instruments and documents, and to take all further actions, that may be
reasonably necessary, or that the Administrative Agent may reasonably request,
to perfect, protect or more fully evidence the security interest granted
pursuant to this Agreement or any other Transaction Document, or to enable the
Administrative Agent (on behalf of the Secured Parties) to exercise and enforce
the Secured Parties’ rights and remedies under this Agreement and the other
Transaction Documents. Without limiting the foregoing, the Borrower hereby
authorizes, and will, upon the request of the Administrative Agent, at the
Borrower’s own expense, execute (if necessary) and file such financing
statements or continuation statements, or amendments thereto, and such other
instruments and documents, that may be reasonably necessary, or that the
Administrative Agent may reasonably request, to perfect, protect or evidence any
of the foregoing.
(ii)    The Borrower authorizes the Administrative Agent to file financing
statements, continuation statements and amendments thereto and assignments
thereof, relating to the Receivables, the Related Security, the related
Contracts, Collections with respect thereto and the other Collateral without the
signature of the Borrower. A photocopy or other reproduction of this Agreement
shall be sufficient as a financing statement where permitted by law.
(iii)    The Borrower shall at all times be organized under the laws of the
State of Delaware and shall not take any action to change its jurisdiction of
organization.
(iv)    The Borrower will not change its name, location, identity or corporate
structure unless (x) the Borrower, at its own expense, shall have taken all
action necessary or appropriate to perfect or maintain the perfection of the
security interest under this Agreement (including, without limitation, the
filing of all financing statements and the taking of such other action as the
Administrative Agent may reasonably request in connection with such change or
relocation) and (y) if requested by the Administrative Agent, the Borrower shall
cause to be delivered to the Administrative Agent, an opinion, in form and
substance reasonably satisfactory to the Administrative Agent as to such UCC
perfection and priority matters as the Administrative Agent may request at such
time.
(v)    OFAC. The Borrower has not used and will not use the proceeds of any
Credit Extension to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.
(w)    Anti-Money Laundering/International Trade Law Compliance. The Borrower
will not become a Sanctioned Person. None of the Borrower, the Servicer or the
Originator, either in its own right or through any third party, will (a) have
any of its assets in a Sanctioned Country or in the possession, custody or
control of a Sanctioned Person in violation of any Anti-Terrorism Law; (b) do
business in or with, or derive any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law; (c) engage in any dealings or transactions prohibited by
any Anti-Terrorism Law or (d) use the proceeds of any Credit Extension to fund
any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law. The funds used to repay each Credit Extension will not be
derived from any unlawful activity. The Borrower shall comply with all
Anti-Terrorism Laws applicable to it. The Borrower shall promptly notify the
Administrative Agent and each Lender in writing upon the occurrence of a
Reportable Compliance Event.
(x)    Transaction Information. None of the Borrower, the Servicer, any
Originator or any third party with which the Borrower has contracted, shall
deliver, in writing or orally, to any Rating Agency, any Transaction Information
without providing such Transaction Information to the applicable Group Agent
prior to delivery to such Rating Agency and will not participate in any oral
communications with respect to Transaction Information with any Rating Agency
without the participation of such Group Agent.
(y)    Borrower’s Net Worth. The Borrower shall not permit the Borrower’s Net
Worth to be less than the Required Capital Amount, provided, that the foregoing
shall not require Zebra to make any additional capital contributions to the
Borrower.
(z)    Credit Risk Retention.  The Borrower shall cooperate with each Lender
(including by providing such information and entering into or delivering such
additional agreements or documents reasonably requested by such Lender or its
Group Agent) to the extent reasonably necessary to assure such Lender that the
Originators retain credit risk in the amount and manner required by the Credit
Risk Retention Rules and to permit such Lender to perform its due diligence and
monitoring obligations (if any) under the Credit Risk Retention Rules.
(aa)    Minimum Funding Threshold. The Borrower shall not permit Aggregate
Capital to be less than the Minimum Funding Threshold.
(bb)    Payment of Obligations; Tax Status. The Borrower will pay, discharge or
otherwise satisfy as the same shall become due and payable, all of its
obligations and liabilities, including Tax liabilities, unless the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained by the
Borrower, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect. The Borrower shall maintain its
status as a “disregarded entity” which is wholly beneficially owned by a “United
States person” for U.S. federal income tax purposes.
Section 8.02.    Covenants of the Servicer. At all times from the Closing Date
until the Final Payout Date:
(a)    Financial Reporting. The Servicer will maintain a system of accounting
established and administered in accordance with GAAP, and the Servicer shall
furnish to the Administrative Agent and each Group Agent:
(i)    Compliance Certificates. (a) A compliance certificate promptly upon
delivery to the Administrative Agent and each Group Agent of the audited
financial statements pursuant to Section 8.01(c)(v) and in no event later than
90 days after the close of the Servicer’s fiscal year, in form and substance
substantially similar to Exhibit G signed by A Financial Officer of the Servicer
solely in his or her capacity as an officer of the Servicer stating that no
Event of Default or Unmatured Event of Default has occurred and is continuing,
or if any Event of Default or Unmatured Event of Default has occurred and is
continuing, stating the nature and status thereof and (b) within 45 days after
the close of each fiscal quarter of the Servicer, a compliance certificate in
form and substance substantially similar to Exhibit G signed by a Financial
Officer of the Servicer solely in his or her capacity as an officer of the
Servicer stating that no Event of Default or Unmatured Event of Default has
occurred and is continuing, or if any Event of Default or Unmatured Event of
Default has occurred and is continuing, stating the nature and status thereof.
(ii)    Information Packages. (x) As soon as available and in any event not
later than two (2) Business Days prior to each Settlement Date, an Information
Package as of the most recently completed Fiscal Month, and (y) at the request
of any Lender following a downgrade of the Performance Guarantor’s long-term
credit rating to below Ba3/BB-, an Information Package as of the most recently
completed Fiscal Month covering the most recently completed Fiscal Month or such
other period as may be requested by such Lender on such frequency as may be
requested by such Lender.
(iii)    Other Information. Such other information regarding the operations,
business affairs and financial conditions as the Administrative Agent or any
Group Agent may from time to time reasonably request, including any information
available to the Borrower, the Servicer or any Originator as the Administrative
Agent or any Group Agent may reasonably request.
(iv)    Notwithstanding anything herein to the contrary, any financial
information, proxy statements or other material required to be delivered
pursuant to this paragraph (a) shall be deemed to have been furnished to each of
the Administrative Agent and each Group Agent on the date that such report,
proxy statement or other material is posted on the SEC’s website at www.sec.gov.
(b)    Notices. The Servicer will notify the Administrative Agent and each Group
Agent in writing of any of the following events promptly upon (but in no event
later than two (2) Business Days after (other than with respect to clause (v)
below)) a Financial Officer or other officer learning of the occurrence thereof,
with such notice describing the same, and if applicable, the steps taken or
being taken by the Person(s) affected with respect thereto:
(i)    Notice of Events of Default or Unmatured Events of Default. A statement
of a Financial Officer of the Servicer setting forth details of any Event of
Default or Unmatured Event of Default that has occurred and is continuing and
the action which the Servicer has taken or proposes to take with respect
thereto.
(ii)    Representations and Warranties. The failure of any representation or
warranty made or deemed made by the Servicer under this Agreement or any other
Transaction Document to be true and correct in any material respect when made or
deemed made.
(iii)    Litigation. The institution of any litigation, arbitration proceeding
or governmental proceeding which could reasonably be expected to have a Material
Adverse Effect.
(iv)    Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon the
Collateral or any material portion thereof, (B) any Person other than the
Borrower, the Servicer or the Administrative Agent shall obtain any rights or
direct any action with respect to any Collection Account (or related Lock‑Box)
or (C) any Obligor shall receive any change in payment instructions with respect
to Pool Receivable(s) from a Person other than the Borrower, the Servicer or the
Administrative Agent.
(v)    Name Changes. At least thirty (30) days before any change in any
Originator’s or the Borrower’s name, jurisdiction of organization or any other
change requiring the amendment of UCC financing statements, a notice setting
forth such changes and the effective date thereof.
(vi)    Change in Accountants or Accounting Policy. Any change in (i) the
external accountants of the Borrower, the Servicer, any Originator or the
Performance Guarantor, (ii) any accounting policy of the Borrower or (iii) any
material accounting policy of any Originator that is relevant to the
transactions contemplated by this Agreement or any other Transaction Document
(it being understood that any change to the manner in which any Originator
accounts for the Pool Receivables shall be deemed “material” for such purpose).
(vii)    Material Adverse Change. Promptly after the occurrence thereof, notice
of any Material Adverse Effect with respect to the Servicer, the Borrower, the
Performance Guarantor or any Subsidiary of the Servicer that is an Originator.
(c)    Conduct of Business. The Servicer will do all things necessary to remain
duly organized, validly existing and in good standing as a domestic organization
in its jurisdiction of organization and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted if
the failure to have such authority could reasonably be expected to have a
Material Adverse Effect.
(d)    Compliance with Laws. The Servicer will comply with all Applicable Laws
to which it may be subject if the failure to comply could reasonably be expected
to have a Material Adverse Effect. The Servicer shall service the Receivables in
accordance with the terms hereof and the terms of the related Contracts.
(e)    Furnishing of Information and Inspection of Receivables. The Servicer
will furnish or cause to be furnished to the Administrative Agent and each Group
Agent from time to time such information with respect to the Pool Receivables
and the other Collateral as the Administrative Agent or any Group Agent may
reasonably request. The Servicer will, at the Servicer’s expense, during regular
business hours with reasonable prior written notice of at least 48 hours,
(i) permit the Administrative Agent and each Group Agent or their respective
agents or representatives to (A) examine and make copies of and abstracts from
all books and records relating to the Pool Receivables or other Collateral,
(B) visit the offices and properties of the Servicer for the purpose of
examining such books and records and (C) discuss matters relating to the Pool
Receivables, the other Collateral or the Servicer’s performance hereunder or
under the other Transaction Documents to which it is a party with any of the
officers, directors, employees or independent public accountants of the Servicer
(provided that representatives of the Servicer are present during such
discussions) having knowledge of such matters and (ii) without limiting the
provisions of clause (i) above, during regular business hours, at the Servicer’s
expense, upon reasonable prior written notice of at least 48 hours from the
Administrative Agent, permit certified public accountants or other auditors
acceptable to the Administrative Agent to conduct a review of its books and
records with respect to the Pool Receivables and other Collateral; provided,
that the Servicer shall be required to reimburse the Administrative Agent or a
Group Agent, as applicable, for only one (1) such review pursuant to clause (i)
or (ii) above in any twelve‑month period unless an Event of Default has occurred
and is continuing.
(f)    Payments on Receivables, Collection Accounts. The Servicer will at all
times, instruct all Obligors to deliver payments on the Pool Receivables to a
Collection Account or a Lock‑Box. The Servicer will, at all times, maintain such
books and records necessary to identify Collections received from time to time
on Pool Receivables and to segregate such Collections from other property of the
Servicer and the Originators. If any payments on the Pool Receivables or other
Collections are received by the Borrower (other than in a Collection Account),
the Servicer or an Originator, it shall hold such payments in trust for the
benefit of the Administrative Agent, the Group Agents and the other Secured
Parties and promptly (but in any event within one (1) Business Day after
receipt) remit such funds into a Collection Account. At all times after the
Closing Date, the Servicer shall not permit funds other than Collections on Pool
Receivables and other Collateral to be deposited into any Collection Account. If
such funds are nevertheless deposited into any Collection Account, the Servicer
will within two (2) Business Days identify and transfer such funds to the
appropriate Person entitled to such funds. The Servicer will not, and will not
permit the Borrower, any Originator or any other Person to commingle Collections
or other funds to which the Administrative Agent, any Group Agent or any other
Secured Party is entitled, with any other funds. At all times after the Closing
Date, the Servicer shall only add a Collection Account (or a related Lock‑Box),
or a Collection Account Bank to those listed on Schedule II to this Agreement,
if the Administrative Agent has received notice of such addition and an executed
and acknowledged copy of an Account Control Agreement (or an amendment thereto)
in form and substance reasonably acceptable to the Administrative Agent from the
applicable Collection Account Bank. The Servicer shall only terminate a
Collection Account Bank or close a Collection Account (or a related Lock‑Box)
with the prior written consent of the Administrative Agent, which consent shall
not be unreasonably withheld, conditioned or delayed.
(g)    Extension or Amendment of Pool Receivables. Except as otherwise permitted
in Section 9.02, the Servicer will not alter the delinquency status or adjust
the Outstanding Balance or otherwise modify the terms of any Pool Receivable in
any material respect, or amend, modify or waive, in any material respect, any
term or condition of any related Contract. The Servicer shall at its expense,
timely and fully perform and comply in all material respects with all
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Pool Receivables, and timely and fully comply with the
Credit and Collection Policy with regard to each Pool Receivable and the related
Contract.
(h)    Change in Credit and Collection Policy. The Servicer will not make any
material change in the Credit and Collection Policy without the prior written
consent of the Administrative Agent and the Majority Group Agents, which consent
shall not be unreasonably withheld, conditioned or delayed. Promptly following
any change in the Credit and Collection Policy, the Servicer will deliver a copy
of the updated Credit and Collection Policy to the Administrative Agent and each
Group Agent.
(i)    Records. The Servicer will maintain and implement administrative and
operating procedures (including an ability to recreate records evidencing Pool
Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records,
computer tapes and disks and other information reasonably necessary or advisable
for the collection of all Pool Receivables (including records adequate to permit
the daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable).
(j)    Identifying of Records. The Servicer shall identify its master data
processing records relating to Pool Receivables and related Contracts with a
legend that indicates that the Pool Receivables have been pledged in accordance
with this Agreement.
(k)    Change in Payment Instructions to Obligors. The Servicer shall not (and
shall not permit any Sub‑Servicer to) add, replace or terminate any Collection
Account (or any related Lock‑Box) or make any change in its instructions to the
Obligors regarding payments to be made to the Collection Accounts (or any
related Lock‑Box), other than any instruction to remit payments to a different
Collection Account (or any related Lock‑Box), unless the Administrative Agent
shall have received (i) prior written notice of such addition, termination or
change and (ii) signed and acknowledged Account Control Agreements with respect
to such new Collection Accounts (or any related Lock‑Box) and, solely with
respect to the replacement or termination of a Collection Account (or any
related Lock-Box) the Administrative Agent shall have consented to such change
in writing, which consent shall not be unreasonably withheld, conditioned or
delayed.
(l)    Security Interest, Etc. The Servicer shall, at its expense, take all
action reasonably necessary to establish and maintain a valid and enforceable
first priority perfected security interest in the Collateral, in each case free
and clear of any Adverse Claim in favor of the Administrative Agent (on behalf
of the Secured Parties), including taking such action to perfect, protect or
more fully evidence the security interest of the Administrative Agent (on behalf
of the Secured Parties) as the Administrative Agent or any Secured Party may
reasonably request. In order to evidence the security interests of the
Administrative Agent under this Agreement, the Servicer shall, from time to time
take such action, or execute and deliver such instruments as may be necessary
(including, without limitation, such actions as are reasonably requested by the
Administrative Agent) to maintain and perfect, as a first‑priority interest, the
Administrative Agent’s security interest in the Receivables, Related Security
and Collections. The Servicer shall, from time to time and within the time
limits established by law, prepare and present to the Administrative Agent for
the Administrative Agent’s authorization and approval, all financing statements,
amendments, continuations or initial financing statements in lieu of a
continuation statement, or other filings necessary to continue, maintain and
perfect the Administrative Agent’s security interest as a first‑priority
interest. The Administrative Agent’s approval of such filings shall authorize
the Servicer to file such financing statements under the UCC without the
signature of the Borrower, any Originator or the Administrative Agent where
allowed by Applicable Law. Except in connection with the Final Payout Date,
notwithstanding anything else in the Transaction Documents to the contrary, the
Servicer shall not have any authority to file a termination, partial
termination, release, partial release, or any amendment that deletes the name of
a debtor or excludes collateral of any such financing statements filed in
connection with the Transaction Documents, without the prior written consent of
the Administrative Agent.
(m)    Further Assurances. The Servicer hereby authorizes and hereby agrees from
time to time, at its own expense, promptly to execute (if necessary) and deliver
all further instruments and documents that the Administrative Agent may
reasonably request, and to take all further actions, that may be reasonably
necessary, or that the Administrative Agent may reasonably request, to perfect,
protect or more fully evidence the security interest granted pursuant to this
Agreement or any other Transaction Document, or to enable the Administrative
Agent (on behalf of the Secured Parties) to exercise and enforce their
respective rights and remedies under this Agreement or any other Transaction
Document. Without limiting the foregoing, the Servicer hereby authorizes, and
will, upon the request of the Administrative Agent, at the Servicer’s own
expense, execute (if necessary) and file such financing statements or
continuation statements, or amendments thereto, and such other instruments and
documents, that may be reasonably necessary, or that the Administrative Agent
may reasonably request, to perfect, protect or evidence any of the foregoing.
(n)    Transaction Information. None of the Servicer, the Borrower, any
Originator or any third party contracted by the Servicer, shall deliver, in
writing or orally, to any Rating Agency, any Transaction Information without
providing such Transaction Information to the applicable Group Agent prior to
delivery to such Rating Agency, and will not participate in any oral
communications with respect to Transaction Information with any Rating Agency
without the participation of such Group Agent.
(o)    Anti-Money Laundering/International Trade Law Compliance. The Servicer
will not become a Sanctioned Person. None of the Borrower, the Servicer or the
Originator, either in its own right or through any third party, will (a) have
any of its assets in a Sanctioned Country or in the possession, custody or
control of a Sanctioned Person in violation of any Anti-Terrorism Law; (b) do
business in or with, or derive any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law; (c) engage in any dealings or transactions prohibited by
any Anti-Terrorism Law or (d) use the proceeds of any Credit Extension to fund
any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law. The funds used to repay each Credit Extension will not be
derived from any unlawful activity. The Servicer shall comply with all
Anti-Terrorism Laws applicable to it. The Servicer shall promptly notify the
Administrative Agent and each Lender in writing upon the occurrence of a
Reportable Compliance Event.
(p)    Credit Risk Retention.  The Servicer shall, and shall cause each
Originator to, cooperate with each Lender (including by providing such
information and entering into or delivering such additional agreements or
documents reasonably requested by such Lender or its Group Agent) to the extent
reasonably necessary to assure such Lender that the Originators retain credit
risk in the amount and manner required by the Credit Risk Retention Rules and to
permit such Lender to perform its due diligence and monitoring obligations (if
any) under the Credit Risk Retention Rules.
Section 8.03.    Separate Existence of the Borrower. Each of the Borrower and
the Servicer hereby acknowledges that the Secured Parties, the Group Agents and
the Administrative Agent are entering into the transactions contemplated by this
Agreement and the other Transaction Documents in reliance upon the Borrower’s
identity as a legal entity separate from any Originator, the Servicer and their
Affiliates. Therefore, each of the Borrower and Servicer shall take all steps
specifically required by this Agreement or reasonably required by the
Administrative Agent or any Group Agent to continue the Borrower’s identity as a
separate legal entity and to make it apparent to third Persons that the Borrower
is an entity with assets and liabilities distinct from those of the Originators,
the Servicer and any other Person, and is not a division of the Originators, the
Servicer, its Affiliates or any other Person. Without limiting the generality of
the foregoing and in addition to and consistent with the other covenants set
forth herein, each of the Borrower and the Servicer shall take such actions as
shall be required in order that:
(a)    Special Purpose Entity. The Borrower will be a special purpose company
whose primary activities are restricted in its Operating Agreement to:
(i) purchasing or otherwise acquiring from the Originators, owning, holding,
granting security interests or selling interests in the Collateral,
(ii) entering into agreements for the selling, servicing and financing of the
Receivables Pool (including the Transaction Documents) and (iii) conducting such
other activities as it deems necessary or appropriate to carry out its primary
activities.
(b)    No Other Business or Debt. The Borrower shall not engage in any business
or activity except as set forth in this Agreement or in its organizational
documents nor, incur any indebtedness or liability other than the Borrower
Obligations and as expressly permitted by the Transaction Documents.
(c)    Independent Manager. Not fewer than one member of the Borrower’s board of
managers (the “Independent Manager”) shall be a natural person who (i) has never
been, and shall at no time be, an equityholder, director, officer, manager,
member, partner, officer, employee or associate, or any relative of the
foregoing, of any member of the Zebra Group (as hereinafter defined) (other than
his or her service as an Independent Manager of the Borrower or an independent
director or manager of any other bankruptcy‑remote special purpose entity formed
for the sole purpose of securitizing, or facilitating the securitization of,
financial assets of any member or members of the Zebra Group), (ii) is not a
customer or supplier of any member of the Zebra Group (other than his or her
service as an Independent Manager of the Borrower or an independent director or
manager of any other bankruptcy‑remote special purpose entity formed for the
sole purpose of securitizing, or facilitating the securitization of, financial
assets of any member or members of the Zebra Group), (iii) is not any member of
the immediate family of a person described in clauses (i) or (ii) above, and
(iv) has (x) prior experience as an independent director or manager for a
corporation or limited liability company whose organizational or charter
documents required the unanimous consent of all independent directors or
managers thereof before such corporation or limited liability company could
consent to the institution of bankruptcy or insolvency proceedings against it or
could file a petition seeking relief under any applicable federal or state law
relating to bankruptcy and (y) at least three years of employment experience
with one or more entities that provide, in the ordinary course of their
respective businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities. For
purposes of this clause (c), “Zebra Group” shall mean (i) the Servicer, the
Performance Guarantor and each Originator, (ii) each person that directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, five percent (5%) or more of the ownership in Zebra, (iii) each
person that controls, is controlled by or is under common control with Zebra and
(iv) each of such person’s officers, directors, managers, joint venturers and
partners. For the purposes of this definition, “control” of a person means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person or entity, whether through
the ownership of voting securities, by contract or otherwise. A person shall be
deemed to be an “associate” of (A) a corporation or organization of which such
person is an officer, director, partner or manager or is, directly or
indirectly, the beneficial owner of ten percent (10%) or more of any class of
equity securities, (B) any trust or other estate in which such person serves as
trustee or in a similar capacity and (C) any relative or spouse of a person
described in clause (A) or (B) of this sentence, or any relative of such spouse.
The Borrower shall (A) give written notice to the Administrative Agent of the
election or appointment, or proposed election or appointment, of a new
Independent Manager of the Borrower, which notice shall be given not later than
ten (10) Business Days prior to the date such appointment or election would be
effective (except when such election or appointment is necessary to fill a
vacancy caused by the death, disability, or incapacity of the existing
Independent Manager, or the failure of such Independent Manager to satisfy the
criteria for an Independent Manager set forth in this clause (c), in which case
the Borrower shall provide written notice of such election or appointment within
one (1) Business Day) and (B) with any such written notice, certify to the
Administrative Agent that the Independent Manager satisfies the criteria for an
Independent Manager set forth in this clause (c).
The Borrower’s Operating Agreement shall provide that: (A) the Borrower’s board
of managers shall not approve, or take any other action to cause the filing of,
a voluntary bankruptcy petition with respect to the Borrower unless the
Independent Manager shall approve the taking of such action in writing before
the taking of such action and (B) such provision and each other provision
requiring an Independent Manager cannot be amended without the prior written
consent of the Independent Manager.
The Independent Manager shall not at any time serve as a trustee in bankruptcy
for the Borrower, the Performance Guarantor, any Originator, the Servicer or any
of their respective Affiliates.
(d)    Organizational Documents. The Borrower shall maintain its organizational
documents in conformity with this Agreement, such that it does not amend,
restate, supplement or otherwise modify its ability to comply with the terms and
provisions of any of the Transaction Documents, including, without limitation,
Section 8.01(q).
(e)    Conduct of Business. The Borrower shall conduct its affairs strictly in
accordance with its organizational documents and observe all necessary,
appropriate and customary company formalities, including, but not limited to,
holding all regular and special members’ and board of managers’ meetings
appropriate to authorize all corporate action, keeping separate and accurate
minutes of its meetings, passing all resolutions or consents necessary to
authorize actions taken or to be taken, and maintaining accurate and separate
books, records and accounts, including, but not limited to, payroll and
intercompany transaction accounts.
(f)    Compensation. Any employee, consultant or agent of the Borrower will be
compensated from the Borrower’s funds for services provided to the Borrower, and
to the extent that Borrower shares the same officers or other employees as the
Servicer (or any other Affiliate thereof), the salaries and expenses relating to
providing benefits to such officers and other employees shall be fairly
allocated among such entities, and each such entity shall bear its fair share of
the salary and benefit costs associated with such common officers and employees;
provided, that the foregoing shall not require Zebra to make any additional
capital contributions to the Borrower. The Borrower will not engage any agents
other than its attorneys, auditors and other professionals, and a servicer and
any other agent contemplated by the Transaction Documents for the Receivables
Pool, which servicer will be fully compensated for its services by payment of
the Servicing Fee.
(g)    Servicing and Costs. The Borrower will contract with the Servicer to
perform for the Borrower all operations required on a daily basis to service the
Receivables Pool. The Borrower will not incur any indirect or overhead expenses
for items shared with the Servicer (or any other Affiliate thereof) that are not
reflected in the Servicing Fee. To the extent, if any, that the Borrower (or any
Affiliate thereof) shares items of expenses not reflected in the Servicing Fee,
such as legal, auditing and other professional services, such expenses will be
allocated to the extent practical on the basis of actual use or the value of
services rendered, and otherwise on a basis reasonably related to the actual use
or the value of services rendered.
(h)    Operating Expenses. The Borrower’s operating expenses will not be paid by
the Servicer, the Performance Guarantor, any Originator or any Affiliate thereof
and Zebra shall have no obligation to make additional capital contributions to
the Borrower for such operating expenses.
(i)    Stationary. The Borrower will have its own separate stationary.
(j)    Books and Records. The Borrower’s books and records will be maintained
separately from those of the Servicer, the Performance Guarantor, the
Originators and any of their Affiliates and in a manner such that it will not be
difficult or costly to segregate, ascertain or otherwise identify the assets and
liabilities of the Borrower.
(k)    Disclosure of Transactions. All financial statements of the Servicer, the
Performance Guarantor, the Originators or any Affiliate thereof that are
consolidated to include the Borrower will disclose that (i) the Borrower’s sole
business consists of the purchase or acceptance through capital contributions of
the Receivables and Related Security from the Originators and the subsequent
retransfer of or granting of a security interest in such Receivables and Related
Security to the Administrative Agent for the benefit of the Secured Parties,
(ii) the Borrower is a separate legal entity with its own separate creditors who
will be entitled, upon its liquidation, to be satisfied out of the Borrower’s
assets prior to any assets or value in the Borrower becoming available to the
Borrower’s equity holders and (iii) the assets of the Borrower are not available
to pay creditors of the Servicer, the Performance Guarantor, the Originators or
any Affiliate thereof.
(l)    Segregation of Assets. The Borrower’s assets will be maintained in a
manner that facilitates their identification and segregation from those of the
Servicer, the Performance Guarantor, the Originators or any Affiliates thereof.
(m)    Corporate Formalities. The Borrower will strictly observe corporate
formalities in its dealings with the Servicer, the Performance Guarantor, the
Originators or any Affiliates thereof, and funds or other assets of the Borrower
will not be commingled with those of the Servicer, the Performance Guarantor,
the Originators or any Affiliates thereof except as permitted by this Agreement
in connection with servicing the Pool Receivables. The Borrower shall not
maintain joint bank accounts or other depository accounts to which the Servicer,
the Performance Guarantor, the Originators or any Affiliate thereof (other than
the Servicer solely in its capacity as such) has independent access. The
Borrower is not named, and has not entered into any agreement to be named,
directly or indirectly, as a direct or contingent beneficiary or loss payee on
any insurance policy with respect to any loss relating to the property of the
Servicer, the Performance Guarantor, the Originators or any Subsidiaries or
other Affiliates thereof. The Borrower will pay to the appropriate Affiliate the
marginal increase or, in the absence of such increase, the market amount of its
portion of the premium payable with respect to any insurance policy that covers
the Borrower and such Affiliate.
(n)    Arm’s‑Length Relationships. The Borrower will maintain arm’s‑length
relationships with the Servicer, the Performance Guarantor, the Originators and
any Affiliates thereof. Any Person that renders or otherwise furnishes services
to the Borrower will be compensated by the Borrower at market rates for such
services it renders or otherwise furnishes to the Borrower. Neither the Borrower
on the one hand, nor the Servicer, the Performance Guarantor, any Originator or
any Affiliate thereof, on the other hand, will be or will hold itself out to be
responsible for the debts of the other or the decisions or actions respecting
the daily business and affairs of the other. The Borrower, the Servicer, the
Performance Guarantor, the Originators and their respective Affiliates will
promptly correct any known misrepresentation with respect to the foregoing, and
they will not operate or purport to operate as an integrated single economic
unit with respect to each other or in their dealing with any other entity.
(o)    Allocation of Overhead. To the extent that Borrower, on the one hand, and
the Servicer, the Performance Guarantor, any Originator or any Affiliate
thereof, on the other hand, have offices in the same location, there shall be a
fair and appropriate allocation of overhead costs between them, and the Borrower
shall bear its fair share of such expenses, which may be paid through the
Servicing Fee or otherwise; provided, that the foregoing shall not require Zebra
to make any additional capital contributions to the Borrower.
Section 8.04.    Covenant of Zebra    . At all times from the Closing Date until
the Final Payout Date, Zebra hereby covenants that it will not sell, assign,
convey, transfer or otherwise dispose of any of its assets to the Borrower
except for sales, assignments, conveyances, transfer or other dispositions of
(a) Receivables, Related Security and Collections with respect to Receivables,
(b) other Sold Assets and (c) financial assets, securities, bonds, cash, cash
equivalents, deposits and other similar financial instruments.
ARTICLE IX

ADMINISTRATION AND COLLECTION OF RECEIVABLES    
Section 9.01.    Appointment of the Servicer. (a) The servicing, administering
and collection of the Pool Receivables shall be conducted by the Person so
designated from time to time as the Servicer in accordance with this
Section 9.01. Until the Administrative Agent gives notice to Zebra (in
accordance with this Section 9.01) of the designation of a new Servicer, Zebra
is hereby designated as, and hereby agrees to perform the duties and obligations
of, the Servicer pursuant to the terms hereof. Upon the occurrence of an Event
of Default, the Administrative Agent may (with the consent of the Majority Group
Agents) and shall (at the direction of the Majority Group Agents) designate as
Servicer any Person (including itself) to succeed Zebra or any successor
Servicer, on the condition in each case that any such Person so designated shall
agree in writing to perform the duties and obligations of the Servicer pursuant
to the terms hereof. The Servicer shall be entitled to payment of all Servicing
Fees and reimbursable expenses accrued prior to the date of such termination.
(b)    Upon the designation of a successor Servicer as set forth in clause (a)
above, Zebra agrees that it will terminate its activities as Servicer hereunder
in a manner that the Administrative Agent reasonably determines will facilitate
the transition of the performance of such activities to the new Servicer, and
Zebra shall cooperate with and assist such new Servicer. Such cooperation shall
include access to and transfer of records (including all Contracts) related to
Pool Receivables and use by the new Servicer of all licenses (or the obtaining
of new licenses), hardware or software reasonably necessary to collect the Pool
Receivables and the Related Security.
(c)    Zebra acknowledges that, in making its decision to execute and deliver
this Agreement, the Administrative Agent and each member in each Group have
relied on Zebra’s agreement to act as Servicer hereunder. Accordingly, Zebra
agrees that it will not voluntarily resign as Servicer without the prior written
consent of the Administrative Agent and the Majority Group Agents, unless Zebra
determines based on an opinion of counsel that it is prohibited by Applicable
Law from performing its duties as Servicer hereunder.
(d)    The Servicer may delegate its duties and obligations hereunder to any
subservicer (each a “Sub‑Servicer”); provided, that, in each such delegation:
(i) such Sub‑Servicer shall agree in writing to perform the delegated duties and
obligations of the Servicer pursuant to the terms hereof, (ii) the Servicer
shall remain liable for the performance of the duties and obligations so
delegated, (iii) the Borrower, the Administrative Agent, each Lender and each
Group Agent shall have the right to look solely to the Servicer for performance,
(iv) the terms of any agreement with any Sub‑Servicer shall provide that the
Administrative Agent may terminate such agreement upon the termination of the
Servicer hereunder by giving notice of its desire to terminate such agreement to
the Servicer (and the Servicer shall provide appropriate notice to each such
Sub‑Servicer) and (v) if such Sub‑Servicer is not an Affiliate of Zebra, the
Administrative Agent and the Majority Group Agents shall have consented in
writing in advance to such delegation.
Section 9.02.    Duties of the Servicer. (a) The Servicer shall take or cause to
be taken all such action as may be necessary or reasonably advisable to service,
administer and collect each Pool Receivable from time to time, all in accordance
with this Agreement and all Applicable Laws, with reasonable care and diligence,
and in accordance with the Credit and Collection Policy and consistent with the
past practices of the Originators. The Servicer shall set aside, for the
accounts of each Group, the amount of Collections to which each such Group is
entitled in accordance with Article IV hereof. The Servicer may, in accordance
with the Credit and Collection Policy and consistent with past practices of the
Originators, take such action, including modifications, waivers or
restructurings of Pool Receivables and related Contracts, as the Servicer may
reasonably determine to be appropriate to maximize Collections thereof or
reflect adjustments expressly permitted under the Credit and Collection Policy
or as expressly required under Applicable Laws or the applicable Contract;
provided, that for purposes of this Agreement: (i) such action shall not, and
shall not be deemed to, change the number of days such Pool Receivable has
remained unpaid from the date of the original due date related to such Pool
Receivable, (ii) such action shall not alter the status of such Pool Receivable
as a Delinquent Receivable or a Defaulted Receivable or limit the rights of any
Secured Party under this Agreement or any other Transaction Document and
(iii) if an Event of Default has occurred and is continuing, the Servicer may
take such action only upon the prior written consent of the Administrative
Agent. The Borrower shall deliver to the Servicer and the Servicer shall hold
for the benefit of the Administrative Agent (individually and for the benefit of
each Group), in accordance with their respective interests, all records and
documents (including computer tapes or disks) with respect to each Pool
Receivable. Notwithstanding anything to the contrary contained herein, if an
Event of Default has occurred and is continuing, the Administrative Agent may
direct the Servicer to commence or settle any legal action to enforce collection
of any Pool Receivable that is a Defaulted Receivable or to foreclose upon or
repossess any Related Security with respect to any such Defaulted Receivable.
(b)    The Servicer shall, as soon as reasonably practicable following actual
receipt of collected funds, turn over to the appropriate Person entitled thereto
the collections of any indebtedness that is not a Pool Receivable, less, if
Zebra or an Affiliate thereof is not the Servicer, all reasonable and
appropriate out‑of‑pocket costs and expenses of such Servicer of servicing,
collecting and administering such collections. The Servicer, if other than Zebra
or an Affiliate thereof, shall, as soon as reasonably practicable upon written
demand, deliver to the appropriate Person entitled thereto all records in its
possession that evidence or relate to any indebtedness that is not a Pool
Receivable, and copies of records in its possession that evidence or relate to
any indebtedness that is a Pool Receivable.
(c)    The Servicer’s obligations hereunder shall terminate on the Final Payout
Date. Promptly following the Final Payout date, the Servicer shall deliver to
the Borrower all books, records and related materials that the Borrower
previously provided to the Servicer, or that have been obtained by the Servicer,
in connection with this Agreement.
Section 9.03.    Collection Account Arrangements. Prior to the Closing Date, the
Borrower shall have entered into Account Control Agreements with all of the
Collection Account Banks and delivered executed counterparts of each to the
Administrative Agent. Upon the occurrence and during the continuance of an Event
of Default, the Administrative Agent may (with the consent of the Majority Group
Agents) and shall (upon the direction of the Majority Group Agents) at any time
thereafter give notice to each Collection Account Bank that the Administrative
Agent is exercising its rights under the Collection Account Agreements to do any
or all of the following: (a) to have the exclusive ownership and control of the
Collection Accounts transferred to the Administrative Agent (for the benefit of
the Secured Parties) and to exercise exclusive dominion and control over the
funds deposited therein, (b) to have the proceeds that are sent to the
respective Collection Accounts redirected pursuant to the Administrative Agent’s
instructions rather than deposited in the applicable Collection Account and
(c) to take any or all other actions permitted under the applicable Account
Control Agreement. The Borrower hereby agrees that if the Administrative Agent
at any time takes any action set forth in the preceding sentence, the
Administrative Agent shall have exclusive control (for the benefit of the
Secured Parties) of the proceeds (including Collections) of all Pool Receivables
and the Borrower hereby further agrees to take any other action that the
Administrative Agent may reasonably request to transfer such control. Any
proceeds of Pool Receivables received by the Borrower or the Servicer thereafter
shall be sent immediately to, or as otherwise instructed by, the Administrative
Agent.
Section 9.04.    Enforcement Rights. (a) At any time following the occurrence
and during the continuation of an Event of Default:
(i)    the Administrative Agent (at the Borrower’s expense) may direct the
Obligors that payment of all amounts payable under any Pool Receivable is to be
made directly to the Administrative Agent or its designee;
(ii)    the Administrative Agent may instruct the Borrower or the Servicer to
give notice of the Secured Parties’ interest in Pool Receivables to each
Obligor, which notice shall direct that payments be made directly to the
Administrative Agent or its designee (on behalf of the Secured Parties), and the
Borrower or the Servicer, as the case may be, shall give such notice at the
expense of the Borrower or the Servicer, as the case may be; provided, that if
the Borrower or the Servicer, as the case may be, fails to so notify each
Obligor within two (2) Business Days following instruction by the Administrative
Agent, the Administrative Agent (at the Borrower’s or the Servicer’s, as the
case may be, expense) may so notify the Obligors;
(iii)    the Administrative Agent may request the Servicer to, and upon such
request the Servicer shall: (A) assemble all of the records reasonably necessary
to collect the Pool Receivables and the Related Security, and transfer or
license to a successor Servicer the use of all software reasonably necessary to
collect the Pool Receivables and the Related Security, and make the same
available to the Administrative Agent or its designee (for the benefit of the
Secured Parties) at a place selected by the Administrative Agent and
(B) segregate all cash, checks and other instruments received by it from time to
time constituting Collections in a manner reasonably acceptable to the
Administrative Agent and, promptly upon receipt, remit all such cash, checks and
instruments, duly endorsed or with duly executed instruments of transfer, to the
Administrative Agent or its designee;
(iv)    the Administrative Agent may assume exclusive control of each Collection
Account and notify the Collection Account Banks that the Borrower and the
Servicer will no longer have any access to the Collection Accounts;
(v)    the Administrative Agent may (or, at the direction of the Majority Group
Agents shall) replace the Person then acting as Servicer; and
(vi)    the Administrative Agent may collect any amounts due from an Originator
under the Receivables Purchase Agreement or the Performance Guarantor under the
Performance Guaranty.
(b)    The Borrower hereby authorizes the Administrative Agent (on behalf of the
Secured Parties), and irrevocably appoints the Administrative Agent as its
attorney‑in‑fact with full power of substitution and with full authority in the
place and stead of the Borrower, which appointment is coupled with an interest,
to take any and all steps in the name of the Borrower and on behalf of the
Borrower reasonably necessary, in the reasonable determination of the
Administrative Agent, after the occurrence and during the continuation of an
Event of Default, to collect any and all amounts or portions thereof due under
any and all Collateral, including endorsing the name of the Borrower on checks
and other instruments representing Collections and enforcing such Collateral.
Notwithstanding anything to the contrary contained in this subsection, none of
the powers conferred upon such attorney‑in‑fact pursuant to the preceding
sentence shall subject such attorney‑in‑fact to any liability if any action
taken by it shall prove to be inadequate or invalid, nor shall they confer any
obligations upon such attorney‑in‑fact in any manner whatsoever.
(c)    The Servicer hereby authorizes the Administrative Agent (on behalf of the
Secured Parties), and irrevocably appoints the Administrative Agent as its
attorney‑in‑fact with full power of substitution and with full authority in the
place and stead of the Servicer, which appointment is coupled with an interest,
to take any and all steps in the name of the Servicer and on behalf of the
Servicer reasonably necessary, in the reasonable determination of the
Administrative Agent, after the occurrence and during the continuation of an
Event of Default, to collect any and all amounts or portions thereof due under
any and all Collateral, including endorsing the name of the Servicer on checks
and other instruments representing Collections and enforcing such Collateral.
Notwithstanding anything to the contrary contained in this subsection, none of
the powers conferred upon such attorney‑in‑fact pursuant to the preceding
sentence shall subject such attorney‑in‑fact to any liability if any action
taken by it shall prove to be inadequate or invalid, nor shall they confer any
obligations upon such attorney‑in‑fact in any manner whatsoever.
Section 9.05.    Responsibilities of the Borrower. (a) The Borrower shall:
(i) perform all of its obligations, if any, under the Contracts related to the
Pool Receivables to the same extent as if interests in such Pool Receivables had
not been transferred hereunder, and the exercise by the Administrative Agent, or
any other Credit Party of their respective rights hereunder shall not relieve
the Borrower from such obligations and (ii) pay when due any taxes, including
any sales taxes payable in connection with the Pool Receivables and their
creation and satisfaction. None of the Credit Parties shall have any obligation
or liability with respect to any Collateral, nor shall any of them be obligated
to perform any of the obligations of the Borrower, the Servicer or any
Originator thereunder.
(b)    Zebra hereby irrevocably agrees that if at any time it shall cease to be
the Servicer hereunder, it shall act (if the then‑current Servicer so requests)
as the data‑processing agent of the Servicer and, in such capacity, Zebra shall
conduct the data‑processing functions of the administration of the Receivables
and the Collections thereon in substantially the same way that Zebra conducted
such data‑processing functions while it acted as the Servicer. In connection
with any such processing functions, the Borrower shall pay to Zebra its
reasonable out‑of‑pocket costs and expenses from the Borrower’s own funds
(subject to the priority of payments set forth in Section 4.01).
Section 9.06.    Servicing Fee. The Servicer shall be paid a fee (the “Servicing
Fee”) equal to 1.00% per annum (the “Servicing Fee Rate”) of the monthly average
aggregate Outstanding Balance of the Pool Receivables.
ARTICLE X

EVENTS OF DEFAULT    
Section 10.01.    Events of Default. If any of the following events (each an
“Event of Default”) shall occur:
(a)    (i) the Borrower, any Originator, the Performance Guarantor, or the
Servicer shall fail to perform or observe any term, covenant or agreement under
this Agreement or any other Transaction Document to be performed or observed by
the Borrower, such Originator, the Performance Guarantor or the Servicer, as
applicable (other than any such failure which would constitute an Event of
Default under clause (ii) or (iii) of this paragraph (a)), and such failure,
solely to the extent capable of cure, shall continue for thirty (30) days,
(ii) the Borrower, any Originator, the Performance Guarantor or the Servicer
shall fail to make when due any payment or deposit to be made by it under this
Agreement or any other Transaction Document and such failure shall continue
unremedied for two (2) Business Days or (iii) Zebra shall resign as Servicer,
and no successor Servicer reasonably satisfactory to the Administrative Agent
shall have been appointed;
(b)    any representation or warranty made or deemed made by the Borrower, any
Originator, the Performance Guarantor or the Servicer (or any of their
respective officers) under or in connection with this Agreement or any other
Transaction Document or any information or report delivered by the Borrower, any
Originator, the Performance Guarantor or the Servicer pursuant to this Agreement
or any other Transaction Document, shall prove to have been incorrect or untrue
in any material respect when made or deemed made or delivered;
(c)    the Borrower or the Servicer shall fail to deliver an Information Package
pursuant to this Agreement, and such failure shall remain unremedied for two (2)
Business Days;
(d)    this Agreement or any security interest granted pursuant to this
Agreement or any other Transaction Document shall for any reason (other than
through an action of the Administrative Agent) cease to create, or for any
reason cease to be, a valid and enforceable first priority perfected security
interest in favor of the Administrative Agent with respect to the Collateral,
free and clear of any Adverse Claim;
(e)    the Borrower, any Originator, the Performance Guarantor or the Servicer
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any Insolvency Proceeding shall be
instituted by or against the Borrower, any Originator, the Performance Guarantor
or the Servicer and, in the case of any such proceeding instituted against such
Person (but not instituted by such Person), either such proceeding shall remain
undismissed or unstayed for a period of 60 consecutive days, or any of the
actions sought in such proceeding (including the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Borrower, any Originator, the Performance Guarantor or the Servicer shall
take any corporate or organizational action to authorize any of the actions set
forth above in this paragraph;
(f)    (i) the average for three consecutive Fiscal Months of: (A) the Default
Ratio shall exceed 2.50%, (B) the Delinquency Ratio shall exceed 8.00% or
(C) the Dilution Ratio shall exceed 7.00%; provided that the Administrative
Agent, acting upon the written consent of all Group Agents, may adjust such
threshold one time during the time period beginning on the date that is six (6)
months from the Closing Date through and including the date that is twelve (12)
months from the Closing Date with the written consent of the Administrative
Agent and all Group Agents or (ii) the Days’ Sales Outstanding shall exceed 65
days;
(g)    a Change in Control shall occur;
(h)    a Borrowing Base Deficit shall occur, and shall not have been cured
within two (2) Business Days;
(i)    (i) the Borrower shall fail to pay any principal of or premium or
interest on any of its Debt (other than the Borrower Obligations) when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period (not to exceed 30 days), if any, specified in the
agreement, mortgage, indenture or instrument relating to such Debt (whether or
not such failure shall have been waived under the related agreement); (ii) any
Originator, the Performance Guarantor or the Servicer or any of their respective
Subsidiaries, individually or in the aggregate, shall fail to pay any principal
of or premium or interest on any of its Debt that is outstanding (A) under the
Credit Agreement or (B) in a principal amount of at least $50,000,000 in the
aggregate when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period (not to exceed 30 days), if any,
specified in the agreement, mortgage, indenture or instrument relating to such
Debt (whether or not such failure shall have been waived under the related
agreement); (iii) any other event shall occur or condition shall exist under any
agreement, mortgage, indenture or instrument relating to any such Debt (as
referred to in clause (i) or (ii) of this paragraph and shall continue after the
applicable grace period, if any, specified in such agreement, mortgage,
indenture or instrument (whether or not such failure shall have been waived
under the related agreement), if the effect of such event or condition is to
give the applicable debtholders the right (whether acted upon or not) to
accelerate the maturity of such Debt (as referred to in clause (i) or (ii) of
this paragraph) or to terminate the commitment of any lender thereunder, or
(iv) any such Debt (as referred to in clause (i) or (ii) of this paragraph)
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), redeemed, purchased or defeased,
or an offer to repay, redeem, purchase or defease such Debt shall be required to
be made or the commitment of any lender thereunder terminated, in each case
before the stated maturity thereof;
(j)    the Performance Guarantor shall fail to perform any of its material
obligations under the Performance Guaranty within the timeframe (including
notice and cure periods) under the Performance Guaranty, it being understood
that any failure by the Performance Guarantor to perform or observe or cause to
be performed or observed the Guaranteed Obligations shall be deemed to be
material;
(k)    the Borrower shall fail (x) at any time to have an Independent Manager
who satisfies each requirement and qualification specified in Section 8.03(c) of
this Agreement for Independent Managers, on the Borrower’s board of managers or
(y) to timely notify the Administrative Agent of any replacement or appointment
of any Person that is to serve as an Independent Manager on the Borrower’s board
of managers as required pursuant to Section 8.03(c) of this Agreement;
(l)    [reserved];
(m)    either (i) the Internal Revenue Service shall file notice of a lien
pursuant to Section 6323 of the Code with regard to any assets of the Borrower
or any Originator or (ii) the PBGC shall, or shall indicate its intention to,
file notice of a lien pursuant to Section 4068 of ERISA with regard to any
material portion of the assets of the Borrower, the Servicer, the Performance
Guarantor or any Originator;
(n)    (i) the occurrence of a Reportable Event; (ii) the adoption of an
amendment to a Pension Plan that would require the provision of security
pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA; (iii) the
existence with respect to any Multiemployer Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (iv) the failure to satisfy the minimum funding standard
under Section 412 of the Code with respect to any Pension Plan; (v) the
incurrence of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan or the withdrawal or partial withdrawal of any
of the Borrower, any Originator, the Performance Guarantor, the Servicer or any
of their respective ERISA Affiliates from any Multiemployer Plan; (vi) the
receipt by any of the Borrower, any Originator, the Performance Guarantor, the
Servicer or any of their respective ERISA Affiliates from the PBGC or any plan
administrator of any notice relating to the intention to terminate any Pension
Plan or Multiemployer Plan or to appoint a trustee to administer any Pension
Plan or Multiemployer Plan; (vii) the receipt by the Borrower, any Originator,
the Performance Guarantor, the Servicer, or any of their respective ERISA
Affiliates of any notice concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (viii) the
occurrence of a prohibited transaction with respect to any of the Borrower, any
Originator, the Performance Guarantor the Servicer, or any of their respective
ERISA Affiliates (pursuant to Section 4975 of the Code); (ix) the occurrence or
existence of any other similar event or condition with respect to a Pension Plan
or a Multiemployer Plan, with respect to each of clause (i) through (ix), either
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;
(o)    a Material Adverse Effect shall occur with respect to the Borrower, the
Servicer, the Performance Guarantor or any Originator;
(p)    a Receivables Purchase Agreement Termination Event shall occur under the
Receivables Purchase Agreement;
(q)    the Borrower shall be required to register as an “investment company”
within the meaning of the Investment Company Act;
(r)    any material provision of this Agreement or any other Transaction
Document shall cease to be in full force and effect or any of the Borrower, any
Originator, the Performance Guarantor or the Servicer shall so state in writing;
or
(s)    one or more judgments or decrees shall be entered against the Borrower,
any Originator, the Performance Guarantor or the Servicer involving in the
aggregate a liability (not paid or to the extent not covered by a reputable and
solvent insurance company) and such judgments and decrees either shall be final
and non‑appealable or shall not be vacated, discharged or stayed or bonded
pending appeal for any period of 45 consecutive days, and the aggregate amount
of all such judgments equals or exceeds $50,000,000 (or solely with respect to
the Borrower, $15,000);
then, and in any such event, the Administrative Agent may (or, at the direction
of the Majority Group Agents shall) by notice to the Borrower (x) declare the
Termination Date to have occurred (in which case the Termination Date shall be
deemed to have occurred) and (y) declare the Aggregate Capital and all other
Borrower Obligations to be immediately due and payable (in which case the
Aggregate Capital and all other Borrower Obligations shall be immediately due
and payable); provided that, automatically upon the occurrence of any event
(without any requirement for the giving of notice) described in subsection (e)
of this Section 10.01 with respect to the Borrower, the Termination Date shall
occur and the Aggregate Capital and all other Borrower Obligations shall be
immediately due and payable. Upon any such declaration or designation or upon
such automatic termination, the Administrative Agent and the other Secured
Parties shall have, in addition to the rights and remedies which they may have
under this Agreement and the other Transaction Documents, all other rights and
remedies provided after default under the UCC and under other Applicable Law,
which rights and remedies shall be cumulative. Any proceeds from liquidation of
the Collateral shall be applied in the order of priority set forth in
Section 4.01.
ARTICLE XI

THE ADMINISTRATIVE AGENT
Section 11.01.    Authorization and Action. Each Credit Party hereby appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. The Administrative Agent shall not have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against the Administrative Agent. The Administrative Agent
does not assume, nor shall it be deemed to have assumed, any obligation to, or
relationship of trust or agency with, the Borrower or any Affiliate thereof or
any Credit Party except for any obligations expressly set forth herein.
Notwithstanding any provision of this Agreement or any other Transaction
Document, in no event shall the Administrative Agent ever be required to take
any action which exposes the Administrative Agent to personal liability or which
is contrary to any provision of any Transaction Document or Applicable Law.
Section 11.02.    Administrative Agent’s Reliance, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them as
Administrative Agent under or in connection with this Agreement (including,
without limitation, the Administrative Agent’s servicing, administering or
collecting Pool Receivables in the event it replaces the Servicer in such
capacity pursuant to Section 9.01), in the absence of its or their own gross
negligence or willful misconduct. Without limiting the generality of the
foregoing, the Administrative Agent: (a) may consult with legal counsel
(including counsel for any Credit Party or the Servicer), independent certified
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts; (b) makes no warranty or
representation to any Credit Party (whether written or oral) and shall not be
responsible to any Credit Party for any statements, warranties or
representations (whether written or oral) made by any other party in or in
connection with this Agreement; (c) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of any Credit Party or to inspect the
property (including the books and records) of any Credit Party; (d) shall not be
responsible to any Credit Party for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; and (e) shall be entitled to
rely, and shall be fully protected in so relying, upon any notice (including
notice by telephone), consent, certificate or other instrument or writing (which
may be by facsimile) believed by it to be genuine and signed or sent by the
proper party or parties.
Section 11.03.    Administrative Agent and Affiliates. With respect to any
Credit Extension or interests therein owned by any Credit Party that is also the
Administrative Agent, such Credit Party shall have the same rights and powers
under this Agreement as any other Credit Party and may exercise the same as
though it were not the Administrative Agent. The Administrative Agent and any of
its Affiliates may generally engage in any kind of business with the Borrower or
any Affiliate thereof and any Person who may do business with or own securities
of the Borrower or any Affiliate thereof, all as if the Administrative Agent
were not the Administrative Agent hereunder and without any duty to account
therefor to any other Secured Party.
Section 11.04.    Indemnification of Administrative Agent. Each Committed Lender
agrees to indemnify the Administrative Agent (to the extent not reimbursed by
the Borrower or any Affiliate thereof), ratably according to the respective Pro
Rata Percentage of such Committed Lender, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any other Transaction Document
or any action taken or omitted by the Administrative Agent under this Agreement
or any other Transaction Document; provided that no Committed Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence or willful misconduct.
Section 11.05.    Delegation of Duties. The Administrative Agent may execute any
of its duties through agents or attorneys‑in‑fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys‑in‑fact selected by it with reasonable care.
Section 11.06.    Action or Inaction by Administrative Agent. The Administrative
Agent shall in all cases be fully justified in failing or refusing to take
action under any Transaction Document unless it shall first receive such advice
or concurrence of the Group Agents or the Majority Group Agents, as the case may
be, and assurance of its indemnification by the Committed Lenders, as it deems
appropriate. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other
Transaction Document in accordance with a request or at the direction of the
Group Agents or the Majority Group Agents, as the case may be, and such request
or direction and any action taken or failure to act pursuant thereto shall be
binding upon all Credit Parties. The Credit Parties and the Administrative Agent
agree that unless any action to be taken by the Administrative Agent under a
Transaction Document (i) specifically requires the advice or concurrence of all
Group Agents or (ii) may be taken by the Administrative Agent alone or without
any advice or concurrence of any Group Agent, then the Administrative Agent may
take action based upon the advice or concurrence of the Majority Group Agents.
Section 11.07.    Notice of Events of Default; Action by Administrative
Agent    . The Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of any Unmatured Event of Default or Event of Default
unless the Administrative Agent has received notice from any Credit Party or the
Borrower stating that an Unmatured Event of Default or Event of Default has
occurred hereunder and describing such Unmatured Event of Default or Event of
Default. If the Administrative Agent receives such a notice, it shall promptly
give notice thereof to each Group Agent, whereupon each Group Agent shall
promptly give notice thereof to its respective Conduit Lender(s) and Related
Committed Lender(s). The Administrative Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, concerning an
Unmatured Event of Default or Event of Default or any other matter hereunder as
the Administrative Agent deems advisable and in the best interests of the
Secured Parties.
Section 11.08.    Non‑Reliance on Administrative Agent and Other Parties‑. Each
Credit Party expressly acknowledges that neither the Administrative Agent nor
any of its directors, officers, agents or employees has made any representations
or warranties to it and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of the Borrower or any Affiliate thereof,
shall be deemed to constitute any representation or warranty by the
Administrative Agent. Each Credit Party represents and warrants to the
Administrative Agent that, independently and without reliance upon the
Administrative Agent or any other Credit Party and based on such documents and
information as it has deemed appropriate, it has made and will continue to make
its own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Borrower,
each Originator, the Performance Guarantor or the Servicer and the Pool
Receivables and its own decision to enter into this Agreement and to take, or
omit, action under any Transaction Document. Except for items expressly required
to be delivered under any Transaction Document by the Administrative Agent to
any Credit Party, the Administrative Agent shall not have any duty or
responsibility to provide any Credit Party with any information concerning the
Borrower, any Originator, the Performance Guarantor or the Servicer that comes
into the possession of the Administrative Agent or any of its directors,
officers, agents, employees, attorneys‑in‑fact or Affiliates.
Section 11.09.    Successor Administrative Agent. (a) The Administrative Agent
may, upon at least thirty (30) days’ notice to the Borrower, the Servicer and
each Group Agent, resign as Administrative Agent. Except as provided below, such
resignation shall not become effective until a successor Administrative Agent is
appointed by the Majority Group Agents as a successor Administrative Agent and
has accepted such appointment. If no successor Administrative Agent shall have
been so appointed by the Majority Group Agents, within thirty (30) days after
the departing Administrative Agent’s giving of notice of resignation, the
departing Administrative Agent may, on behalf of the Secured Parties, appoint a
successor Administrative Agent as successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Majority
Group Agents within sixty (60) days after the departing Administrative Agent’s
giving of notice of resignation, the departing Administrative Agent may, on
behalf of the Secured Parties, petition a court of competent jurisdiction to
appoint a successor Administrative Agent.
(b)    Upon such acceptance of its appointment as Administrative Agent hereunder
by a successor Administrative Agent, such successor Administrative Agent shall
succeed to and become vested with all the rights and duties of the resigning
Administrative Agent, and the resigning Administrative Agent shall be discharged
from its duties and obligations under the Transaction Documents. After any
resigning Administrative Agent’s resignation hereunder, the provisions of this
Article XI and Article XIII shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Administrative Agent.
Section 11.10.    Structuring Agent    . Each of the parties hereto hereby
acknowledges and agrees that the Structuring Agent shall not have any right,
power, obligation, liability, responsibility or duty under this Agreement. Each
Credit Party acknowledges that it has not relied, and will not rely, on the
Structuring Agent in deciding to enter into this Agreement and to take, or omit
to take, any action under any Transaction Document.
ARTICLE XII

THE GROUP AGENTS    
Section 12.01.    Authorization and Action. Each Credit Party that belongs to a
Group hereby appoints and authorizes the Group Agent for such Group to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to such Group Agent by the terms hereof, together with such
powers as are reasonably incidental thereto. No Group Agent shall have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against any Group Agent. No Group Agent assumes, nor shall
it be deemed to have assumed, any obligation to, or relationship of trust or
agency with the Borrower or any Affiliate thereof, any Lender except for any
obligations expressly set forth herein. Notwithstanding any provision of this
Agreement or any other Transaction Document, in no event shall any Group Agent
ever be required to take any action which exposes such Group Agent to personal
liability or which is contrary to any provision of any Transaction Document or
Applicable Law.
Section 12.02.    Group Agent’s Reliance, Etc. No Group Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them as a Group Agent under or in connection with
this Agreement or any other Transaction Documents in the absence of its or their
own gross negligence or willful misconduct. Without limiting the generality of
the foregoing, a Group Agent: (a) may consult with legal counsel (including
counsel for the Administrative Agent, the Borrower or the Servicer), independent
certified public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (b) makes no
warranty or representation to any Credit Party (whether written or oral) and
shall not be responsible to any Credit Party for any statements, warranties or
representations (whether written or oral) made by any other party in or in
connection with this Agreement or any other Transaction Document; (c) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or any other
Transaction Document on the part of the Borrower or any Affiliate thereof or any
other Person or to inspect the property (including the books and records) of the
Borrower or any Affiliate thereof; (d) shall not be responsible to any Credit
Party for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Transaction Documents or any
other instrument or document furnished pursuant hereto; and (e) shall be
entitled to rely, and shall be fully protected in so relying, upon any notice
(including notice by telephone), consent, certificate or other instrument or
writing (which may be by facsimile) believed by it to be genuine and signed or
sent by the proper party or parties.
Section 12.03.    Group Agent and Affiliates. With respect to any Credit
Extension or interests therein owned by any Credit Party that is also a Group
Agent, such Credit Party shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not a
Group Agent. A Group Agent and any of its Affiliates may generally engage in any
kind of business with the Borrower or any Affiliate thereof and any Person who
may do business with or own securities of the Borrower or any Affiliate thereof
or any of their respective Affiliates, all as if such Group Agent were not a
Group Agent hereunder and without any duty to account therefor to any other
Secured Party.
Section 12.04.    Indemnification of Group Agents. Each Committed Lender in any
Group agrees to indemnify the Group Agent for such Group (to the extent not
reimbursed by the Borrower or any Affiliate thereof), ratably according to the
proportion of the Pro Rata Percentage of such Committed Lender to the aggregate
Pro Rata Percentages of all Committed Lenders in such Group, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against such Group
Agent in any way relating to or arising out of this Agreement or any other
Transaction Document or any action taken or omitted by such Group Agent under
this Agreement or any other Transaction Document; provided that no Committed
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Group Agent’s gross negligence or willful misconduct.
Section 12.05.    Delegation of Duties. Each Group Agent may execute any of its
duties through agents or attorneys‑in‑fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. No Group Agent shall
be responsible for the negligence or misconduct of any agents or
attorneys‑in‑fact selected by it with reasonable care.
Section 12.06.    Notice of Events of Default. No Group Agent shall be deemed to
have knowledge or notice of the occurrence of any Unmatured Event of Default or
Event of Default unless such Group Agent has received notice from the
Administrative Agent, any other Group Agent, any other Credit Party, the
Servicer or the Borrower stating that an Unmatured Event of Default or Event of
Default has occurred hereunder and describing such Unmatured Event of Default or
Event of Default. If a Group Agent receives such a notice, it shall promptly
give notice thereof to the Credit Parties in its Group and to the Administrative
Agent (but only if such notice received by such Group Agent was not sent by the
Administrative Agent). A Group Agent may take such action concerning an
Unmatured Event of Default or Event of Default as may be directed by Committed
Lenders in its Group representing a majority of the Commitments in such Group
(subject to the other provisions of this Article XII), but until such Group
Agent receives such directions, such Group Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, as such Group Agent
deems advisable and in the best interests of the Conduit Lenders and Committed
Lenders in its Group.
Section 12.07.    Non‑Reliance on Group Agent and Other Parties‑. Each Credit
Party expressly acknowledges that neither the Group Agent for its Group nor any
of such Group Agent’s directors, officers, agents or employees has made any
representations or warranties to it and that no act by such Group Agent
hereafter taken, including any review of the affairs of the Borrower or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by such Group Agent. Each Credit Party represents and warrants to the Group
Agent for its Group that, independently and without reliance upon such Group
Agent, any other Group Agent, the Administrative Agent or any other Credit Party
and based on such documents and information as it has deemed appropriate, it has
made and will continue to make its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Borrower or any Affiliate thereof and the Receivables
and its own decision to enter into this Agreement and to take, or omit, action
under any Transaction Document. Except for items expressly required to be
delivered under any Transaction Document by a Group Agent to any Credit Party in
its Group, no Group Agent shall have any duty or responsibility to provide any
Credit Party in its Group with any information concerning the Borrower or any
Affiliate thereof that comes into the possession of such Group Agent or any of
its directors, officers, agents, employees, attorneys‑in‑fact or Affiliates.
Section 12.08.    Successor Group Agent. Any Group Agent may, upon at least
thirty (30) days’ notice to the Administrative Agent, the Borrower, the Servicer
and the Credit Parties in its Group, resign as Group Agent for its Group. Such
resignation shall not become effective until a successor Group Agent is
appointed by the Lender(s) in such Group. Upon such acceptance of its
appointment as Group Agent for such Group hereunder by a successor Group Agent,
such successor Group Agent shall succeed to and become vested with all the
rights and duties of the resigning Group Agent, and the resigning Group Agent
shall be discharged from its duties and obligations under the Transaction
Documents. After any resigning Group Agent’s resignation hereunder, the
provisions of this Article XII and Article XIII shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was a Group Agent.
Section 12.09.    Reliance on Group Agent. Unless otherwise advised in writing
by a Group Agent or by any Credit Party in such Group Agent’s Group, each party
to this Agreement may assume that (i) such Group Agent is acting for the benefit
and on behalf of each of the Credit Parties in its Group, as well as for the
benefit of each assignee or other transferee from any such Person and (ii) each
action taken by such Group Agent has been duly authorized and approved by all
necessary action on the part of the Credit Parties in its Group.
ARTICLE XIII

INDEMNIFICATION
Section 13.01.    Indemnities by the Borrower. (a) Without limiting any other
rights that the Administrative Agent, the Credit Parties, the Affected Persons
and their respective assigns, officers, directors, agents and employees (each, a
“Borrower Indemnified Party”) may have hereunder or under Applicable Law, the
Borrower hereby agrees to indemnify each Borrower Indemnified Party from and
against any and all claims, losses and liabilities (including Attorney Costs)
(all of the foregoing being collectively referred to as “Borrower Indemnified
Amounts”) arising out of or resulting from this Agreement or any other
Transaction Document or the use of proceeds of the Credit Extensions or the
security interest in respect of any Pool Receivable or any other Collateral;
excluding, however, (x) Borrower Indemnified Amounts to the extent a final
judgment of a court of competent jurisdiction holds that such Borrower
Indemnified Amounts resulted primarily from the gross negligence or willful
misconduct by the Borrower Indemnified Party seeking indemnification and
(y) Taxes that are both (i) covered by Section 5.03 and (ii) not attributable to
either (A) a non-Tax Borrower Indemnified Amount or (B) a Tax-related Borrower
Indemnified Amount specified below. Without limiting or being limited by the
foregoing, the Borrower shall pay on written demand (which demand shall be
accompanied by documentation of the Borrower Indemnified Amounts in reasonable
detail) (it being understood that if any portion of such payment obligation is
made from Collections, such payment will be made at the time and in the order of
priority set forth in Section 4.01), to each Borrower Indemnified Party any and
all amounts necessary to indemnify such Borrower Indemnified Party from and
against any and all Borrower Indemnified Amounts relating to or resulting from
any of the following (but excluding Borrower Indemnified Amounts and Taxes
described in clauses (x) and (y) above):
(i)    any Pool Receivable which the Borrower or the Servicer includes as an
Eligible Receivable as part of the Net Receivables Pool Balance but which is not
an Eligible Receivable at such time;
(ii)    any written representation, warranty or statement made or deemed made by
the Borrower (or any of its respective officers) under or in connection with
this Agreement, any of the other Transaction Documents, any Information Package
or any other written information or report (other than projections,
forward-looking statements and information of a general economic or industry
nature) delivered by or on behalf of the Borrower pursuant hereto which shall
have been untrue or incorrect when made or deemed made;
(iii)    the failure by the Borrower to comply with any Applicable Law with
respect to any Pool Receivable or the related Contract; or the failure of any
Pool Receivable or the related Contract to conform to any such Applicable Law;
(iv)    the failure to vest in the Administrative Agent a first priority
perfected security interest in all or any portion of the Collateral, in each
case free and clear of any Adverse Claim;
(v)    the failure to have filed, or any delay in filing, financing statements,
financing statement amendments, continuation statements or other similar
instruments or documents under the UCC of any applicable jurisdiction or other
Applicable Laws with respect to any Pool Receivable and the other Collateral and
Collections in respect thereof, whether at the time of any Credit Extension or
at any subsequent time;
(vi)    any dispute, claim or defense (other than any reduction, revision or
discharge in bankruptcy) of an Obligor to the payment of any Pool Receivable
(including, without limitation, a defense based on such Pool Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from or relating to collection activities with respect to such Pool
Receivable, or the sale of goods or the rendering of services related to such
Pool Receivable or the furnishing or failure to furnish any such goods or
services or other similar claim or defense not arising from the financial
inability of any Obligor to pay undisputed indebtedness;
(vii)    any failure of the Borrower to perform any of its duties or obligations
in accordance with the provisions hereof and of each other Transaction Document
related to Pool Receivables or to timely and fully comply with the Credit and
Collection Policy in regard to each Pool Receivable;
(viii)    any products liability, environmental or other claim arising out of or
in connection with any Pool Receivable or other merchandise, goods or services
which are the subject of or related to any Pool Receivable;
(ix)    the commingling of Collections of Pool Receivables at any time with
other funds;
(x)    any investigation, litigation or proceeding (actual or threatened)
brought by a Person other than a Borrower Indemnified Party related to this
Agreement or any other Transaction Document or the use of proceeds of any Credit
Extensions or in respect of any Pool Receivable or other Collateral or any
related Contract;
(xi)    any failure of the Borrower to comply with its covenants, obligations
and agreements contained in this Agreement or any other Transaction Document;
(xii)    any setoff with respect to any Pool Receivable;
(xiii)    any claim brought by any Person other than a Borrower Indemnified
Party arising from any activity by the Borrower or the Servicer (if an Affiliate
of the Borrower) in servicing, administering or collecting any Pool Receivable;
(xiv)    the failure by the Borrower to pay when due any taxes, including,
without limitation, sales, excise or personal property taxes;
(xv)    any failure of a Collection Account Bank to comply with the terms of the
applicable Account Control Agreement or any amounts payable by the
Administrative Agent to a Collection Account Bank under any Account Control
Agreement;
(xvi)    any action taken by the Administrative Agent as attorney‑in‑fact for
the Borrower, any Originator or the Servicer pursuant to this Agreement or any
other Transaction Document;
(xvii)    the use of proceeds of any Credit Extension; or
(xviii)    any reduction in Capital as a result of the distribution of
Collections if all or a portion of such distributions shall thereafter be
rescinded or otherwise must be returned for any reason.
(b)    Notwithstanding anything to the contrary in this Agreement, solely for
purposes of the Borrower’s indemnification obligations in clauses (ii), (iii),
(vii) and (xi) of this Article XIII, any representation, warranty or covenant
qualified by the occurrence or non‑occurrence of a material adverse effect or
similar concepts of materiality shall be deemed to be not so qualified.
(c)    If for any reason the foregoing indemnification is unavailable to any
Borrower Indemnified Party or insufficient to hold it harmless, then the
Borrower shall contribute to such Borrower Indemnified Party the amount paid or
payable by such Borrower Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect the relative
economic interests of the Borrower on the one hand and such Borrower Indemnified
Party on the other hand in the matters contemplated by this Agreement as well as
the relative fault of the Borrower and such Borrower Indemnified Party with
respect to such loss, claim, damage or liability and any other relevant
equitable considerations. The reimbursement, indemnity and contribution
obligations of the Borrower under this Section shall be in addition to any
liability which the Borrower may otherwise have, shall extend upon the same
terms and conditions to each Borrower Indemnified Party, and shall be binding
upon and inure to the benefit of any successors, assigns, heirs and personal
representatives of the Borrower and the Borrower Indemnified Parties.
(d)    Any indemnification or contribution under this Section shall survive the
termination of this Agreement.
Section 13.02.    Indemnification by the Servicer. (a) The Servicer hereby
agrees to indemnify and hold harmless the Borrower, the Administrative Agent,
the Credit Parties, the Affected Persons and their respective assigns, officers,
directors, agents and employees (each, a “Servicer Indemnified Party”), from and
against any loss, liability, expense, damage or injury suffered or sustained by
reason of any acts, omissions or alleged acts or omissions arising out of
activities of the Servicer pursuant to this Agreement or any other Transaction
Document, including any judgment, award, settlement, Attorney Costs and other
costs or expenses incurred in connection with the defense of any actual or
threatened action, proceeding or claim (all of the foregoing being collectively
referred to as, “Servicer Indemnified Amounts”); excluding (i) Servicer
Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Servicer Indemnified Amounts resulted from the
gross negligence or willful misconduct by the Servicer Indemnified Party seeking
indemnification, (ii) Taxes that are both (A) covered by Section 5.03 and (B)
not attributable to a non-Tax Servicer Indemnified Amount and (iii) Servicer
Indemnified Amounts to the extent the same includes losses in respect of Pool
Receivables that are uncollectible solely on account of the insolvency,
bankruptcy or lack of creditworthiness of the related Obligor. Without limiting
or being limited by the foregoing, the Servicer shall pay on demand, to each
Servicer Indemnified Party any and all amounts necessary to indemnify such
Servicer Indemnified Party from and against any and all Servicer Indemnified
Amounts relating to or resulting from any of the following (but excluding
Servicer Indemnified Amounts described in clauses (i), (ii) and (iii) above):
(i)    any representation, warranty or statement made or deemed made by the
Servicer (or any of its respective officers) under or in connection with this
Agreement, any of the other Transaction Documents, any Information Package or
any other written information or report (other than projections, forward-looking
statements and information of a general economic or industry nature) delivered
by or on behalf of the Servicer pursuant hereto which shall have been untrue or
incorrect when made or deemed made;
(ii)    the failure by the Servicer to comply with any Applicable Law with
respect to any Pool Receivable or the related Contract;
(iii)    any failure of the Servicer to comply with its covenants, obligations
and agreements contained in this Agreement or any other Transaction Document to
which it is a party in its capacity as Servicer;
(iv)    the commingling of Collections of Pool Receivables at any time with
other funds;
(v)    any failure of a Collection Account Bank to comply with the terms of the
applicable Account Control Agreement or any amounts payable by the
Administrative Agent to a Collection Account Bank under any Account Control
Agreement; or
(vi)    any failure or delay in invoicing any Pool Receivable; or
(vii)    any Pool Receivable which the Servicer includes as an Eligible
Receivable as part of the Net Receivables Pool Balance but which is not an
Eligible Receivable at such time.
(b)    If for any reason the foregoing indemnification is unavailable to any
Servicer Indemnified Party or insufficient to hold it harmless, then the
Servicer shall contribute to the amount paid or payable by such Servicer
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative economic interests of the
Servicer on the one hand and such Servicer Indemnified Party on the other hand
in the matters contemplated by this Agreement as well as the relative fault of
the Servicer and such Servicer Indemnified Party with respect to such loss,
claim, damage or liability and any other relevant equitable considerations. The
reimbursement, indemnity and contribution obligations of the Servicer under this
Section shall be in addition to any liability which the Servicer may otherwise
have, shall extend upon the same terms and conditions to Servicer Indemnified
Party, and shall be binding upon and inure to the benefit of any successors,
assigns, heirs and personal representatives of the Servicer and the Servicer
Indemnified Parties.
(c)    Any indemnification or contribution under this Section shall survive the
termination of this Agreement.
ARTICLE XIV

MISCELLANEOUS
Section 14.01.    Amendments, Etc. (a) No failure on the part of any Credit
Party to exercise, and no delay in exercising, any right hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any right
hereunder preclude any other or further exercise thereof or the exercise of any
other right. No amendment or waiver of any provision of this Agreement or
consent to any departure by either the Borrower or the Servicer shall be
effective unless in a writing signed by the Administrative Agent and the
Majority Group Agents (and, in the case of any amendment, also signed by the
Borrower), and then such amendment, waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that (A) no amendment, waiver or consent shall, unless in writing and
signed by the Servicer, affect the rights or duties of the Servicer under this
Agreement; (B) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent and each Group Agent:
(i)    change (directly or indirectly) the definitions of, Borrowing Base
Deficit, Defaulted Receivable, Delinquent Receivable, Eligible Receivable,
Facility Limit, Scheduled Termination Date, Net Receivables Pool Balance or
Total Reserves contained in this Agreement, or increase the then existing
Concentration Percentage or Special Concentration Limit for any Obligor or
change the calculation of the Borrowing Base;
(ii)    reduce the amount of Capital or Interest that is payable on account of
any Loan or delay any scheduled date for payment thereof;
(iii)    change any Event of Default;
(iv)    change any of the provisions of this Section 14.01 or the definition of
“Majority Group Agents”; or
(v)    change the order of priority in which Collections are applied pursuant to
Section 4.01.
Notwithstanding the foregoing, (A) no amendment, waiver or consent shall
increase any Committed Lender’s Commitment hereunder without the consent of such
Committed Lender, (B) no amendment, waiver or consent shall reduce any Fees
payable by the Borrower to any member of any Group or delay the dates on which
any such Fees are payable, in either case, without the consent of the Group
Agent for such Group, and (C) no consent with respect to any amendment, waiver
or other modification of this Agreement shall be required of any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clauses (i)-(v) above and then only in the event such Defaulting
Lender shall be directly affected by such amendment, waiver or other
modification.
Section 14.02.    Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include email
and facsimile communication) and emailed, faxed or delivered, to each party
hereto, at its address set forth under its name on Schedule III hereto or at
such other address as shall be designated by such party in a written notice to
the other parties hereto. Notices and communications by facsimile shall be
effective when sent (and shall be followed by hard copy sent by regular mail),
notices and communications sent by email shall be effective when confirmed by
electronic receipt or otherwise acknowledged, and notices and communications
sent by other means shall be effective when received.
Section 14.03.    Assignability; Addition of Lenders.
(a)    Assignment by Conduit Lenders. This Agreement and the rights of each
Conduit Lender hereunder (including each Loan made by it hereunder) shall be
assignable by such Conduit Lender and its successors and permitted assigns
(i) to any Program Support Provider of such Conduit Lender without prior notice
to or consent from the Borrower or any other party, or any other condition or
restriction of any kind, (ii) to any other Lender with prior notice to the
Borrower but without consent from the Borrower or (iii) with the prior written
consent of the Borrower (such consent not to be unreasonably withheld,
conditioned or delayed; provided, however, that such consent shall not be
required if an Event of Default or Unmatured Event of Default has occurred and
is continuing), to any other Eligible Assignee. Each assignor of a Loan or any
interest therein may, in connection with the assignment or participation,
disclose to the assignee or Participant any information relating to the Borrower
and its Affiliates, including the Receivables, furnished to such assignor by or
on behalf of the Borrower and its Affiliates or by the Administrative Agent;
provided that, prior to any such disclosure, the assignee or Participant agrees
to preserve the confidentiality of any confidential information relating to the
Borrower and its Affiliates received by it from any of the foregoing entities in
a manner consistent with Section 14.06(b).
(b)    Assignment by Committed Lenders. Each Committed Lender may assign to any
Eligible Assignee or to any other Committed Lender all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitment and any Loan or interests therein owned by it);
provided, however that
(i)    except for an assignment by a Committed Lender to either an Affiliate of
such Committed Lender or any other Committed Lender, each such assignment shall
require the prior written consent of the Borrower (such consent not to be
unreasonably withheld, conditioned or delayed; provided, however, that such
consent shall not be required if an Event of Default or an Unmatured Event of
Default has occurred and is continuing);
(ii)    each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement;
(iii)    the amount being assigned pursuant to each such assignment (determined
as of the date of the Assignment and Acceptance Agreement with respect to such
assignment) shall in no event be less than the lesser of (x) $10,000,000 and (y)
all of the assigning Committed Lender’s Commitment; and
(iv)    the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance Agreement.
Upon such execution, delivery, acceptance and recording from and after the
effective date specified in such Assignment and Acceptance Agreement, (x) the
assignee thereunder shall be a party to this Agreement, and to the extent that
rights and obligations under this Agreement have been assigned to it pursuant to
such Assignment and Acceptance Agreement, have the rights and obligations of a
Committed Lender hereunder and (y) the assigning Committed Lender shall, to the
extent that rights and obligations have been assigned by it pursuant to such
Assignment and Acceptance Agreement, relinquish such rights and be released from
such obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all or the remaining portion of an assigning
Committed Lender’s rights and obligations under this Agreement, such Committed
Lender shall cease to be a party hereto).
(c)    Register. The Administrative Agent shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain at its address referred to on
Schedule III of this Agreement (or such other address of the Administrative
Agent notified by the Administrative Agent to the other parties hereto) a copy
of each Assignment and Acceptance Agreement delivered to and accepted by it and
a register for the recordation of the names and addresses of the Committed
Lenders and the Conduit Lenders, the Commitment of each Committed Lender and the
aggregate outstanding Capital (and stated interest) of the Loans of each Conduit
Lender and Committed Lender from time to time (the “Register”). The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Servicer, the Administrative Agent, the Group
Agents, and the other Credit Parties may treat each Person whose name is
recorded in the Register as a Committed Lender or Conduit Lender, as the case
may be, under this Agreement for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower, the Servicer, any Group
Agent, any Conduit Lender or any Committed Lender at any reasonable time and
from time to time upon reasonable prior notice.
(d)    Procedure. Upon its receipt of an Assignment and Acceptance Agreement
executed and delivered by an assigning Committed Lender and an Eligible Assignee
or assignee Committed Lender, the Administrative Agent shall, if such Assignment
and Acceptance Agreement has been duly completed, (i) accept such Assignment and
Acceptance Agreement, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower and the Servicer.
(e)    Participations. Each Committed Lender may sell participations to one or
more Eligible Assignees (each, a “Participant”) in or to all or a portion of its
rights and/or obligations under this Agreement (including, without limitation,
all or a portion of its Commitment and the interests in the Loans owned by it);
provided, however, that
(i)    such Committed Lender’s obligations under this Agreement (including,
without limitation, its Commitment to the Borrower hereunder) shall remain
unchanged, and
(ii)    such Committed Lender shall remain solely responsible to the other
parties to this Agreement for the performance of such obligations.
The Administrative Agent, the Group Agents, the Conduit Lenders, the other
Committed Lenders, the Borrower and the Servicer shall have the right to
continue to deal solely and directly with such Committed Lender in connection
with such Committed Lender’s rights and obligations under this Agreement.
(f)    Participant Register. Each Committed Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Committed Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Commitments, Loans or its other obligations under any this Agreement) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan or other obligation is in registered form under
Section 5f.103‑1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Committed Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(g)    Assignments by Agents. This Agreement and the rights and obligations of
the Administrative Agent and each Group Agent herein shall be assignable by the
Administrative Agent or such Group Agent, as the case may be, and its successors
and assigns; provided that in the case of an assignment to a Person that is not
an Affiliate of the Administrative Agent or such Group Agent, so long as no
Event of Default or Unmatured Event of Default has occurred and is continuing,
such assignment shall require the Borrower’s consent (not to be unreasonably
withheld, conditioned or delayed).
(h)    Assignments by the Borrower or the Servicer. Neither the Borrower nor,
except as provided in Section 9.01, the Servicer may assign any of its
respective rights or obligations hereunder or any interest herein without the
prior written consent of the Administrative Agent and each Group Agent (such
consent to be provided or withheld in the sole discretion of such Person).
(i)    Addition of Lenders or Groups. The Borrower may, with written notice to
the Administrative Agent and each Group Agent, add additional Persons as Lenders
(by creating a new Group) or cause an existing Lender to increase its
Commitment; provided, however, that the Commitment of any existing Lender may
only be increased with the prior written consent of such Lender. Each new Lender
(or Group) shall become a party hereto, by executing and delivering to the
Administrative Agent and the Borrower, an assumption agreement (each, an
“Assumption Agreement”) in the form of Exhibit C hereto (which Assumption
Agreement shall, in the case of any new Lender, be executed by each Person in
such new Lender’s Group).
(j)    Pledge to a Federal Reserve Bank. Notwithstanding anything to the
contrary set forth herein, (i) any Lender, Program Support Provider or any of
their respective Affiliates may at any time pledge or grant a security interest
in all or any portion of its interest in, to and under this Agreement
(including, without limitation, rights to payment of Capital and Interest) and
any other Transaction Document to secure its obligations to a Federal Reserve
Bank, without notice to or the consent of the Borrower, the Servicer, any
Affiliate thereof or any Credit Party; provided, however, that that no such
pledge shall relieve such assignor of its obligations under this Agreement.
(k)    Pledges by Conduit Lenders and CP Issuers. Notwithstanding any other
provision of this Agreement (including this Section 14.03), any Conduit Lender
or CP Issuer may at any time pledge or grant a security interest in all or any
portion of its rights under this Agreement (including, without limitation,
rights to payment of the principal balance of a Loan and any Interest thereon)
to any Conduit Trustee without notice to or consent of the Borrower (and without
entering into an Assignment and Assumption Agreement); provided, that no such
pledge or grant of security interest shall release such CP Conduit Lender or CP
Issuer from any of its obligations hereunder or substitute any such Conduit
Trustee for such CP Conduit Lender or CP Issuer as a party hereto.
Section 14.04.    Costs and Expenses. In addition to the rights of
indemnification granted under Section 13.01 hereof, the Borrower agrees to pay
on written demand (which demand shall be accompanied by documentation thereof in
reasonable detail) all reasonable out‑of‑pocket costs and expenses in connection
with the preparation, negotiation, execution, delivery and administration of
this Agreement, any Program Support Agreement (or any supplement or amendment
thereof) specifically related to this Agreement and the other Transaction
Documents (together with all amendments, restatements, supplements, consents and
waivers, if any, from time to time hereto and thereto), including, without
limitation, (i) the reasonable Attorney Costs for the Administrative Agent and
the other Credit Parties and any of their respective Affiliates with respect
thereto and with respect to advising the Administrative Agent and the other
Credit Parties and their respective Affiliates as to their rights and remedies
under this Agreement and the other Transaction Documents and (ii) reasonable
accountants’, auditors’ and consultants’ fees and expenses for the
Administrative Agent and the other Credit Parties and any of their respective
Affiliates and the fees and charges of any nationally recognized statistical
rating agency incurred in connection with the administration and maintenance of
this Agreement or advising the Administrative Agent or any other Credit Party as
to their rights and remedies under this Agreement or as to any actual or
reasonably claimed breach of this Agreement or any other Transaction Document.
In addition, the Borrower agrees to pay on written demand (which demand shall be
accompanied by documentation thereof in reasonable detail) all reasonable
out‑of‑pocket costs and expenses (including reasonable Attorney Costs), of the
Administrative Agent and the other Credit Parties and their respective
Affiliates, incurred in connection with the enforcement of any of their
respective rights or remedies under the provisions of this Agreement and the
other Transaction Documents.
Section 14.05.    No Proceedings; Limitation on Payments. (a) Each of the
Borrower, the Administrative Agent, the Servicer, each Group Agent, each Lender
and each assignee of a Loan or any interest therein, hereby covenants and agrees
that it will not institute against, or join any other Person in instituting
against, any Conduit Lender any Insolvency Proceeding so long as any Notes or
other senior indebtedness issued by such Conduit Lender shall be outstanding or
there shall not have elapsed one year plus one day since the last day on which
any such Notes or other senior indebtedness shall have been outstanding.
(b)    Each of the Servicer, each Group Agent, each Lender and each assignee of
a Loan or any interest therein, hereby covenants and agrees that it will not
institute against, or join any other Person in instituting against, the Borrower
any Insolvency Proceeding until one year and one day after the Final Payout
Date; provided, that the Administrative Agent may take any such action in its
sole discretion following the occurrence of an Event of Default.
(c)    Notwithstanding any provisions contained in this Agreement to the
contrary, a Conduit Lender shall not, and shall be under no obligation to, pay
any amount, if any, payable by it pursuant to this Agreement or any other
Transaction Document unless (i) such Conduit Lender has received funds which may
be used to make such payment and which funds are not required to repay such
Conduit Lender’s Notes when due and (ii) after giving effect to such payment,
either (x) such Conduit Lender could issue Notes to refinance all of its
outstanding Notes (assuming such outstanding Notes matured at such time) in
accordance with the program documents governing such Conduit Lender’s
securitization program or (y) all of such Conduit Lender’s Notes are paid in
full. Any amount which any Conduit Lender does not pay pursuant to the operation
of the preceding sentence shall not constitute a claim (as defined in
Section 101 of the Bankruptcy Code) against or company obligation of such
Conduit Lender for any such insufficiency unless and until such Conduit Lender
satisfies the provisions of clauses (i) and (ii) above. The provisions of this
Section 14.05 shall survive any termination of this Agreement.
Section 14.06.    Confidentiality. (a) Each of the Borrower and the Servicer
covenants and agrees to hold in confidence, and not disclose to any Person, the
terms of this Agreement (including any fees payable in connection with this
Agreement or any other Transaction Document or the identity of the
Administrative Agent or any other Credit Party), except as the Administrative
Agent and each Group Agent may have consented to in writing prior to any
proposed disclosure; provided, however, that it may disclose such information
(i) to its Advisors and Representatives or to a Conduit Trustee, (ii) to the
extent such information has become available to the public other than as a
result of a disclosure by or through the Borrower, the Servicer or their
Advisors and Representatives or (iii) to the extent it should be (A) required by
Applicable Law, or in connection with any legal or regulatory proceeding or
(B) requested by any Governmental Authority to disclose such information;
provided, that, in the case of clause (iii) above, the Borrower and the Servicer
will use reasonable efforts to maintain confidentiality and will (unless
otherwise prohibited by Applicable Law) notify the Administrative Agent and the
affected Credit Party of its intention to make any such disclosure prior to
making such disclosure. Each of the Borrower and the Servicer agrees to be
responsible for any breach of this Section by its Representatives and Advisors
and agrees that its Representatives and Advisors will be advised by it of the
confidential nature of such information and instructed to comply with this
Section. Notwithstanding the foregoing, it is expressly agreed that each of the
Borrower, the Servicer and their respective Affiliates may publish a press
release or otherwise publicly announce the existence and principal amount of the
Commitments under this Agreement and the transactions contemplated hereby;
provided that the Administrative Agent shall be provided a reasonable
opportunity to review such press release or other public announcement prior to
its release and provide comment thereon; and provided, further, that no such
press release shall name or otherwise identify the Administrative Agent, any
other Credit Party or any of their respective Affiliates without such Person’s
prior written consent (such consent not to be unreasonably withheld, conditioned
or delayed). Notwithstanding the foregoing, the Borrower consents to the
publication by the Administrative Agent or any other Credit Party of a tombstone
or similar advertising material relating to the financing transactions
contemplated by this Agreement.
(b)    Each of the Administrative Agent and each other Credit Party, severally
and with respect to itself only, agrees to hold in confidence, and not disclose
to any Person, any confidential and proprietary information concerning the
Borrower, the Servicer and their respective Affiliates and their businesses or
the terms of this Agreement (including any fees payable in connection with this
Agreement or the other Transaction Documents), except as the Borrower or the
Servicer may have consented to in writing prior to any proposed disclosure;
provided, however, that it may disclose such information (i) to its Advisors and
Representatives and to any related Program Support Provider, (ii) to its
assignees and Participants and potential assignees and Participants and their
respective counsel if they agree in writing to hold it confidential, (iii) to
the extent such information has become available to the public other than as a
result of a disclosure by or through it or its Representatives or Advisors or
any related Program Support Provider, (iv) to any nationally recognized
statistical rating organization in connection with obtaining or maintaining the
rating of any Conduit Lender’s Notes or as contemplated by 17 CFR
240.17g‑5(a)(3), (v) at the request of a bank examiner or other regulatory
authority or in connection with an examination of any of the Administrative
Agent, any Group Agent or any Lender or their respective Affiliates or Program
Support Providers or (vi) to the extent it should be (A) required by Applicable
Law, or in connection with any legal or regulatory proceeding or (B) requested
by any Governmental Authority to disclose such information; provided, that, in
the case of clause (vi) above, the Administrative Agent, each Group Agent and
each Lender will use reasonable efforts to maintain confidentiality and will
(unless otherwise prohibited by Applicable Law) notify the Borrower and the
Servicer of its making any such disclosure as promptly as reasonably practicable
thereafter. Each of the Administrative Agent, each Group Agent and each Lender,
severally and with respect to itself only, agrees to be responsible for any
breach of this Section by its Representatives, Advisors and Program Support
Providers and agrees that its Representatives, Advisors and Program Support
Providers will be advised by it of the confidential nature of such information
and shall agree to comply with this Section.
(c)    As used in this Section, (i) ”Advisors” means, with respect to any
Person, such Person’s accountants, attorneys and other confidential advisors and
(ii) ”Representatives” means, with respect to any Person, such Person’s
Affiliates, Subsidiaries, directors, managers, officers, employees, members,
investors, financing sources (other than any Credit Party), insurers,
professional advisors, representatives and agents; provided that such persons
shall not be deemed to Representatives of a Person unless (and solely to the
extent that) confidential information is furnished to such person.
(d)    Notwithstanding the foregoing, to the extent not inconsistent with
applicable securities laws, each party hereto (and each of its employees,
representatives or other agents) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure (as defined in
Section 1.6011‑4 of the Treasury Regulations and applicable state and local tax
law) of the transactions contemplated by the Transaction Documents and all
materials of any kind (including opinions or other tax analyses) that are
provided to such Person relating to such tax treatment and tax structure.
Section 14.07.    GOVERNING LAW    . THIS AGREEMENT, INCLUDING THE RIGHTS AND
DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5‑1401 AND 5‑1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE
PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF
ADMINISTRATIVE AGENT OR ANY LENDER IN THE COLLATERAL IS GOVERNED BY THE LAWS OF
A JURISDICTION OTHER THAN THE STATE OF NEW YORK).
Section 14.08.    Execution in Counterparts. This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and all of which when taken together shall constitute one and the
same agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.
Section 14.09.    Integration; Binding Effect; Survival of Termination. This
Agreement and the other Transaction Documents contain the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms and shall remain
in full force and effect until the Final Payout Date; provided, however, that
the provisions of Sections 5.01, 5.02, 5.03, 11.04, 11.06, 12.04, 13.01, 13.02,
14.04, 14.05, 14.07, 14.09, 14.11 and 14.13 shall survive any termination of
this Agreement.
Section 14.10.    Consent to Jurisdiction. (a) Each party hereto hereby
irrevocably submits to the non‑exclusive jurisdiction of any New York state or
federal court sitting in New York City, New York in any action or proceeding
arising out of or relating to this Agreement, and each party hereto hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such New York state court or, to the extent permitted
by applicable law, in such federal court. The parties hereto hereby irrevocably
waive, to the fullest extent they may effectively do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding. The parties
hereto agree that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
(b)    Each of the Borrower and the Servicer consents to the service of any and
all process in any such action or proceeding by the mailing of copies of such
process to it at its address specified in Section 14.02. Nothing in this
Section 14.10 shall affect the right of the Administrative Agent or any other
Credit Party to serve legal process in any other manner permitted by applicable
law.
Section 14.11.    Waiver of Jury Trial    . Each party hereto hereby waives, to
the maximum extent permitted by applicable law, trial by jury in any judicial
proceeding involving, directly or indirectly, any matter (whether sounding in
tort, contract or otherwise) in any way arising out of, related to, or connected
with this Agreement or any other Transaction Document.
Section 14.12.    Ratable Payments. If any Credit Party, whether by setoff or
otherwise, has payment made to it with respect to any Borrower Obligations in a
greater proportion than that received by any other Credit Party entitled to
receive a ratable share of such Borrower Obligations, such Credit Party agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of such Borrower Obligations held by the other Credit Parties so that
after such purchase each Credit Party will hold its ratable proportion of such
Borrower Obligations; provided that if all or any portion of such excess amount
is thereafter recovered from such Credit Party, such purchase shall be rescinded
and the purchase price restored to the extent of such recovery, but without
interest.
Section 14.13.    Limitation of Liability. (a) No claim may be made by the
Borrower or any Affiliate thereof or any other Person against any Credit Party
or their respective Affiliates, members, directors, officers, employees,
incorporators, attorneys or agents for any special, indirect, consequential or
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement or any other Transaction Document, or any act, omission or
event occurring in connection herewith or therewith; and each of the Borrower
and the Servicer hereby waives, releases, and agrees not to sue upon any claim
for any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor. None of the Credit Parties and their respective
Affiliates shall have any liability to the Borrower or any Affiliate thereof or
any other Person asserting claims on behalf of or in right of the Borrower or
any Affiliate thereof in connection with or as a result of this Agreement or any
other Transaction Document or the transactions contemplated hereby or thereby,
except to the extent that any losses, claims, damages, liabilities or expenses
incurred by the Borrower or any Affiliate thereof result from the gross
negligence or willful misconduct of such Credit Party in performing its duties
and obligations hereunder and under the other Transaction Documents to which it
is a party.
(b)    The obligations of the Administrative Agent and each of the other Credit
Parties under this Agreement and each of the Transaction Documents are solely
the corporate obligations of such Person. No recourse shall be had for any
obligation or claim arising out of or based upon this Agreement or any other
Transaction Document against any member, director, officer, employee or
incorporator of any such Person.
Section 14.14.    Intent of the Parties. The Borrower has structured this
Agreement with the intention that the Loans and the obligations of the Borrower
hereunder will be treated under United States federal, and applicable state,
local and foreign tax law as debt (the “Intended Tax Treatment”). The Borrower,
the Servicer, the Administrative Agent and the other Credit Parties agree to
file no tax return, or take any action, inconsistent with the Intended Tax
Treatment unless required by applicable law. Each assignee and each Participant
acquiring an interest in a Credit Extension, by its acceptance of such
assignment or participation, agrees to comply with the immediately preceding
sentence.
Section 14.15.    USA Patriot Act. Each of the Administrative Agent and each of
the other Credit Parties hereby notifies the Borrower and the Servicer that
pursuant to the requirements of the USA PATRIOT Act, Title III of Pub. L. 107‑56
(signed into law October 26, 2001) (the “Patriot Act”), the Administrative Agent
and the other Credit Parties may be required to obtain, verify and record
information that identifies the Borrower, the Servicer and the Performance
Guarantor, which information includes the name, address, tax identification
number and other information regarding the Borrower and the Servicer that will
allow the Administrative Agent and the other Credit Parties to identify the
Borrower, the Servicer and the Performance Guarantor in accordance with the
PATRIOT Act. This notice is given in accordance with the requirements of the
PATRIOT Act. Each of the Borrower, the Servicer and the Performance Guarantor
agrees to provide the Administrative Agent and each other Credit Parties, from
time to time, with all documentation and other information required by bank
regulatory authorities under “know your customer” and anti‑money laundering
rules and regulations, including, without limitation, the PATRIOT Act.
Section 14.16.    Right of Setoff. Each Credit Party is hereby authorized (in
addition to any other rights it may have), at any time during the continuance of
an Event of Default, to setoff, appropriate and apply (without presentment,
demand, protest or other notice which are hereby expressly waived) any deposits
and any other indebtedness held or owing by such Credit Party (including by any
branches or agencies of such Credit Party) to, or for the account of, the
Borrower or the Servicer against amounts owing by the Borrower or the Servicer
hereunder (even if contingent or unmatured); provided that such Credit Party
shall notify the Borrower or the Servicer, as applicable, promptly following
such setoff.
Section 14.17.    Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
Section 14.18.    Mutual Negotiations. This Agreement and the other Transaction
Documents are the product of mutual negotiations by the parties thereto and
their counsel, and no party shall be deemed the draftsperson of this Agreement
or any other Transaction Document or any provision hereof or thereof or to have
provided the same. Accordingly, in the event of any inconsistency or ambiguity
of any provision of this Agreement or any other Transaction Document, such
inconsistency or ambiguity shall not be interpreted against any party because of
such party’s involvement in the drafting thereof.
Section 14.19.    Captions and Cross References. The various captions (including
the table of contents) in this Agreement are provided solely for convenience of
reference and shall not affect the meaning or interpretation of any provision of
this Agreement. Unless otherwise indicated, references in this Agreement to any
Section, Schedule or Exhibit are to such Section Schedule or Exhibit to this
Agreement, as the case may be, and references in any Section, subsection, or
clause to any subsection, clause or subclause are to such subsection, clause or
subclause of such Section, subsection or clause.
[SIGNATURE PAGES FOLLOW]



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
ZEBRA TECHNOLOGIES RSC, LLC,
as the Borrower
By: /s/ Michael Kim
Name: Michael Kim
Title: Director
ZEBRA TECHNOLOGIES INTERNATIONAL, LLC,
as the Servicer
By: /s/ Michael Cho
Name: Michael Cho
Title: Manager
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent
By: /s/ Michael Brown
Name: Michael Brown
Title: Senior Vice President
PNC BANK, NATIONAL ASSOCIATION,
as Group Agent for the PNC Group
By: /s/ Michael Brown
Name: Michael Brown
Title: Senior Vice President
PNC BANK, NATIONAL ASSOCIATION,
as a Committed Lender
By: /s/ Michael Brown
Name: Michael Brown
Title: Senior Vice President
PNC CAPITAL MARKETS LLC,
as Structuring Agent
By: /s/ Michael Brown
Name: Michael Brown
Title: Senior Vice President


PNC-Zebra Receivables Financing Agreement 4840-4983-9441 v.19.docx
4249892